Exhibit 10.29

OFFICE LEASE

FOUR EMBARCADERO CENTER

FOUR EMBARCADERO CENTER VENTURE,

a California general partnership,

as Landlord,

and

NIGHTHAWK RADIOLOGY SERVICES, LLC,

an Idaho limited liability company,

as Tenant.

 

    FOUR EMBARCADERO CENTER 607152.05/WLA     [Nighthawk Radiology Services,
LLC] E2621-081/1-8-07/kt/kt     [AMLGMN]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE 1

   PREMISES, BUILDING, PROJECT, AND COMMON AREAS    3

ARTICLE 2

   LEASE TERM    4

ARTICLE 3

   BASE RENT    4

ARTICLE 4

   ADDITIONAL RENT    5

ARTICLE 5

   USE OF PREMISES    14

ARTICLE 6

   SERVICES AND UTILITIES    14

ARTICLE 7

   REPAIRS    17

ARTICLE 8

   ADDITIONS AND ALTERATIONS    18

ARTICLE 9

   COVENANT AGAINST LIENS    22

ARTICLE 10

   INSURANCE    22

ARTICLE 11

   DAMAGE AND DESTRUCTION    25

ARTICLE 12

   NONWAIVER    27

ARTICLE 13

   CONDEMNATION    27

ARTICLE 14

   ASSIGNMENT AND SUBLETTING    28

ARTICLE 15

   SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES    33

ARTICLE 16

   HOLDING OVER    34

ARTICLE 17

   ESTOPPEL CERTIFICATES    34

ARTICLE 18

   MORTGAGE OR GROUND LEASE    35

ARTICLE 19

   DEFAULTS; REMEDIES    36

ARTICLE 20

   COVENANT OF QUIET ENJOYMENT    39

ARTICLE 21

   LETTER OF CREDIT    39

ARTICLE 22

   SUBSTITUTION OF OTHER PREMISES    42

ARTICLE 23

   SIGNS    42

ARTICLE 24

   COMPLIANCE WITH LAW    43

ARTICLE 25

   LATE CHARGES    44

ARTICLE 26

   LANDLORD’S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT    44

ARTICLE 27

   ENTRY BY LANDLORD    45

ARTICLE 28

   NOTICES    46

ARTICLE 29

   MISCELLANEOUS PROVISIONS    47 LIST OF EXHIBITS      

A

   OUTLINE OF PREMISES   

B

   TENANT WORK LETTER   

C

   FORM OF NOTICE OF LEASE TERM DATES   

D

   RULES AND REGULATIONS   

E

   FORM OF TENANT’S ESTOPPEL CERTIFICATE   

F

   ASBESTOS DISCLOSURE STATEMENT   

G

   FORM OF LETTER OF CREDIT   

 

    FOUR EMBARCADERO CENTER 607152.05/WLA     [Nighthawk Radiology Services,
LLC] E2621-081/1-8-07/kt/kt   (i)   [AMLGMN]



--------------------------------------------------------------------------------

INDEX OF MAJOR DEFINED TERMS

 

     Page

ACM

   54

Additional Rent

   5

Alterations

   18

Applicable Laws

   43

Bank Prime Loan

   44

Base Building

   19

Base Rent

   5

Base Year

   5

Brokers

   51

Building

   3

Building Common Areas

   4

Building Direct Expenses

   5

Building Hours

   15

Building Operating Expenses

   5

Building Structure

   17

Building Systems

   17

Building Tax Expenses

   6

Common Areas

   4

Cost Pools

   12

Direct Expenses

   6

Embarcadero Center.

   3

Estimate

   12

Estimate Statement

   12

Estimated Excess

   12

Excess

   12

Expense Year

   6

Force Majeure

   49

Hazardous Substance

   14

Holidays

   15

HVAC

   15

Landlord

   1

Landlord Parties

   22

Landlord Repair Notice

   25

Lease

   1

Lease Commencement Date

   4

Lease Expiration Date

   4

Lease Term

   4

Lease Year

   4

Lines

   53

Mail

   46

Material Alterations

   18

Notices

   46

Operating Expenses

   6

Original Improvements

   24

 

    FOUR EMBARCADERO CENTER 607152.05/WLA     [Nighthawk Radiology Services,
LLC] E2621-081/1-8-07/kt/kt   (ii)   [AMLGMN]



--------------------------------------------------------------------------------

INDEX OF MAJOR DEFINED TERMS

 

     Page

Other Improvements

   52

Permitted Non-Transferee

   33

Premises

   3

Project

   3

Project Common Areas

   4

Proposition 13

   10

Renovations

   52

Rent

   5

rentable square feet

   4

Statement

   12

Subject Space

   28

Summary

   1

Tax Expenses

   10

Tenant

   1

Tenant Work Letter

   3

Tenant’s Share

   11

Tenant’s Subleasing Costs

   31

Transfer

   28

Transfer Agreement

   32

Transfer Notice

   28

Transfer Premium

   30

Transferee

   28

Transfers

   28

 

    FOUR EMBARCADERO CENTER 607152.05/WLA     [Nighthawk Radiology Services,
LLC] E2621-081/1-8-07/kt/kt   (iii)   [AMLGMN]



--------------------------------------------------------------------------------

FOUR EMBARCADERO CENTER

OFFICE LEASE

This Office Lease (the “Lease”), dated as of the date set forth in Section 1 of
the Summary of Basic Lease Information (the “Summary”), below, is made by and
between FOUR EMBARCADERO CENTER VENTURE, a California general partnership
(“Landlord”), and NIGHTHAWK RADIOLOGY SERVICES, LLC, an Idaho limited liability
company (“Tenant”).

SUMMARY OF BASIC LEASE INFORMATION

 

TERMS OF LEASE

  

DESCRIPTION

1.   Date:    December 22, 2006 2.   Premises (Article 1).      2.1   Building:
   FOUR EMBARCADERO CENTER   2.2   Premises:    3,475 rentable square feet of
space located on the thirty-seventh (37th) floor of the Building and commonly
known as Suite 3720, as further set forth in Exhibit A to the Office Lease.    
   3.   Lease Term (Article 2).      3.1   Lease Term:    Five (5) years.   3.2
  Lease Commencement Date:    The earlier to occur of (i) the date upon which
Tenant first commences to conduct business in the Premises, and (ii) the date
upon which the Premises are Ready for Occupancy, which Lease Commencement Date
is anticipated to be March 1, 2007.   3.3   Lease Expiration Date:    If the
Lease Commencement Date shall be the first day of a calendar month, then the day
immediately preceding the fifth (5th) anniversary of the Lease Commencement
Date; or if the Lease Commencement Date shall be other than the first day of a
calendar month, then the last day of the month in which the fifth (5th)
anniversary of the Lease Commencement Date occurs.

 

    FOUR EMBARCADERO CENTER 607152.05/WLA     [Nighthawk Radiology Services,
LLC] E2621-081/1-8-07/kt/kt     [AMLGMN]



--------------------------------------------------------------------------------

4. Base Rent (Article 3):

 

Lease Year During Lease Term   Annual Base
Rent   Monthly
Installment
of Base Rent  

Annual Base

Rental Rate

Per Rentable

Square Foot

1   $ 246,725.00   $ 20,560.42   $ 71.00 2   $ 250,200.00   $ 20,850.00   $
72.00 3   $ 253,675.00   $ 21,139.58   $ 73.00 4   $ 257,150.00   $ 21,429.17  
$ 74.00 5   $ 260,625.00   $ 21,718.75   $ 75.00

 

5.        Base Year (Article 4):

   Calendar year 2007; provided, however, the Base Year shall be the period from
July 1, 2006 through June 30, 2007 for purposes of calculating Tenant’s Share of
Tax Expenses only.

6.        Tenant’s Share (Article 4):

   0.4036%.

7.        Permitted Use (Article 5):

   General office use.

8.        Letter of Credit (Article 21):

   $63,418.74

9.        Address of Tenant (Article 28):

   Nighthawk Radiology Services, LLC 250 Northwest Blvd., Suite 202 Coeur
d’Alene, Idaho 83814 Attention: Paul E. Cartee (Prior to and After Lease
Commencement Date)

10.      Address of Landlord (Article 28):

   See Article 28 of the Lease.

11.      Broker(s) (Section 29.24):

   Skyscraper Group, Inc. 220 Montgomery Street, Suite 1068 San Francisco,
California 94104 Attention: Mr. Eric Risberg

12.      Tenant Improvement Allowance (Exhibit B):

   $69,500.00 (i.e., $20.00 per rentable square foot of the Premises multiplied
by 3,475 rentable square feet).

 

    FOUR EMBARCADERO CENTER 607152.05/WLA     [Nighthawk Radiology Services,
LLC] E2621-081/1-8-07/kt/kt   -2-   [AMLGMN]



--------------------------------------------------------------------------------

ARTICLE 1

PREMISES, BUILDING, PROJECT, AND COMMON AREAS

1.1 Premises, Building, Project and Common Areas.

1.1.1 The Premises. Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord the premises set forth in Section 2.2 of the Summary (the
“Premises”). The outline of the Premises is set forth in Exhibit A attached
hereto and each floor or floors of the Premises has the number of rentable
square feet as set forth in Section 2.2 of the Summary. The parties hereto agree
that the lease of the Premises is upon and subject to the terms, covenants and
conditions herein set forth, and Tenant covenants as a material part of the
consideration for this Lease to keep and perform each and all of such terms,
covenants and conditions by it to be kept and performed and that this Lease is
made upon the condition of such performance. The parties hereto hereby
acknowledge that the purpose of Exhibit A is to show the approximate location of
the Premises in the “Building,” as that term is defined in Section 1.1.2, below,
only, and such Exhibit is not meant to constitute an agreement, representation
or warranty as to the construction of the Premises, the precise area thereof or
the specific location of the “Common Areas,” as that term is defined in
Section 1.1.3, below, or the elements thereof or of the accessways to the
Premises or the “Project,” as that term is defined in Section 1.1.2, below.
Except as specifically set forth in this Lease and in the Tenant Work Letter
attached hereto as Exhibit B (the “Tenant Work Letter”), Tenant shall accept the
Premises in its presently existing “as-is” condition and Landlord shall not be
obligated to provide or pay for any improvement work or services related to the
improvement of the Premises. Tenant also acknowledges that neither Landlord nor
any agent of Landlord has made any representation or warranty regarding the
condition of the Premises, the Building or the Project or with respect to the
suitability of any of the foregoing for the conduct of Tenant’s business, except
as specifically set forth in this Lease and the Tenant Work Letter. The
commencement of business operations from the Premises by Tenant shall
presumptively establish that the Premises and the Building were at such time in
good and sanitary order, condition and repair except for minor “punchlist”
matters related to the Building brought to Landlord’s attention within ten
(10) days after Tenant commences business operations from the Premises.

1.1.2 The Building and The Project. The Premises are a part of the building set
forth in Section 2.1 of the Summary (the “Building”). The Building is part of an
office project known as “Embarcadero Center.” The term “Project,” as used in
this Lease, shall mean (i) the Building and the Common Areas, (ii) the land
(which is improved with landscaping, subterranean parking facilities and other
improvements) upon which the Building and the Common Areas are located,
(iii) those certain other office buildings located in the vicinity of the
Building and known as One Embarcadero Center, Two Embarcadero Center, Three
Embarcadero Center and the Embarcadero Center West Tower, respectively, and the
land upon which such office buildings are located, and (iv) at Landlord’s
discretion, any additional real property, areas, land, buildings or other
improvements added thereto outside of the Project.

1.1.3 Common Areas. Tenant shall have the non-exclusive right to use in common
with other tenants in the Project, and subject to the rules and regulations
referred to in Article 5 of this Lease, those portions of the Project which are
provided, from time to time, for use in common by Landlord, Tenant and any other
tenants of the Project (such areas, together with such other

 

    FOUR EMBARCADERO CENTER 607152.05/WLA     [Nighthawk Radiology Services,
LLC] E2621-081/1-8-07/kt/kt   -3-   [AMLGMN]



--------------------------------------------------------------------------------

portions of the Project designated by Landlord, in its discretion, including
certain areas designated for the exclusive use of certain tenants, or to be
shared by Landlord and certain tenants, are collectively referred to herein as
the “Common Areas”). The Common Areas shall consist of the “Project Common
Areas” and the “Building Common Areas.” The term “Project Common Areas,” as used
in this Lease, shall mean the portion of the Project designated as such by
Landlord, which Project Common Areas may include, from time to time, in
Landlord’s sole discretion, a conference center and other amenities. The term
“Building Common Areas,” as used in this Lease, shall mean the portions of the
Common Areas located within the Building designated as such by Landlord. The
manner in which the Common Areas are maintained and operated shall be at the
sole discretion of Landlord (but shall at least be consistent with the manner in
which the common areas of the “Comparable Buildings,” which shall be defined as
the Building and the other office buildings which comprise the Embarcadero
Center, are maintained and operated) and the use thereof shall be subject to
such reasonable rules, regulations and restrictions as Landlord may make from
time to time. Landlord reserves the right to close temporarily, make alterations
or additions to, or change the location of elements of the Project and the
Common Areas, provided that, in connection therewith, Landlord shall perform
such closures, alterations, additions or changes in a commercially reasonable
manner and, in connection therewith, shall use commercially reasonable efforts
to minimize any material interference with Tenant’s use of and access to the
Premises.

1.2 Rentable Square Feet of Premises and Building. For purposes of this Lease,
“rentable square feet” in the Premises and the Building, as the case may be,
shall be calculated pursuant to Landlord’s then current method for measuring
rentable square footage. Landlord and Tenant hereby stipulate and agree that the
rentable area of the Premises is as set forth in Section 2.2 of the Summary.

ARTICLE 2

LEASE TERM

The terms and provisions of this Lease shall be effective as of the date of this
Lease. The term of this Lease (the “Lease Term”) shall commence on the “Lease
Commencement Date,” as that term is set forth in Section 3.2 of the Summary, and
shall terminate on the “Lease Expiration Date,” as that term is set forth in
Section 3.3 of the Summary, unless this Lease is sooner terminated as
hereinafter provided. For purposes of this Lease, the term “Lease Year” shall
mean each consecutive twelve (12) month period during the Lease Term. At any
time during the Lease Term, Landlord may deliver to Tenant a notice in the form
as set forth in Exhibit C, attached hereto, as a confirmation only of the
information set forth therein, which Tenant shall execute and return to Landlord
within ten (10) days of receipt thereof; provided, however, Tenant’s failure to
execute and return such notice to Landlord within such time shall be conclusive
upon Tenant that the information set forth in such notice is as specified
therein.

ARTICLE 3

BASE RENT

Commencing on the Lease Commencement Date, Tenant shall pay, without prior
notice or demand, to Boston Properties - Embarcadero Four, File #73669-04, P.O.
Box 60000, San Francisco,

 

    FOUR EMBARCADERO CENTER 607152.05/WLA     [Nighthawk Radiology Services,
LLC] E2621-081/1-8-07/kt/kt   -4-   [AMLGMN]



--------------------------------------------------------------------------------

California 94160-3669, or, at Landlord’s option, to such other party or at such
other place as Landlord may from time to time designate in writing, by notice to
Tenant in accordance with the provisions of Article 28 of this Lease, by a check
for currency which, at the time of payment, is legal tender for private or
public debts in the United States of America, base rent (“Base Rent”) as set
forth in Section 4 of the Summary, payable in equal monthly installments as set
forth in Section 4 of the Summary in advance on or before the first day of each
and every calendar month during the Lease Term, without any setoff or deduction
whatsoever. The Base Rent for the first full month of the Lease Term shall be
paid at the time of Tenant’s execution of this Lease. If any Rent payment date
(including the Lease Commencement Date) falls on a day of the month other than
the first day of such month or if any payment of Rent is for a period which is
shorter than one month, the Rent for any fractional month shall accrue on a
daily basis for the period from the date such payment is due to the end of such
calendar month or to the end of the Lease Term at a rate per day which is equal
to 1/365 of the applicable annual Rent. All other payments or adjustments
required to be made under the terms of this Lease that require proration on a
time basis shall be prorated on the same basis.

ARTICLE 4

ADDITIONAL RENT

4.1 General Terms. In addition to paying the Base Rent specified in Article 3 of
this Lease, Tenant shall pay “Tenant’s Share” of the annual “Building Direct
Expenses,” as those terms are defined in Sections 4.2.9 and 4.2.2 of this Lease,
respectively, which are in excess of the amount of Building Direct Expenses
applicable to the “Base Year,” as that term is defined in Section 4.2.1 of this
Lease; provided, however, that in no event shall any decrease in Building Direct
Expenses for any “Expense Year,” as that term is defined in Section 4.2.6 of
this Lease, below Building Direct Expenses for the Base Year entitle Tenant to
any decrease in Base Rent or any credit against sums due under this Lease. Such
payments by Tenant, together with any and all other amounts payable by Tenant to
Landlord pursuant to the terms of this Lease, are hereinafter collectively
referred to as the “Additional Rent,” and the Base Rent and the Additional Rent
are herein collectively referred to as “Rent.” All amounts due under this
Article 4 as Additional Rent shall be payable for the same periods and in the
same manner as the Base Rent. Without limitation on other obligations of Tenant
which survive the expiration of the Lease Term, the obligations of Tenant to pay
the Additional Rent provided for in this Article 4 shall survive the expiration
of the Lease Term.

4.2 Definitions of Key Terms Relating to Additional Rent. As used in this
Article 4, the following terms shall have the meanings hereinafter set forth:

4.2.1 “Base Year” shall mean the period set forth in Section 5 of the Summary.

4.2.2 “Building Direct Expenses” shall mean “Building Operating Expenses” and
“Building Tax Expenses”, as those terms are defined in Sections 4.2.3 and 4.2.4,
below, respectively.

4.2.3 “Building Operating Expenses” shall mean the portion of “Operating
Expenses,” as that term is defined in Section 4.2.7 below, allocated to the
tenants of the Building pursuant to the terms of Section 4.3.1 below.

 

    FOUR EMBARCADERO CENTER 607152.05/WLA     [Nighthawk Radiology Services,
LLC] E2621-081/1-8-07/kt/kt   -5-   [AMLGMN]



--------------------------------------------------------------------------------

4.2.4 “Building Tax Expenses” shall mean that portion of “Tax Expenses”, as that
term is defined in Section 4.2.8 below, allocated to the tenants of the Building
pursuant to the terms of Section 4.3.1 below.

4.2.5 “Direct Expenses” shall mean “Operating Expenses” and “Tax Expenses.”

4.2.6 “Expense Year” shall mean each calendar year in which any portion of the
Lease Term falls, through and including the calendar year in which the Lease
Term expires, provided that Landlord, upon notice to Tenant, may change the
Expense Year from time to time to any other twelve (12) consecutive month
period, and, in the event of any such change, Tenant’s Share of Building Direct
Expenses shall be equitably adjusted for any Expense Year involved in any such
change.

4.2.7 “Operating Expenses” shall mean all expenses, costs and amounts of every
kind and nature which Landlord pays or accrues during any Expense Year because
of or in connection with the management, maintenance, security, repair, or
operation of the Project, or any portion thereof. Without limiting the
generality of the foregoing, Operating Expenses shall specifically include any
and all of the following: (i) the cost of supplying all utilities, the cost of
operating, maintaining, repairing, replacing, renovating and managing the
utility systems, mechanical systems, sanitary, storm drainage systems,
communication systems and escalator and elevator systems, and the cost of
supplies, tools, and equipment and maintenance and service contracts in
connection therewith; (ii) the cost of licenses, certificates, permits and
inspections and the cost, reasonably incurred, of contesting any governmental
enactments which may affect Operating Expenses, and the costs incurred in
connection with a mandatory transportation system management program or similar
program; (iii) the cost of all insurance carried by Landlord in connection with
the Project as reasonably determined by Landlord (including, without limitation,
commercial general liability insurance, physical damage insurance covering
damage or other loss caused by fire, earthquake, flood and other water damage,
explosion, vandalism and malicious mischief, theft or other casualty, rental
interruption insurance and such insurance as may be required by any lessor under
any present or future ground or underlying lease of the Building or Project or
any holder of a mortgage, trust deed or other encumbrance now or hereafter in
force against the Building or Project or any portion thereof); (iv) the cost of
landscaping, decorative lighting, and relamping, the cost of maintaining
fountains, sculptures, bridges and all supplies, tools, equipment and materials
used in the operation, repair and maintenance of the Project, or any portion
thereof; (v) the cost of parking area repair, restoration, and maintenance,
including, without limitation, resurfacing, repainting, restriping and cleaning;
(vi) fees, charges and other costs, including management fees (or amounts in
lieu thereof), consulting fees (including, without limitation, any consulting
fees incurred in connection with the procurement of insurance), legal fees and
accounting fees, of all contractors, engineers, consultants and all other
persons engaged by Landlord or otherwise incurred by or charged by Landlord in
connection with the management, operation, administration, maintenance and
repair of the Building and the Project; (vii) payments under any equipment
rental agreements or management agreements (including the cost of any actual or
charged management fee and the actual or charged rental of any management office
space); (viii) wages, salaries and other compensation and benefits, including
taxes levied thereon, of all persons engaged in the operation, maintenance and
security of the Project; (ix) costs incurred by Landlord under any easement,
license, operating agreement, declaration, restrictive covenant, or other
instrument pertaining to the sharing of costs by the Project or related to the
use or operation of the Project;

 

    FOUR EMBARCADERO CENTER 607152.05/WLA     [Nighthawk Radiology Services,
LLC] E2621-081/1-8-07/kt/kt   -6-   [AMLGMN]



--------------------------------------------------------------------------------

(x) operation, repair, maintenance and replacement of all systems and equipment
and components thereof of the Project; (xi) the cost of janitorial, alarm,
security and other services, replacement of wall and floor coverings, ceiling
tiles and fixtures in common areas, maintenance and replacement of curbs and
walkways, repair to roofs and re-roofing; (xii) amortization (including interest
on the unamortized cost) of the cost of acquiring or the rental expense of
personal property used in the maintenance, operation and repair of the Project,
or any portion thereof; (xiii) the cost of capital improvements or other costs
incurred in connection with the Project (A) which are reasonably intended by
Landlord to effect economies in the operation, cleaning or maintenance of the
Project, or any portion thereof, (B) that are required to comply with then
existing conservation programs, (C) which are replacements or modifications of
nonstructural items located in the Common Areas required to keep the Common
Areas in good order or condition, or (D) that are required under any
governmental law or regulation, except for capital improvements to remedy a
condition existing prior to the Lease Commencement Date which an applicable
governmental authority, if it had knowledge of such condition prior to the Lease
Commencement Date, would have then required to be remedied pursuant to
then-current governmental laws or regulations in their form existing as of the
Lease Commencement Date and pursuant to the then-current interpretation of such
governmental laws or regulations by the applicable governmental authority as of
the Lease Commencement Date; provided, however, that any capital expenditure
shall be amortized (including interest on the unamortized cost) over its useful
life as Landlord shall reasonably determine; (xiv) costs, fees, charges or
assessments imposed by, or resulting from any mandate imposed on Landlord by,
any federal, state or local government for fire and police protection, trash
removal, community services, or other services which do not constitute “Tax
Expenses” as that term is defined in Section 4.2.8, below; and (xv) advertising,
marketing and promotional expenditures incurred in connection with the Project,
including, without limitation, costs of signs in, on or about the Project
identifying or promoting the Project. Notwithstanding anything to the contrary
in this Lease, the following items shall be excluded from Operating Expenses:

(a) Landlord’s and Landlord’s managing agent’s general corporate or partnership
overhead and general administrative expenses, and all costs associated with the
operation of the business of the ownership or entity which constitutes
“Landlord,” as distinguished from the costs of Building operations, management,
maintenance or repair, including, but not limited to, costs (incurred off-site
or at the Project as to personnel which are not the employees of Landlord or its
affiliates, as opposed to at the Project for costs of personnel employed by
Landlord or its affiliates) of entity accounting and legal matters, costs of any
disputes with any ground lessor or mortgagee, costs of acquiring, selling
syndicating, financing, mortgaging or hypothecating any of the Landlord’s
interest in all or any part of the Project and/or Common Areas;

(b) costs (including permit, license and inspection fees) incurred in renovating
or otherwise improving or decorating, painting or redecorating space for tenants
or other occupants or in renovating or redecorating vacant space, including the
cost of alterations or improvements to Tenant’s Premises or to the premises of
any other tenant or occupant of the Project and any cash or other consideration
paid by Landlord on account of, with respect to, or in lieu of the improvement
or alteration work described herein;

(c) costs in connection with the original construction of the Project and
related facilities;

 

    FOUR EMBARCADERO CENTER 607152.05/WLA     [Nighthawk Radiology Services,
LLC] E2621-081/1-8-07/kt/kt   -7-   [AMLGMN]



--------------------------------------------------------------------------------

(d) costs of a capital nature, including, but not limited to, capital
improvements, capital repairs, capital equipment, and capital tool, and rental
payments and other related expenses incurred in leasing air conditioning
systems, elevators or other equipment ordinarily considered to be of a capital
nature, except (i) equipment which is used in providing janitorial or similar
services and which is not affixed to the Building, (ii) equipment rented to
remedy or ameliorate an emergency condition, and (iii) as otherwise expressly
permitted pursuant to items (xii) and (xiii), above;

(e) costs for which the Landlord is reimbursed by any tenant (other than as a
reimbursement of operating expenses) or occupant of the Project or by insurance
by its carrier or any tenant’s carrier or by anyone else;

(f) costs of all items and services for which Tenant reimburses Landlord or pays
to third parties or which Landlord provides selectively to one or more tenants
or occupants of the Building (other than Tenant) without reimbursement;

(g) depreciation and amortization except as permitted pursuant to items
(xii) and (xiii), above;

(h) costs incurred due to violation by Landlord or its managing agent or any
tenant of the terms and conditions of any lease;

(i) payments in respect to overhead or profit to subsidiaries or affiliates of
Landlord, for management or other services in or to the Project, or for supplies
or other materials to the extent that the costs of such services, supplies, or
materials exceed the costs that would have been paid had the services, supplies
or materials been provided by parties unaffiliated with the Landlord on a
competitive basis;

(j) except as permitted pursuant to items (xii) and (xiii), above, interest,
principal, points and fees on debt or amortization payment on any mortgages,
deeds of trust or other debt instruments;

(k) marketing, advertising and promotional costs and cost of signs in or on the
Building identifying the owner of the Building or other tenants’ signs;

(l) cost of repairs or other work incurred by reason of fire, windstorm or other
casualty or by the exercise of the right of eminent domain to the extent
Landlord is compensated through proceeds or insurance or condemnation awards, or
would have been so reimbursed if Landlord had in force all of the insurance
required to be carried by Landlord under this Lease;

(m) leasing commissions, attorneys’ fees, costs and disbursements and other
expenses incurred in connection with negotiations or disputes with tenants or
other occupants or prospective tenant or other occupants, or associated with the
enforcement of any leases or the defense of Landlord’s title to or interest in
the Project or any part thereof or Common Areas or any part thereof;

(n) any items included in Tax Expenses;

 

    FOUR EMBARCADERO CENTER 607152.05/WLA     [Nighthawk Radiology Services,
LLC] E2621-081/1-8-07/kt/kt   -8-   [AMLGMN]



--------------------------------------------------------------------------------

(o) costs of repair or replacement for any item covered by a warranty to the
extent covered by the warranty;

(p) fines, costs, penalties or interest resulting from the negligence or fault
of other tenants or of the Landlord or their agents, contractors, or employees;

(q) rental payments and any other costs related to any ground lease of land
underlying all or any portion of the Project and Common Areas;

(r) costs, fees, dues, contributions or similar expenses for political (except
to the extent such Landlord costs do not exceed $50,000.00 in any Expense Year)
or charitable organizations;

(s) bad debt loss, rent loss, or reserves for bad debt or rent loss;

(t) acquisition costs for sculptures, paintings, or other art;

(u) costs incurred to comply with laws relating to the removal of hazardous
material (as defined under applicable law) which was in existence in the
Building or on the Project prior to the Lease Commencement Date, and was of such
a nature that a federal, State or municipal governmental authority, if it had
then had knowledge of the presence of such hazardous material, in the state, and
under the conditions that it then existed in the Building or on the Project,
would have then required the removal of such hazardous material or other
remedial or containment action with respect thereto; and costs incurred to
remove, remedy, contain, or treat hazardous material, which hazardous material
is brought into the Building or onto the Project after the date hereof by
Landlord or any other tenant of the Project and is of such a nature, at that
time, that a federal, State or municipal governmental authority, if it had then
had knowledge of the presence of such hazardous material, in the state, and
under the conditions, that it then exists in the Building or on the Project,
would have then required the removal of such hazardous material or other
remedial or containment action with respect thereto; and

(v) the wages and benefits of any employee who does not devote substantially all
of his or her employed time to the Project unless such wages and benefits are
prorated to reflect time spent on operating and managing the Project vis-à-vis
time spent on matters unrelated to operating and managing the Project.

If Landlord does not carry earthquake insurance for the Building during the Base
Year but subsequently obtains earthquake insurance for the Building during the
Lease Term, then from and after the date upon which Landlord obtains such
earthquake insurance and continuing throughout the period during which Landlord
maintains such insurance, Operating Expenses for the Base Year shall be deemed
to be increased by the amount of the premium Landlord would have incurred had
Landlord maintained such insurance for the same period of time during the Base
Year as such insurance is maintained by Landlord during such subsequent Expense
Year. If Landlord is not furnishing any particular work or service (the cost of
which, if performed by Landlord, would be included in Operating Expenses) to a
tenant who has undertaken to perform such work or service in lieu of the
performance thereof by Landlord, Operating Expenses shall be deemed to be
increased by an amount equal to the additional Operating Expenses which would
reasonably have been incurred during such period by Landlord if it had at its
own expense furnished such work or service to such

 

    FOUR EMBARCADERO CENTER 607152.05/WLA     [Nighthawk Radiology Services,
LLC] E2621-081/1-8-07/kt/kt   -9-   [AMLGMN]



--------------------------------------------------------------------------------

tenant. If the Project is not at least one hundred percent (100%) occupied
during all or a portion of the Base Year or any Expense Year, Landlord shall
make an appropriate adjustment to the components of Operating Expenses for such
year to determine the amount of Operating Expenses that would have been incurred
had the Project been one hundred percent (100%) occupied; and the amount so
determined shall be deemed to have been the amount of Operating Expenses for
such year. Operating Expenses for the Base Year shall not include market-wide
cost increases (including utility rate increases) due to extraordinary
circumstances, including, but not limited to, Force Majeure, boycotts, strikes,
conservation surcharges, embargoes or shortages, or amortized costs relating to
capital improvements. In no event shall the components of Direct Expenses for
any Expense Year related to Project utility, services, or insurance costs be
less than the components of Direct Expenses related to Project utility,
services, or insurance costs in the Base Year.

4.2.8 Taxes.

4.2.8.1 “Tax Expenses” shall mean all federal, state, county, or local
governmental or municipal taxes, fees, charges or other impositions of every
kind and nature, whether general, special, ordinary or extraordinary (including,
without limitation, real estate taxes, general and special assessments, transit
taxes, business taxes, leasehold taxes or taxes based upon the receipt of rent,
including gross receipts or sales taxes applicable to the receipt of rent,
unless required to be paid by Tenant, personal property taxes imposed upon the
fixtures, machinery, equipment, apparatus, systems and equipment, appurtenances,
furniture and other personal property used in connection with the Project, or
any portion thereof), which shall be paid or accrued during any Expense Year
(without regard to any different fiscal year used by such governmental or
municipal authority) because of or in connection with the ownership, leasing and
operation of the Project, or any portion thereof.

4.2.8.2 Tax Expenses shall include, without limitation: (i) Any tax on the rent,
right to rent or other income from the Project, or any portion thereof, or as
against the business of leasing the Project, or any portion thereof; (ii) Any
assessment, tax, fee, levy or charge in addition to, or in substitution,
partially or totally, of any assessment, tax, fee, levy or charge previously
included within the definition of real property tax, it being acknowledged by
Tenant and Landlord that Proposition 13 was adopted by the voters of the State
of California in the June 1978 election (“Proposition 13”) and that assessments,
taxes, fees, levies and charges may be imposed by governmental agencies for such
services as fire protection, street, sidewalk and road maintenance, refuse
removal and for other governmental services formerly provided without charge to
property owners or occupants, and, in further recognition of the decrease in the
level and quality of governmental services and amenities as a result of
Proposition 13, Tax Expenses shall also include any governmental or private
assessments or the Project’s contribution towards a governmental or private
cost-sharing agreement for the purpose of augmenting or improving the quality of
services and amenities normally provided by governmental agencies; (iii) Any
assessment, tax, fee, levy, or charge allocable to or measured by the area of
the Premises, the tenant improvements in the Premises, or the Rent payable
hereunder, including, without limitation, any business or gross income tax or
excise tax with respect to the receipt of such rent, or upon or with respect to
the possession, leasing, operating, management, maintenance, alteration, repair,
use or occupancy by Tenant of the Premises, or any portion thereof; (iv) Any
assessment, tax, fee, levy or charge, upon this transaction or any document to
which Tenant is a party, creating or transferring an interest or an estate in
the Premises; and (v) All of the real estate taxes and assessments imposed upon
or with respect to the

 

    FOUR EMBARCADERO CENTER 607152.05/WLA     [Nighthawk Radiology Services,
LLC] E2621-081/1-8-07/kt/kt   -10-   [AMLGMN]



--------------------------------------------------------------------------------

Building and all of the real estate taxes and assessments imposed on the land
and improvements comprising the Project. All assessments which can be paid by
Landlord in installments, shall be paid by Landlord in the maximum number of
installments permitted by law (except to the extent inconsistent with the
general practice of landlords of the Comparable Buildings) and shall be included
as Tax Expenses in the year in which the installment is actually paid.

4.2.8.3 If Tax Expenses for any period during the Lease Term or any extension
thereof are increased after payment thereof for any reason, including, without
limitation, error or reassessment by applicable governmental or municipal
authorities, Tenant shall pay Landlord upon demand Tenant’s Share of any such
increased Tax Expenses included by Landlord as Building Tax Expenses pursuant to
the terms of this Lease. Notwithstanding anything to the contrary contained in
this Section 4.2.8 , there shall be excluded from Tax Expenses (i) all excess
profits taxes, franchise taxes, gift taxes, capital stock taxes, inheritance and
succession taxes, estate taxes, federal and state income taxes, and other taxes
to the extent applicable to Landlord’s general or net income (as opposed to
rents, receipts or income attributable to operations at the Project), (ii) any
items included as Operating Expenses, (iii) any items paid by Tenant under
Section 4.5 of this Lease, and (iv) tax penalties incurred as a result of
Landlord’s failure to make payments and/or to file any tax or informational
returns when due.

4.2.8.4 Notwithstanding anything to the contrary set forth in this Lease, the
amount of Tax Expenses for the Base Year and any Expense Year shall be
calculated without taking into account any decreases in real estate taxes
obtained in connection with Proposition 8, and, therefore, the Tax Expenses in
the Base Year and/or an Expense Year may be greater than those actually incurred
by Landlord, but shall, nonetheless, be the Tax Expenses due under this Lease;
provided that (i) any costs and expenses incurred by Landlord in securing any
Proposition 8 reduction shall not be deducted from Tax Expenses nor included in
Direct Expenses for purposes of this Lease, and (ii) tax refunds under
Proposition 8 shall not be deducted from Tax Expenses nor refunded to Tenant,
but rather shall be the sole property of Landlord. Landlord and Tenant
acknowledge that the preceding sentence is not intended to in any way affect
(A) the inclusion in Tax Expenses of the statutory two percent (2.0%) annual
increase in Tax Expenses (as such statutory increase may be modified by
subsequent legislation), or (B) the inclusion or exclusion of Tax Expenses
pursuant to the terms of Proposition 13.

4.2.9 “Tenant’s Share” shall mean the percentage set forth in Section 6 of the
Summary. Tenant’s Share was calculated by multiplying the number of rentable
square feet of the Premises, as set forth in Section 2.2 of the Summary, by 100,
and dividing the product by the total number of rentable square feet in the
office area of the Building.

4.3 Allocation of Direct Expenses.

4.3.1 Method of Allocation. The parties acknowledge that the Building is a part
of a multi-building project and that the costs and expenses incurred in
connection with the Project (i.e., the Direct Expenses) should be shared between
the tenants of the Building and the tenants of the other buildings in the
Project. Accordingly, as set forth in Section 4.2 above, Direct Expenses (which
consists of Operating Expenses and Tax Expenses) are determined annually for the
Project as a whole, and a portion of the Direct Expenses, which portion shall be
determined by Landlord on an equitable basis, shall be allocated to the tenants
of the Building (as opposed to the tenants of any

 

    FOUR EMBARCADERO CENTER 607152.05/WLA     [Nighthawk Radiology Services,
LLC] E2621-081/1-8-07/kt/kt   -11-   [AMLGMN]



--------------------------------------------------------------------------------

other buildings in the Project) and such portion shall be the Building Direct
Expenses for purposes of this Lease. Such portion of Direct Expenses allocated
to the tenants of the Building shall include all Direct Expenses attributable
solely to the Building and an equitable portion of the Direct Expenses
attributable to the Project as a whole (and not to a particular building of the
Project).

4.3.2 Cost Pools. Landlord shall have the right, from time to time, to equitably
allocate some or all of the Direct Expenses for the Project among different
portions or occupants of the Project (the “Cost Pools”), in Landlord’s
reasonable discretion. Such Cost Pools may include, but shall not be limited to,
the office space tenants of a building of the Project or of the Project, and the
retail space tenants of a building of the Project or of the Project. The Direct
Expenses allocable to each such Cost Pool shall be allocated to such Cost Pool
and charged to the tenants within such Cost Pool in an equitable manner.
Landlord acknowledges that, as of the date hereof, separate Cost Pools exists
for the office tenants and retail tenants of the Building.

4.4 Calculation and Payment of Additional Rent. If for any Expense Year ending
or commencing within the Lease Term, Tenant’s Share of Building Direct Expenses
for such Expense Year exceeds Tenant’s Share of Building Direct Expenses
applicable to the Base Year, then Tenant shall pay to Landlord, in the manner
set forth in Section 4.4.1, below, and as Additional Rent, an amount equal to
the excess (the “Excess”).

4.4.1 Statement of Actual Building Direct Expenses and Payment by Tenant.
Landlord shall give to Tenant following the end of each Expense Year, a
statement (the “Statement”) which shall state the Building Direct Expenses
incurred or accrued for such preceding Expense Year, and which shall indicate
the amount of the Excess. Within thirty (30) days following Tenant’s receipt of
the Statement for each Expense Year commencing or ending during the Lease Term,
if an Excess is present, Tenant shall pay the full amount of the Excess for such
Expense Year, less the amounts, if any, paid during such Expense Year as
“Estimated Excess,” as that term is defined in Section 4.4.2, below. If the
amounts paid by Tenant during an Expense Year as Estimated Excess exceed the
Excess for such Expense Year, then such difference shall be reimbursed by
Landlord to Tenant, provided that any such reimbursement, at Landlord’s option,
may be credited against the Additional Rent next coming due under this Lease
unless the Lease Term has expired, in which event Landlord shall promptly refund
the appropriate amount to Tenant. The failure of Landlord to timely furnish the
Statement for any Expense Year shall not prejudice Landlord or Tenant from
enforcing its rights under this Article 4. Even though the Lease Term has
expired and Tenant has vacated the Premises, when the final determination is
made of Tenant’s Share of Building Direct Expenses for the Expense Year in which
this Lease terminates, if an Excess is present, Tenant shall immediately pay to
Landlord such amount, or if the amounts paid by Tenant during such Expense Year
as Estimated Excess exceed the Excess for such Expense Year, then such
difference shall be reimbursed by Landlord to Tenant. The provisions of this
Section 4.4.1 shall survive the expiration or earlier termination of the Lease
Term.

4.4.2 Statement of Estimated Building Direct Expenses. In addition, Landlord
shall endeavor to give Tenant a yearly expense estimate statement (the “Estimate
Statement”) which shall set forth Landlord’s reasonable estimate (the
“Estimate”) of what the total amount of Building Direct Expenses for the
then-current Expense Year shall be and the estimated excess (the “Estimated
Excess”) as calculated by comparing the Building Direct Expenses for such
Expense Year, which shall be based upon the Estimate, to the amount of Building
Direct Expenses for the

 

    FOUR EMBARCADERO CENTER 607152.05/WLA     [Nighthawk Radiology Services,
LLC] E2621-081/1-8-07/kt/kt   -12-   [AMLGMN]



--------------------------------------------------------------------------------

Base Year. The failure of Landlord to timely furnish the Estimate Statement for
any Expense Year shall not preclude Landlord from enforcing its rights to
collect any Estimated Excess under this Article 4, nor shall Landlord be
prohibited from revising any Estimate Statement or Estimated Excess theretofore
delivered to the extent necessary. Thereafter, Tenant shall pay, with its next
installment of Base Rent due, a fraction of the Estimated Excess for the
then-current Expense Year (reduced by any amounts paid pursuant to the last
sentence of this Section 4.4.2). Such fraction shall have as its numerator the
number of months which have elapsed in such current Expense Year, including the
month of such payment, and twelve (12) as its denominator. Until a new Estimate
Statement is furnished (which Landlord shall have the right to deliver to Tenant
at any time), Tenant shall pay monthly, with the monthly Base Rent installments,
an amount equal to one-twelfth (1/12) of the total Estimated Excess set forth in
the previous Estimate Statement delivered by Landlord to Tenant.

4.5 Taxes and Other Charges for Which Tenant Is Directly Responsible.

4.5.1 Tenant shall be liable for and shall pay before delinquency, taxes levied
against Tenant’s equipment, furniture, fixtures and any other personal property
located in or about the Premises. If any such taxes on Tenant’s equipment,
furniture, fixtures and any other personal property are levied against Landlord
or Landlord’s property or if the assessed value of Landlord’s property is
increased by the inclusion therein of a value placed upon such equipment,
furniture, fixtures or any other personal property and if Landlord pays the
taxes based upon such increased assessment, which Landlord shall have the right
to do regardless of the validity thereof but only under proper protest if
requested by Tenant, Tenant shall upon demand repay to Landlord the taxes so
levied against Landlord or the proportion of such taxes resulting from such
increase in the assessment, as the case may be.

4.5.2 If the tenant improvements in the Premises, whether installed and/or paid
for by Landlord or Tenant and whether or not affixed to the real property so as
to become a part thereof, are assessed for real property tax purposes at a
valuation higher than the valuation at which tenant improvements conforming to
Landlord’s “building standard” in other space in the Building are assessed, then
the Tax Expenses levied against Landlord or the property by reason of such
excess assessed valuation shall be deemed to be taxes levied against personal
property of Tenant and shall be governed by the provisions of Section 4.5.1,
above.

4.5.3 Notwithstanding any contrary provision herein, to the extent not included
in Tax Expenses, Tenant shall pay prior to delinquency any (i) rent tax or sales
tax, service tax, transfer tax or value added tax, business tax or any other
applicable tax on the rent or services herein or otherwise respecting this
Lease, (ii) taxes assessed upon or with respect to the possession, leasing,
operation, management, maintenance, alteration, repair, use or occupancy by
Tenant of the Premises or any portion of the Project, including the Project
parking facility; or (iii) taxes assessed upon this transaction or any document
to which Tenant is a party creating or transferring an interest or an estate in
the Premises.

 

    FOUR EMBARCADERO CENTER 607152.05/WLA     [Nighthawk Radiology Services,
LLC] E2621-081/1-8-07/kt/kt   -13-   [AMLGMN]



--------------------------------------------------------------------------------

ARTICLE 5

USE OF PREMISES

5.1 Permitted Use. Tenant shall use the Premises solely for the Permitted Use
set forth in Section 7 of the Summary and Tenant shall not use or permit the
Premises or the Project to be used for any other purpose or purposes whatsoever
without the prior written consent of Landlord, which may be withheld in
Landlord’s sole discretion.

5.2 Prohibited Uses. Tenant further covenants and agrees that Tenant shall not
use, or suffer or permit any person or persons to use, the Premises or any part
thereof for any use or purpose contrary to the provisions of the Rules and
Regulations set forth in Exhibit D, attached hereto, or in violation of the laws
of the United States of America, the State of California, or the ordinances,
regulations or requirements of the local municipal or county governing body or
other lawful authorities having jurisdiction over the Project, including,
without limitation, any such laws, ordinances, regulations or requirements
relating to hazardous materials or substances, as those terms are defined by
applicable laws now or hereafter in effect. Tenant shall not do or permit
anything to be done in or about the Premises which will in any way damage the
reputation of the Project or materially obstruct or interfere with the rights of
other tenants or occupants of the Building, or injure or annoy them or use or
allow the Premises to be used for any unlawful purpose, nor shall Tenant cause,
maintain or permit any nuisance in, on or about the Premises. Tenant shall
comply with, and Tenant’s rights and obligations under this Lease and Tenant’s
use of the Premises shall be subject and subordinate to, all recorded easements,
covenants, conditions, and restrictions now or hereafter affecting the Project.
Except for small quantities customarily used in business offices, Tenant shall
not cause or permit any “Hazardous Substance,” as that term is defined below, to
be kept, maintained, used, stored, produced, generated or disposed of (into the
sewage or waste disposal system or otherwise) on or in the Premises by Tenant or
Tenant’s agents, employees, contractors, invitees, assignees or sublessees,
without first obtaining Landlord’s written consent. Tenant shall immediately
notify, and shall direct Tenant’s agents, employees contractors, invitees,
assignees and sublessees to immediately notify, Landlord of any incident in, on
or about the Premises, the Building or the Project that would require the filing
of a notice under any federal, state, local or quasi-governmental law (whether
under common law, statute or otherwise), ordinance, decree, code, ruling, award,
rule, regulation or guidance document now or hereafter enacted or promulgated,
as amended from time to time, in any way relating to or regulating any Hazardous
Substance. As used herein, “Hazardous Substance” means any substance which is
toxic, ignitable, reactive, or corrosive and which is regulated by any local
government, the State of California, or the United States government. “Hazardous
Substance” includes any and all material or substances which are defined as
“hazardous waste,” “extremely hazardous waste” or a “hazardous substance”
pursuant to state, federal or local governmental law. “Hazardous Substance” also
includes asbestos, polychlorobiphenyls (i.e., PCB’s) and petroleum.

ARTICLE 6

SERVICES AND UTILITIES

6.1 Standard Tenant Services. Landlord shall provide the following services on
all days (unless otherwise stated below) during the Lease Term.

 

    FOUR EMBARCADERO CENTER 607152.05/WLA     [Nighthawk Radiology Services,
LLC] E2621-081/1-8-07/kt/kt   -14-   [AMLGMN]



--------------------------------------------------------------------------------

6.1.1 Subject to limitations imposed by all governmental rules, regulations and
guidelines applicable thereto, Landlord shall provide heating, ventilation and
air conditioning (“HVAC”) when necessary for normal comfort for normal office
use in the Premises from 7:00 A.M. to 6:00 P.M. Monday through Friday, and on
Saturdays from 8:00 A.M. to 1:00 P.M. (collectively, the “Building Hours”),
except for the date of observation of New Year’s Day, President’s Day, Memorial
Day, Independence Day, Labor Day, Thanksgiving Day, Christmas Day and, at
Landlord’s discretion, other locally or nationally recognized holidays
(collectively, the “Holidays”). Tenant shall cooperate fully with Landlord at
all times and abide by all regulations and requirements that Landlord may
reasonably prescribe for the proper functioning and protection of the HVAC,
electrical, mechanical and plumbing systems.

6.1.2 Landlord shall provide reasonably sufficient electricity to the Premises
(including adequate electrical wiring and facilities for connection to Tenant’s
lighting fixtures and incidental use equipment), provided that (i) the connected
electrical load of the incidental use equipment does not exceed an average of
two and one-half (2.5) watts per usable square foot of the Premises during the
Building Hours, calculated on a monthly basis, and the electricity so furnished
for incidental use equipment will be at a nominal one hundred twenty (120) volts
and no electrical circuit for the supply of such incidental use equipment will
require a current capacity exceeding twenty (20) amperes, and (ii) the connected
electrical load of Tenant’s lighting fixtures does not exceed an average of one
and one-half (1.5) watts per usable square foot of the Premises during the
Building Hours, calculated on a monthly basis, and the electricity so furnished
for Tenant’s lighting will be at a nominal one hundred twenty (120) volts.
Tenant will design Tenant’s electrical system serving any equipment producing
nonlinear electrical loads to accommodate such nonlinear electrical loads,
including, but not limited to, oversizing neutral conductors, derating
transformers and/or providing power-line filters. Engineering plans shall
include a calculation of Tenant’s fully connected electrical design load with
and without demand factors and shall indicate the number of watts of unmetered
and submetered loads. Tenant shall bear the cost of replacement of lamps,
starters and ballasts for non-Building standard lighting fixtures within the
Premises.

6.1.3 Landlord shall provide city water from the regular Building outlets for
drinking, kitchen, lavatory and toilet purposes in the Building Common Areas and
the Premises.

6.1.4 Landlord shall provide nonexclusive, non-attended automatic passenger
elevator service during the Building Hours, shall have one elevator available at
all other times, including on the Holidays, except in the event of emergency,
and shall provide nonexclusive, non-attended automatic passenger escalator
service during Building Hours only.

6.1.5 Landlord shall provide nonexclusive freight elevator service subject to
scheduling by Landlord.

6.1.6 Landlord shall provide customary weekday janitorial services to the
Premises, except the date of observation of the Holidays, in and about the
Premises and customary occasional window washing services, each in a manner
consistent with other Class “A” office buildings located in the vicinity of the
Project.

6.1.7 Subject to Landlord’s rules, regulations, and restrictions and the terms
of this Lease, Landlord shall permit Tenant to utilize the existing Building
risers, raceways, shafts and

 

    FOUR EMBARCADERO CENTER 607152.05/WLA     [Nighthawk Radiology Services,
LLC] E2621-081/1-8-07/kt/kt   -15-   [AMLGMN]



--------------------------------------------------------------------------------

conduit to the extent (i) there is available space in the Building risers,
raceways, shafts and/or conduit for Tenant’s use, which availability shall be
determined by Landlord in Landlord’s sole and absolute discretion, and
(ii) Tenant’s requirements are consistent with the requirements of a typical
general office user. Tenant shall pay as Additional Rent Landlord’s standard fee
for the use of such Building risers, raceways, shafts and/or conduit. Tenant may
only use vendors selected by Landlord to provide services to Tenant through the
use of the Building risers, raceways, shafts and conduit.

6.1.8 Landlord shall provide reasonable access-control services for the Building
and in the Building parking facility in a manner materially consistent with the
services provided by Landlord as of the date of this Lease. Notwithstanding the
foregoing, Landlord shall in no case be liable for personal injury or property
damage for any error with regard to the admission to or exclusion from the
Building or Project of any person.

6.2 Overstandard Tenant Use. Tenant shall not, without Landlord’s prior written
consent, which shall not be unreasonably withheld, use heat-generating machines,
machines other than normal office machines, or equipment or lighting other than
Building standard lights in the Premises, which may affect the temperature
otherwise maintained by the air conditioning system or increase the water
normally furnished for the Premises by Landlord pursuant to the terms of
Section 6.1 of this Lease. If Tenant uses water, electricity, heat or air
conditioning in excess of that supplied by Landlord pursuant to Section 6.1 of
this Lease, Tenant shall pay to Landlord, within thirty (30) days following
billing, the cost of such excess consumption, the cost of the installation,
operation, and maintenance of equipment which is installed in order to supply
such excess consumption, and the cost of the increased wear and tear on existing
equipment caused by such excess consumption; and Landlord may install devices to
separately meter any increased use and in such event Tenant shall pay the
increased cost directly to Landlord, on demand, at the rates charged by the
public utility company furnishing the same, including the cost of such
additional metering devices. Tenant’s use of electricity shall never exceed the
capacity of the feeders to the Project or the risers or wiring installation, and
subject to the terms of Section 29.32, below, Tenant shall not install or use or
permit the installation or use of any computer or electronic data processing
equipment in the Premises, without the prior written consent of Landlord;
provided, however, (i) the foregoing restriction shall not apply to general
office use of printers and personal computers on the desktops of Tenant’s
employees, and (ii) to the extent the “Approved Working Drawings,” as that term
is set forth in Section 3.4 of the Tenant Work Letter, creates a separately
ventilated “computer” and/or “data center” room, the foregoing restriction shall
not apply within such designated area. If Tenant desires to use heat,
ventilation or air conditioning during hours other than those for which Landlord
is obligated to supply such utilities pursuant to the terms of Section 6.1 of
this Lease, Tenant shall give Landlord such prior notice, if any, as Landlord
shall from time to time establish as appropriate, of Tenant’s desired use in
order to supply such utilities, and Landlord shall supply such utilities to
Tenant at such hourly cost to Tenant (which shall be treated as Additional Rent)
as Landlord shall from time to time establish. Landlord shall have the exclusive
right, but not the obligation, to provide any additional services which may be
required by Tenant, including, without limitation, locksmithing, lamp
replacement, additional janitorial service, and additional repairs and
maintenance; provided, however, that Landlord may not charge Tenant more than
Landlord would be charged for similar work performed for Landlord’s own account.
If Tenant requests any such additional services, then Tenant shall pay to
Landlord the cost of such additional services, including Landlord’s standard fee
for its involvement with such additional services, promptly upon being billed
for same.

 

    FOUR EMBARCADERO CENTER 607152.05/WLA     [Nighthawk Radiology Services,
LLC] E2621-081/1-8-07/kt/kt   -16-   [AMLGMN]



--------------------------------------------------------------------------------

6.3 Interruption of Use. Tenant agrees that Landlord shall not be liable for
damages, by abatement of Rent or otherwise, for failure to furnish or delay in
furnishing any service (including telephone and telecommunication services), or
for any diminution in the quality or quantity thereof, when such failure or
delay or diminution is occasioned, in whole or in part, by breakage, repairs,
replacements, or improvements, by any strike, lockout or other labor trouble, by
inability to secure electricity, gas, water, or other fuel at the Building or
Project after reasonable effort to do so, by any riot or other dangerous
condition, emergency, accident or casualty whatsoever, by act or default of
Tenant or other parties, or by any other cause beyond Landlord’s reasonable
control (provided that the foregoing shall not limit Landlord’s liability, if
any, pursuant to applicable law for personal injury and property damage to the
extent caused by the gross negligence or willful misconduct of Landlord, its
agents, employees or contractors); and such failures or delays or diminution
shall never be deemed to constitute an eviction or disturbance of Tenant’s use
and possession of the Premises or relieve Tenant from paying Rent or performing
any of its obligations under this Lease. Furthermore, Landlord shall not be
liable under any circumstances for a loss of, or injury to, property or for
injury to, or interference with, Tenant’s business, including, without
limitation, loss of profits, however occurring, through or in connection with or
incidental to a failure to furnish any of the services or utilities as set forth
in this Article 6; provided that the foregoing shall not limit Landlord’s
liability, if any, pursuant to applicable law for personal injury and property
damage to the extent caused by the gross negligence or willful misconduct of
Landlord, its agents, employees or contractors.

ARTICLE 7

REPAIRS

Landlord shall at all times during the Lease Term maintain in good condition and
operating order the structural portions of the Building, including, without
limitation, the foundation, floor slabs, ceilings, roof, columns, beams, shafts,
stairs, stairwells, escalators, elevators, base building restrooms and all
Common Areas (collectively, the “Building Structure”), and the Base Building
mechanical, electrical, life safety, plumbing, sprinkler and HVAC systems
installed or furnished by Landlord (collectively, the “Building Systems”).
Except as specifically set forth in this Lease to the contrary, Tenant shall not
be required to repair the Building Structure and/or the Building Systems except
to the extent required because of Tenant’s use of the Premises for other than
normal and customary business office operations. Tenant shall, at Tenant’s own
expense, keep the Premises, including all improvements, fixtures and furnishings
therein in good order, repair and condition at all times during the Lease Term.
In addition, Tenant shall, at Tenant’s own expense, but under the supervision
and subject to the prior approval of Landlord (which shall not be unreasonably
withheld, conditioned or delayed), and within any reasonable period of time
specified by Landlord, promptly and adequately repair all damage to the Premises
and replace or repair all damaged, broken, or worn fixtures and appurtenances,
except for damage caused by ordinary wear and tear or beyond the reasonable
control of Tenant; provided however, that, Landlord shall have the exclusive
right, at Landlord’s option, but not the obligation, to make such repairs and
replacements, and Tenant shall pay to Landlord the cost thereof, including
Landlord’s standard fee for its involvement with such repairs and replacements,
promptly upon being billed for same. Landlord may, but shall not be required to,
enter the Premises at all reasonable times to make such repairs, alterations,
improvements or additions to the Premises or to the Project or to any equipment
located in the Project as Landlord shall desire or deem necessary or as Landlord
may be required to do by governmental or quasi-governmental authority or court
order or decree. Tenant hereby waives any and all rights under and benefits of
subsection 1 of Section 1932 and Sections 1941 and 1942 of the California Civil
Code or under any similar law, statute, or ordinance now or hereafter in effect.

 

    FOUR EMBARCADERO CENTER 607152.05/WLA     [Nighthawk Radiology Services,
LLC] E2621-081/1-8-07/kt/kt   -17-   [AMLGMN]



--------------------------------------------------------------------------------

ARTICLE 8

ADDITIONS AND ALTERATIONS

8.1 Landlord’s Consent to Alterations. Tenant may not make or suffer to be made
any improvements, alterations, additions, changes, or repairs (pursuant to
Article 7 or otherwise) to the Premises or any mechanical, plumbing or HVAC
facilities or systems pertaining to the Premises (collectively, the
“Alterations”) without first procuring the prior written consent of Landlord to
such Alterations, which consent shall be requested by Tenant in accordance with
the terms and conditions of this Article 8, and which consent shall not be
unreasonably withheld, conditioned or delayed by Landlord, provided it shall be
deemed reasonable for Landlord to withhold its consent to any Alteration which
adversely affects the structural portions or the systems or equipment of the
Building or is visible from the exterior of the Building (collectively,
“Material Alterations”). Landlord may impose, as a condition of its consent to
any and all Alterations or repairs of the Premises or about the Premises, such
requirements as Landlord in its reasonable discretion may deem desirable,
provided that such requirements may be imposed in Landlord’s sole discretion in
connection with any Material Alterations. The construction of the initial
improvements to the Premises shall be governed by the terms of the Tenant Work
Letter and not the terms of this Article 8.

8.2 Manner of Construction. Landlord shall have the exclusive right, at
Landlord’s option, but not the obligation, to make the Alterations at Tenant’s
sole cost and expense. If Landlord elects to make the Alterations pursuant to
the immediately preceding sentence, then Tenant shall retain Landlord to
construct such Alterations and Landlord shall hold all applicable construction
contracts. Prior to the commencement of construction of any Alterations or
repairs, Tenant shall submit to Landlord, for Landlord’s review and approval in
its reasonable discretion, four (4) copies signed by Tenant of all plans,
specifications and working drawings relating thereto. Tenant, at its sole cost
and expense, shall retain an architect/space planner from a list provided by
Landlord, to prepare such plans, specifications and working drawings; provided
that, Tenant shall also retain the engineering consultants from a list provided
by Landlord to prepare all plans and engineering working drawings, if any,
relating to the structural, mechanical, electrical, plumbing, HVAC, lifesafety
and sprinkler work of the Alterations. Tenant shall be required to include in
its contracts with the architect and the engineers a provision which requires
ownership of all architectural and engineering drawings to be transferred to
Tenant upon the substantial completion of the Alteration and Tenant hereby
grants to Landlord a non-exclusive right to use such drawings, including,
without limitation, a right to make copies thereof. Tenant shall cause each
architect/space planner and engineer retained by Tenant to follow Landlord’s
standard construction administration procedures and to utilize the standard
specifications and details for the Building, all as promulgated by Landlord from
time to time. Tenant and Tenant’s architect/space planner shall verify, in the
field, the dimensions and conditions as shown on the relevant portions of the
“Base Building” plans, and Tenant and Tenant’s architect/space planner shall be
solely responsible for the same, and Landlord shall have no responsibility in
connection therewith. In addition, at Landlord’s option, Landlord may submit
Tenant’s plans, specifications and working drawings to a third-party architect
and/or engineer, selected by Landlord, for their review, at Tenant’s sole cost
and expense. Landlord’s

 

    FOUR EMBARCADERO CENTER 607152.05/WLA     [Nighthawk Radiology Services,
LLC] E2621-081/1-8-07/kt/kt   -18-   [AMLGMN]



--------------------------------------------------------------------------------

review of plans, specifications and working drawings as set forth in this
Section 8.2, shall be for its sole purpose and shall not imply Landlord’s review
of the same, or obligate Landlord to review the same, for quality, design,
compliance with applicable building codes or other like matters. Accordingly,
notwithstanding that any plans, specifications or working drawings are reviewed
by Landlord or its space planner, architect, engineers and consultants, and
notwithstanding any advice or assistance which may be rendered to Tenant by
Landlord or Landlord’s space planner, architect, engineers, and consultants,
Landlord shall have no liability whatsoever in connection therewith and shall
not be responsible for any omissions or errors contained in the plans,
specifications and working drawings for the Alterations, and Tenant’s waiver and
indemnity set forth in Section 10.1 of this Lease, below, shall specifically
apply to the plans, specifications and working drawings for the Alterations.
Following Landlord’s approval in its reasonable discretion of all plans,
specifications and working drawings for the Alterations, a contractor to
construct the Alterations shall be selected by Tenant from the list of
contractors provided by Landlord. Landlord shall provide to Tenant an itemized
statement of costs, as set forth in the proposed contract with such contractor
(the “Alteration Contract”), which costs form a basis for the amount of the
Alteration Contract (the “Alteration Contract Amount”). Tenant shall approve and
deliver to Landlord the itemized statement of costs provided to Tenant in
accordance with this Section 8.2, and upon receipt of such approved itemized
statement of costs by Landlord, Landlord shall be released by Tenant (i) to
retain the contractor who submitted such itemized statement of costs, and
(ii) to purchase the items set forth in such itemized statement of costs and to
commence the construction relating to such items. Landlord hereby assigns to
Tenant all warranties and guaranties by the contractor selected in accordance
with this Section 8.2 to construct the Alterations, and Tenant hereby waives all
claims against Landlord relating to, or arising out of the construction of, the
Alterations. In the event Tenant requests any Alterations in the Premises which
require or give rise to governmentally required changes to the “Base Building,”
as that term is defined below, then Landlord shall, at Tenant’s expense, make
such changes to the Base Building; provided that in the event that Tenant’s
request for approval of any Alteration shall indicate Tenant’s desire for
Landlord to notify Tenant of any such Base Building changes, Landlord shall
notify Tenant (to the extent Landlord is then aware of any such required
changes), in its approval of such Alterations (if applicable), and Tenant shall
be permitted, at its option, to promptly elect to not have the Alterations
performed. As used in this Lease, the “Base Building” shall include the
structural portions of the Building, and the public restrooms, elevators, exit
stairwells and the systems and equipment located in the internal core of the
Building on the floor or floors on which the Premises are located. The term
“Base Building,” as used in this Lease, shall not be deemed to have the same
meaning as the term “Base, Shell and Core,” as the same is defined in Section 1
of the Tenant Work Letter. In performing the work of any Alterations for which
Tenant is responsible, Tenant shall have the work performed in such manner so as
not to obstruct access to the Project or any portion thereof, by any other
tenant of the Project, and so as not to obstruct the business of Landlord or
other tenants in the Project. In addition, any Alteration that requires the use
of Building risers, raceways, shafts and/or conduits, shall be subject to
Landlord’s reasonable rules, regulations, and restrictions, including the
requirement that any cabling vender must be selected from a list provided by
Landlord, and that the amount and location of any such cabling must be approved
by Landlord. All subcontractors, laborers, materialmen, and suppliers (“Tenant’s
Agents”) used or selected by Tenant shall be from a list supplied by Landlord.
Tenant shall not use (and upon notice from Landlord shall cease using)
contractors, services, workmen, labor, materials or equipment that, in
Landlord’s reasonable judgment, would disturb labor harmony with the workforce
or trades engaged in performing other work, labor or services in or

 

    FOUR EMBARCADERO CENTER 607152.05/WLA     [Nighthawk Radiology Services,
LLC] E2621-081/1-8-07/kt/kt   -19-   [AMLGMN]



--------------------------------------------------------------------------------

about the Building or the Common Areas. In addition to Tenant’s obligations
under Article 9 of this Lease, upon completion of any Alterations, Tenant agrees
to cause a Notice of Completion to be recorded in the office of the Recorder of
the County in which the Project is located in accordance with Section 3093 of
the Civil Code of the State of California or any successor statute, and Tenant
shall deliver to the Project construction manager (i) a reproducible copy of the
“as built” drawings of the Alterations (provided that in the event that “as
built” drawings are not reasonably available, Tenant shall be permitted to
provide a copy of the approved drawings for the Alterations, marked with field
modifications), (ii) a computer disc containing the same (to the extent
reasonably available), and (iii) all permits, approvals and other documents
issued by any governmental agency in connection with the Alterations.
Notwithstanding anything set forth in this Article 8 to the contrary,
construction of an Alteration shall not commence until (a) the Alteration
Contract has been fully executed and delivered to Landlord, (b) Tenant has
procured, and delivered to Landlord a copy of, all applicable permits, and
(c) Tenant has delivered to Landlord the “Alteration Amount,” as that term is
set forth in Section 8.3, below. In the event any portion of the Alteration
Amount paid by Tenant is not fully utilized by Landlord following the completion
of the Alteration, then any unused amounts shall be refunded to Tenant.

8.3 Payment for Improvements. Prior to the commencement of construction of the
Alterations, Tenant shall supply Landlord with cash in an amount (the
“Alteration Amount”) equal to sum of (1) the Alteration Contract Amount, and
(2) all other costs related to the construction of the Alterations, including,
without limitation, the following items and costs: (i) all amounts actually paid
by Landlord to any architect/space planner, engineer, consultant, contractor,
subcontractor, mechanic, materialman or other person, whether retained by
Landlord or Tenant, in connection with the Alterations, and all fees incurred
by, and the actual cost of documents and materials supplied by, Landlord and
Landlord’s consultants in connection with the preparation and review of all
plans, specifications and working drawings for the Alterations; (ii) all plan
check, permit and license fees relating to construction of the Alterations paid
by Landlord; (iii) the cost of any changes in the Base Building when such
changes are required by any plans, specifications or working drawings for the
Alterations (including if such changes are due to the fact that such work is
prepared on an unoccupied basis), such cost to include all direct architectural
and/or engineering fees and expenses incurred by Landlord in connection
therewith; (iv) the cost of any changes to the plans, specifications and working
drawings for the Alterations or to the Alterations themselves required by all
applicable zoning and building codes and other laws and paid by Landlord;
(v) sales and use taxes and Title 24 fees imposed on, assessed against or paid
by Landlord; (vi) Landlord’s standard supervision fee for its involvement with
such Alterations, which supervision fee shall be equal to the sum of (A) eight
percent (8%) of the first $100,000.00 of the cost of each such Alteration, and
(B) five percent (5%) of the costs of each such Alteration thereafter; and
(vii) all other costs incurred by Landlord in connection with the construction
of the Alterations. Landlord, at its option, may render bills to Tenant in
advance of, or during, construction of the Alterations so as to enable Landlord
to pay all costs and expenses incurred by Landlord in connection with the
Alterations (including, without limitation, costs of the contractor retained to
construct the Alterations) without advancing Landlord’s own funds. To the extent
that Landlord renders a bill to Tenant pursuant to the immediately preceding
sentence, Landlord shall have no obligation to commence construction of the
Alterations (or to resume construction of the Alterations, as the case may be),
until such bill has been paid by Tenant. In the event that, after Tenant’s
approval of a cost proposal for the Alterations in accordance with Section 8.2,
above, any revisions, changes or substitutions shall be made to the plans,
specifications and working drawings or the Alterations, any additional costs
which arise in

 

    FOUR EMBARCADERO CENTER 607152.05/WLA     [Nighthawk Radiology Services,
LLC] E2621-081/1-8-07/kt/kt   -20-   [AMLGMN]



--------------------------------------------------------------------------------

connection with such revisions, changes or substitutions or any other additional
costs shall be paid by Tenant to Landlord promptly upon Landlord’s request
provided Landlord gives Tenant a reasonably detailed invoice of such additional
costs along with Landlord’s request for payment. In the event Tenant fails to
make a required payment to Landlord with respect to any Alterations, within the
applicable time periods set forth in this Section 8.3, Tenant shall be deemed in
default of this Lease, and in addition to all of Landlord’s rights and remedies
provided in this Lease, (aa) Landlord shall have the right to immediately stop
the construction of any such Alterations until such time as Tenant has paid to
Landlord all amounts due and owing to Landlord hereunder, and (bb) any delays in
the construction of the Alterations caused by such stoppage by Landlord shall be
deemed caused by Tenant.

8.4 Construction Insurance. In addition to the requirements of Article 10 of
this Lease, in the event that any Alterations are made pursuant to this
Article 8, prior to the commencement of such Alterations, Tenant shall provide
Landlord with evidence that Tenant or Tenant’s contractor carries “Builder’s All
Risk” insurance in an amount reasonably approved by Landlord covering the
construction of such Alterations, and such other insurance as Landlord may
require, it being understood and agreed that all of such Alterations shall be
insured by Tenant pursuant to Article 10 of this Lease immediately upon
completion thereof. In addition, Landlord may, in its discretion, require Tenant
to obtain a lien and completion bond or some alternate form of security
satisfactory to Landlord in an amount sufficient to ensure the lien-free
completion of such Alterations and naming Landlord as a co-obligee.

8.5 Landlord’s Property. All Alterations, improvements, fixtures, equipment
and/or appurtenances which may be installed or placed in or about the Premises,
from time to time, shall be at the sole cost of Tenant and shall be and become
the property of Landlord; provided, however, Landlord may, by written notice to
Tenant prior to the end of the Lease Term, or given following any earlier
termination of this Lease, require Tenant, at Tenant’s expense, to remove any
Alterations or improvements and to repair any damage to the Premises and
Building caused by such removal and return the affected portion of the Premises
to their condition existing prior to the installation of such Alterations or
improvements; provided; however, that notwithstanding the foregoing, upon
request by Tenant at the time of Tenant’s request for Landlord’s consent to any
Alteration or improvement, Landlord shall notify Tenant whether the applicable
Alteration or improvement will be required to be removed pursuant to the terms
of this Section 8.5. If Tenant fails to complete such removal and/or to repair
any damage caused by the removal of any Alterations or improvements in the
Premises and return the affected portion of the Premises to their condition
existing prior to the installation of such Alterations or improvements prior to
the expiration or earlier termination of this Lease, then Landlord shall have
the right, but not the obligation, to perform such work and to charge the actual
and reasonable cost thereof to Tenant. Tenant hereby protects, defends,
indemnifies and holds Landlord harmless from any liability, cost, obligation,
expense or claim of lien, including but not limited to, court costs and
reasonable attorneys’ fees, in any manner relating to the installation,
placement, removal or financing of any such Alterations, improvements, fixtures
and/or equipment in, on or about the Premises, which obligations of Tenant shall
survive the expiration or earlier termination of this Lease.

 

    FOUR EMBARCADERO CENTER 607152.05/WLA     [Nighthawk Radiology Services,
LLC] E2621-081/1-8-07/kt/kt   -21-   [AMLGMN]



--------------------------------------------------------------------------------

ARTICLE 9

COVENANT AGAINST LIENS

Tenant shall keep the Project and Premises free from any liens or encumbrances
arising out of the work performed, materials furnished or obligations incurred
by or on behalf of Tenant, and shall protect, defend, indemnify and hold
Landlord harmless from and against any claims, liabilities, judgments or costs
(including, without limitation, reasonable attorneys’ fees and costs) arising
out of same or in connection therewith. Tenant shall give Landlord notice at
least twenty (20) days prior to the commencement of any work on the Premises
which may give rise to a lien on the Premises, Building or Project (or such
additional time as may be necessary under applicable laws) to afford Landlord
the opportunity of posting and recording appropriate notices of
non-responsibility. Tenant shall remove any such lien or encumbrance by bond or
otherwise within five (5) days after notice by Landlord, and if Tenant shall
fail to do so, Landlord may pay the amount necessary to remove such lien or
encumbrance, without being responsible for investigating the validity thereof.
The amount so paid shall be deemed Additional Rent under this Lease payable upon
demand, without limitation as to other remedies available to Landlord under this
Lease. Nothing contained in this Lease shall authorize Tenant to do any act
which shall subject Landlord’s title to the Building or Premises to any liens or
encumbrances whether claimed by operation of law or express or implied contract.
Any claim to a lien or encumbrance upon the Building or Premises arising in
connection with any such work or respecting the Premises not performed by or at
the request of Landlord shall be null and void, or at Landlord’s option shall
attach only against Tenant’s interest in the Premises and shall in all respects
be subordinate to Landlord’s title to the Project, Building and Premises.

ARTICLE 10

INSURANCE

10.1 Indemnification and Waiver. Tenant hereby assumes all risk of damage to
property or injury to persons in, upon or about the Premises from any cause
whatsoever (including, but not limited to, any personal injuries resulting from
a slip and fall in, upon or about the Premises) and agrees that Landlord, its
partners, subpartners and their respective officers, agents, servants,
employees, and independent contractors (collectively, “Landlord Parties”) shall
not be liable for, and are hereby released from any responsibility for, any
damage either to person or property or resulting from the loss of use thereof,
which damage is sustained by any person in, upon or about the Premises or by
Tenant or by other persons claiming through Tenant in, upon or about the
Project, including, without limitation, the Project parking facility. Tenant
promptly upon notice shall indemnify, defend, protect, and hold harmless the
Landlord Parties from any and all loss, cost, damage, expense and liability
(including without limitation court costs and reasonable attorneys’ fees)
incurred in connection with or arising from any cause in, on or about the
Premises (including, but not limited to, a slip and fall), any acts, omissions
or negligence of Tenant or of any person claiming by, through or under Tenant,
or of the contractors, agents, servants, employees, invitees, guests or
licensees of Tenant or any such person, in, on or about the Project or any
breach of the terms of this Lease, either during, or after (to the extent Tenant
continues to occupy the Premises) the expiration of the Lease Term, provided
that the terms of the foregoing indemnity shall not apply to the gross
negligence or willful misconduct of Landlord or Landlord Parties. Should
Landlord be named as a defendant in any suit brought against Tenant in
connection with or arising out of Tenant’s

 

    FOUR EMBARCADERO CENTER 607152.05/WLA     [Nighthawk Radiology Services,
LLC] E2621-081/1-8-07/kt/kt   -22-   [AMLGMN]



--------------------------------------------------------------------------------

occupancy of the Premises, Tenant shall pay to Landlord its reasonable costs and
expenses incurred in such suit, including without limitation, its actual
professional fees such as reasonable appraisers’, accountants’ and attorneys’
fees. The provisions of this Section 10.1 shall survive the expiration or sooner
termination of this Lease with respect to any claims or liability arising in
connection with any event occurring prior to such expiration or termination.

10.2 Landlord’s Fire and Casualty Insurance. Landlord shall insure the Building
during the Lease Term against loss or damage due to fire and other casualties
covered within the classification of fire and extended coverage, vandalism
coverage and malicious mischief, sprinkler leakage, water damage and special
extended coverage. Such coverage shall be in such amounts, from such companies,
and on such other terms and conditions, as Landlord may from time to time
reasonably determine. Landlord shall also carry rent continuation insurance.
Additionally, at the option of Landlord, such insurance coverage may include the
risks of earthquakes and/or flood damage and additional hazards, a rental loss
endorsement and one or more loss payee endorsements in favor of the holders of
any mortgages or deeds of trust encumbering the interest of Landlord in the
Building or the ground or underlying lessors of the Building, or any portion
thereof. Notwithstanding the foregoing provisions of this Section 10.2, the
coverage and amounts of insurance carried by Landlord in connection with the
Building shall, at a minimum, be comparable to the coverage and amounts of
insurance which are carried by reasonably prudent landlords of buildings
comparable to and in the vicinity of the Building (provided that in no event
shall Landlord be required to carry earthquake insurance). Tenant shall, at
Tenant’s expense, comply with all insurance company requirements pertaining to
the use of the Premises. Tenant shall not cause or permit anything to be done
in, upon or about the Premises which would in any way increase the premium for,
cause the cancellation of or otherwise affect any insurance carried by Landlord
in connection with the Project or any part thereof, or cause a cancellation of
any insurance policy covering the Building or any part thereof. Without limiting
Landlord’s remedies for Tenant’s breach of the foregoing covenant, if Tenant’s
conduct or use of the Premises causes any increase in the premium for such
insurance policies then Tenant shall reimburse Landlord for any such increase
promptly upon being billed therefor. Tenant, at Tenant’s expense, shall comply
with all rules, orders, regulations or requirements of the American Insurance
Association (formerly the National Board of Fire Underwriters) and any similar
body.

10.3 Tenant’s Insurance. Tenant shall maintain the following coverages in the
following amounts.

10.3.1 Commercial General Liability Insurance in the broadest form available
covering the insured against claims of bodily injury, personal injury and
property damage (including loss of use thereof) arising out of Tenant’s
operations, and including contractual liability coverage insuring the
performance by Tenant of its obligations under this Lease including the
indemnity agreements set forth in Section 10.1 of this Lease, for limits of
liability not less than:

 

Bodily Injury and    $5,000,000 each occurrence Property Damage Liability   
$5,000,000 annual aggregate Personal Injury Liability    $5,000,000 each
occurrence    $5,000,000 annual aggregate    0% Insured’s participation

 

    FOUR EMBARCADERO CENTER 607152.05/WLA     [Nighthawk Radiology Services,
LLC] E2621-081/1-8-07/kt/kt   -23-   [AMLGMN]



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the above limits may be satisfied by a general
liability policy in the amount of $2,000,000 each occurrence and $2,000,000
annual aggregate for each instance of bodily injury, property damage liability
or personal injury liability, and an umbrella policy of not less than $3,000,000
each occurrence and $3,000,000 annual aggregate for each instance of bodily
injury, property damage liability or personal injury liability (i.e., providing
total coverage of $5,000,000 each occurrence and $5,000,000 annual aggregate for
each instance of bodily injury, property damage liability or personal injury
liability) so long as all other requirements under this Article 10 are met.

10.3.2 Physical Damage Insurance covering (i) all office furniture, business and
trade fixtures, office equipment, free-standing cabinet work, movable
partitions, merchandise and all other items of Tenant’s property on the Premises
installed by, for, or at the expense of Tenant, (ii) the “Tenant Improvements,”
as that term is defined in the Tenant Work Letter, and any other improvements
which exist in the Premises as of the Lease Commencement Date (excluding the
Base Building) (the “Original Improvements”), and (iii) all other improvements,
alterations and additions to the Premises. Such insurance shall be written on an
“all risks” of physical loss or damage basis, for the full replacement cost
value (subject to reasonable deductible amounts) new without deduction for
depreciation of the covered items and in amounts that meet any co-insurance
clauses of the policies of insurance and shall include coverage for damage or
other loss caused by fire or other peril including, but not limited to,
vandalism and malicious mischief, theft, water damage of any type, including
sprinkler leakage, bursting or stoppage of pipes, and explosion, and providing
business interruption coverage for a period of one year.

10.3.3 Worker’s Compensation and Employer’s Liability or other similar insurance
pursuant to all applicable state and local statutes and regulations.

10.4 Form of Policies. The minimum limits of policies of insurance required of
Tenant under this Lease shall in no event limit the liability of Tenant under
this Lease. Such insurance shall (i) name Landlord, and any other party the
Landlord so specifies, as an additional insured, including Landlord’s managing
agent, if any; (ii) specifically cover the liability assumed by Tenant under
this Lease, including, but not limited to, Tenant’s obligations under
Section 10.1 of this Lease; (iii) be issued by an insurance company having a
rating of not less than A-VIII in Best’s Insurance Guide or which is otherwise
acceptable to Landlord and licensed to do business in the State of California;
(iv) be primary insurance as to all claims thereunder and provide that any
insurance carried by Landlord is excess and is non-contributing with any
insurance requirement of Tenant; (v) be in form and content reasonably
acceptable to Landlord; and (vi) provide that said insurance shall not be
canceled or coverage changed unless thirty (30) days’ prior written notice shall
have been given to Landlord and any mortgagee of Landlord to the extent such
names are furnished to Tenant. Tenant shall deliver said policy or policies or
certificates thereof to Landlord on or before the earlier to occur of (A) the
Lease Commencement Date, and (B) the date upon which Tenant is first provided
access to the Premises, and at least thirty (30) days before the expiration
dates thereof. In the event Tenant shall fail to procure such insurance, or to
deliver such policies or certificates, Landlord may, at its option, on five
(5) days notice to Tenant, procure such policies for the account of Tenant, and
the cost thereof shall be paid to Landlord within five (5) days after delivery
to Tenant of bills therefor.

 

    FOUR EMBARCADERO CENTER 607152.05/WLA     [Nighthawk Radiology Services,
LLC] E2621-081/1-8-07/kt/kt   -24-   [AMLGMN]



--------------------------------------------------------------------------------

10.5 Subrogation. Landlord and Tenant intend that their respective property loss
risks shall be borne by reasonable insurance carriers to the extent above
provided, and Landlord and Tenant hereby agree to look solely to, and seek
recovery only from, their respective insurance carriers in the event of a
property loss to the extent that such coverage is agreed to be provided
hereunder. The parties each hereby waive all rights and claims against each
other for such losses, and waive all rights of subrogation of their respective
insurers, provided such waiver of subrogation shall not affect the right to the
insured to recover thereunder. The parties agree that their respective insurance
policies are now, or shall be, endorsed such that the waiver of subrogation
shall not affect the right of the insured to recover thereunder, so long as no
material additional premium is charged therefor.

10.6 Additional Insurance Obligations. Tenant shall carry and maintain during
the entire Lease Term, at Tenant’s sole cost and expense, increased amounts of
the insurance required to be carried by Tenant pursuant to this Article 10 and
such other reasonable types of insurance coverage and in such reasonable amounts
covering the Premises and Tenant’s operations therein, as may be reasonably
requested by Landlord; provided, however, that in no event shall such new or
increased amounts or types of insurance exceed that required of comparable
tenants by landlords of the Comparable Buildings.

ARTICLE 11

DAMAGE AND DESTRUCTION

11.1 Repair of Damage to Premises by Landlord. Tenant shall promptly notify
Landlord of any damage to the Premises resulting from fire or any other
casualty. If the Premises or any Common Areas necessary to Tenant’s use of or
access to the Premises shall be damaged by fire or other casualty, Landlord
shall promptly and diligently, subject to reasonable delays for insurance
adjustment or other matters beyond Landlord’s reasonable control, and subject to
all other terms of this Article 11, restore the Base Building and such Common
Areas. Such restoration shall be to substantially the same condition of the Base
Building and the Common Areas prior to the casualty, except for modifications
required by zoning and building codes and other laws or by the holder of a
mortgage on the Building or Project or any other modifications to the Common
Areas deemed desirable by Landlord, provided that access to the Premises and any
common restrooms serving the Premises shall not be materially impaired. Upon the
occurrence of any damage to the Premises, upon notice (the “Landlord Repair
Notice”) to Tenant from Landlord, Tenant shall assign to Landlord (or to any
party designated by Landlord) all insurance proceeds payable to Tenant under
Tenant’s insurance required under items (ii) and (iii) of Section 10.3.2 of this
Lease, and Landlord shall repair any injury or damage to the Tenant Improvements
and the Original Improvements installed in the Premises and shall return such
Tenant Improvements and Original Improvements to their original condition;
provided that if the cost of such repair by Landlord exceeds the amount of
insurance proceeds received by Landlord from Tenant’s insurance carrier, as
assigned by Tenant, the cost of such repairs shall be paid by Tenant to Landlord
prior to Landlord’s commencement of repair of the damage. In the event that
Landlord does not deliver the Landlord Repair Notice within sixty (60) days
following the date the casualty becomes known to Landlord, Tenant shall, at its
sole cost and expense, repair any injury or damage to the Tenant Improvements
and the Original Improvements installed in the Premises and shall return such
Tenant Improvements and Original Improvements to their original condition.
Whether or not Landlord delivers a Landlord Repair

 

    FOUR EMBARCADERO CENTER 607152.05/WLA     [Nighthawk Radiology Services,
LLC] E2621-081/1-8-07/kt/kt   -25-   [AMLGMN]



--------------------------------------------------------------------------------

Notice, prior to the commencement of construction, Tenant shall submit to
Landlord, for Landlord’s review and approval, all plans, specifications and
working drawings relating thereto, and Landlord shall select the contractors to
perform such improvement work. Landlord shall not be liable for any
inconvenience or annoyance to Tenant or its visitors, or injury to Tenant’s
business resulting in any way from such damage or the repair thereof; provided,
however, if such fire or other casualty shall have damaged the Premises or a
portion thereof or Common Areas necessary to Tenant’s access to or occupancy of
the Premises, then Landlord shall allow Tenant a proportionate abatement of Rent
during the time and to the extent and in the proportion that the Premises or
such portion thereof are unfit for occupancy for the purposes permitted under
this Lease, and are not occupied by Tenant as a result thereof, provided that
such abatement of Rent shall be allowed only to the extent Landlord is
reimbursed from the proceeds of rental interruption insurance purchased by
Landlord as part of Operating Expenses; provided further, however, if the damage
or destruction is due to the negligence or willful misconduct of Tenant or any
of its agents, employees, contractors, invitees or guests, then Tenant shall be
responsible for any reasonable, applicable insurance deductible (which shall be
payable to Landlord upon demand) and there shall be no rent abatement. In the
event that Landlord shall not deliver the Landlord Repair Notice, Tenant’s right
to rent abatement pursuant to the preceding sentence shall terminate as of the
date which is reasonably determined by Landlord to be the date Tenant should
have completed repairs to the Premises assuming Tenant used reasonable due
diligence in connection therewith.

11.2 Landlord’s Option to Repair. Notwithstanding the terms of Section 11.1 of
this Lease, Landlord may elect not to rebuild and/or restore the Premises,
Building and/or Project, and instead terminate this Lease, by notifying Tenant
in writing of such termination within sixty (60) days after the date of
discovery of the damage, such notice to include a termination date giving Tenant
sixty (60) days to vacate the Premises, but Landlord may so elect only if the
Building or Project shall be damaged by fire or other casualty or cause, whether
or not the Premises are affected; provided that Landlord terminates the leases
of all tenants of the Building whose premises are similarly damaged by the
casualty (to the extent Landlord retains such right pursuant to the terms of the
applicable tenants’ leases), and one or more of the following conditions is
present: (i) in Landlord’s reasonable judgment, repairs cannot reasonably be
completed within two hundred seventy (270) days after the date of discovery of
the damage (when such repairs are made without the payment of overtime or other
premiums); (ii) the holder of any mortgage on the Building or Project or ground
lessor with respect to the Building or Project shall require that the insurance
proceeds or any portion thereof be used to retire the mortgage debt, or shall
terminate the ground lease, as the case may be; (iii) the damage is not fully
covered by Landlord’s insurance policies or that portion of the proceeds from
Landlord’s insurance policies allocable to the Building or the Project, as the
case may be; or (iv) the damage occurs during the last twelve (12) months of the
Lease Term; provided, however, that if such fire or other casualty shall have
damaged the Premises or a portion thereof or Common Areas necessary to Tenant’s
occupancy and as a result of such damage the Premises are unfit for occupancy,
and provided that Landlord does not elect to terminate this Lease pursuant to
Landlord’s termination right as provided above, and either (a) the repairs
cannot, in the reasonable opinion of Landlord’s contractor, be completed within
two hundred seventy (270) days after being commenced, or (b) the damage occurs
during the last twelve months of the Lease Term and will reasonably require in
excess of ninety (90) days to repair, Tenant may elect, no earlier than sixty
(60) days after the date of the damage and not later than ninety (90) days after
the date of such damage, to terminate this Lease by written notice to Landlord
effective as of the date specified in the notice, which date shall not be less
than thirty (30) days nor more than sixty (60) days after the date such

    FOUR EMBARCADERO CENTER 607152.05/WLA     [Nighthawk Radiology Services,
LLC] E2621-081/1-8-07/kt/kt   -26-   [AMLGMN]



--------------------------------------------------------------------------------

notice is given by Tenant. In the event this Lease is terminated in accordance
with the terms of this Section 11.2, Tenant shall assign to Landlord (or to any
party designated by Landlord) all insurance proceeds payable to Tenant under
Tenant’s insurance required under items (ii) and (iii) of Section 10.3.2 of this
Lease.

11.3 Waiver of Statutory Provisions. The provisions of this Lease, including
this Article 11, constitute an express agreement between Landlord and Tenant
with respect to any and all damage to, or destruction of, all or any part of the
Premises, the Building or the Project, and any statute or regulation of the
State of California, including, without limitation, Sections 1932(2) and 1933(4)
of the California Civil Code, with respect to any rights or obligations
concerning damage or destruction in the absence of an express agreement between
the parties, and any other statute or regulation, now or hereafter in effect,
shall have no application to this Lease or any damage or destruction to all or
any part of the Premises, the Building or the Project.

ARTICLE 12

NONWAIVER

No provision of this Lease shall be deemed waived by either party hereto unless
expressly waived in a writing signed thereby. The waiver by either party hereto
of any breach of any term, covenant or condition herein contained shall not be
deemed to be a waiver of any subsequent breach of same or any other term,
covenant or condition herein contained. The subsequent acceptance of Rent
hereunder by Landlord shall not be deemed to be a waiver of any preceding breach
by Tenant of any term, covenant or condition of this Lease, other than the
failure of Tenant to pay the particular Rent so accepted, regardless of
Landlord’s knowledge of such preceding breach at the time of acceptance of such
Rent. No acceptance of a lesser amount than the Rent herein stipulated shall be
deemed a waiver of Landlord’s right to receive the full amount due, nor shall
any endorsement or statement on any check or payment or any letter accompanying
such check or payment be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord’s right to recover
the full amount due. No receipt of monies by Landlord from Tenant after the
termination of this Lease shall in any way alter the length of the Lease Term or
of Tenant’s right of possession hereunder, or after the giving of any notice
shall reinstate, continue or extend the Lease Term or affect any notice given
Tenant prior to the receipt of such monies, it being agreed that after the
service of notice or the commencement of a suit, or after final judgment for
possession of the Premises, Landlord may receive and collect any Rent due, and
the payment of said Rent shall not waive or affect said notice, suit or
judgment. No payment of Rent by Tenant after a breach by Landlord shall be
deemed a waiver of any breach by Landlord.

ARTICLE 13

CONDEMNATION

If the whole or any part of the Premises, Building or Project shall be taken by
power of eminent domain or condemned by any competent authority for any public
or quasi-public use or purpose, or if any adjacent property or street shall be
so taken or condemned, or reconfigured or vacated by such authority in such
manner as to require the use, reconstruction or remodeling of any part of the
Premises, Building or Project, or if Landlord shall grant a deed or other
instrument in lieu

 

    FOUR EMBARCADERO CENTER 607152.05/WLA     [Nighthawk Radiology Services,
LLC] E2621-081/1-8-07/kt/kt   -27-   [AMLGMN]



--------------------------------------------------------------------------------

of such taking by eminent domain or condemnation, Landlord shall have the option
to terminate this Lease effective as of the date possession is required to be
surrendered to the authority; provided, however, that Landlord shall only have
the right to terminate this Lease as provided above if Landlord terminates the
leases of all other tenants in the Building similarly affected by the taking and
provided further that to the extent that the Premises are not adversely affected
by such taking and Landlord continues to operate the Building as an office
building, Landlord may not terminate this Lease. If more than twenty-five
percent (25%) of the rentable square feet of the Premises is taken, or if all
reasonable access to the Premises is substantially impaired, in each case for a
period in excess of one hundred eighty (180) days, Tenant shall have the option
to terminate this Lease effective as of the date possession is required to be
surrendered to the authority. Tenant shall not because of such taking assert any
claim against Landlord or the authority for any compensation because of such
taking and Landlord shall be entitled to the entire award or payment in
connection therewith, except that Tenant shall have the right to file any
separate claim available to Tenant for any taking of Tenant’s personal property
and fixtures belonging to Tenant and removable by Tenant upon expiration of the
Lease Term pursuant to the terms of this Lease, and for moving expenses, so long
as such claims do not diminish the award available to Landlord, its ground
lessor with respect to the Building or Project or its mortgagee, and such claim
is payable separately to Tenant. All Rent shall be apportioned as of the date of
such termination. If any part of the Premises shall be taken, and this Lease
shall not be so terminated, the Rent shall be proportionately abated. Tenant
hereby waives any and all rights it might otherwise have pursuant to
Section 1265.130 of the California Code of Civil Procedure. Notwithstanding
anything to the contrary contained in this Article 13, in the event of a
temporary taking of all or any portion of the Premises for a period of one
hundred eighty (180) days or less, then this Lease shall not terminate but the
Base Rent and the Additional Rent shall be abated for the period of such taking
in proportion to the ratio that the amount of rentable square feet of the
Premises taken bears to the total rentable square feet of the Premises. Landlord
shall be entitled to receive the entire award made in connection with any such
temporary taking.

ARTICLE 14

ASSIGNMENT AND SUBLETTING

14.1 Transfers. Except as otherwise specifically expressly provided or permitted
in this Article 14, Tenant shall not, without the prior written consent of
Landlord, assign, mortgage, pledge, hypothecate, encumber, or permit any lien to
attach to, or otherwise transfer, this Lease or any interest hereunder, permit
any assignment, or other transfer of this Lease or any interest hereunder by
operation of law, sublet the Premises or any part thereof, or enter into any
license or concession agreements or otherwise permit the occupancy or use of the
Premises or any part thereof by any persons other than Tenant and its employees
and contractors (all of the foregoing are hereinafter sometimes referred to
individually as a “Transfer,” and, collectively, as “Transfers” and any person
to whom any Transfer is made or sought to be made is hereinafter sometimes
referred to as a “Transferee”). If Tenant desires Landlord’s consent to any
Transfer, Tenant shall notify Landlord in writing, which notice (the “Transfer
Notice”) shall include (i) the proposed effective date of the Transfer, which
shall not be less than thirty (30) days nor more than one hundred eighty
(180) days after the date of delivery of the Transfer Notice, (ii) a description
of the portion of the Premises to be transferred (the “Subject Space”),
(iii) all of the terms of the proposed Transfer and the consideration therefor,
including calculation of the “Transfer Premium”, as that term is defined in

 

    FOUR EMBARCADERO CENTER 607152.05/WLA     [Nighthawk Radiology Services,
LLC] E2621-081/1-8-07/kt/kt   -28-   [AMLGMN]



--------------------------------------------------------------------------------

Section 14.3 below, in connection with such Transfer, the name and address of
the proposed Transferee, and a copy of all existing executed and/or proposed
documentation pertaining to the proposed Transfer, including all existing
operative documents to be executed to evidence such Transfer or the agreements
incidental or related to such Transfer, (iv) current financial statements of the
proposed Transferee certified by an officer, partner or owner thereof, business
credit and personal references and history of the proposed Transferee and any
other information required by Landlord which will enable Landlord to determine
the financial responsibility, character, and reputation of the proposed
Transferee, nature of such Transferee’s business and proposed use of the Subject
Space, and (v) upon Landlord’s request, an executed estoppel certificate from
Tenant in the form attached hereto as Exhibit E. Any Transfer made without
Landlord’s prior written consent shall, at Landlord’s option, be null, void and
of no effect, and shall, at Landlord’s option, constitute a default by Tenant
under this Lease. Whether or not Landlord consents to any proposed Transfer,
Tenant shall pay Landlord’s review and processing fees, as well as any
reasonable professional fees (including, without limitation, attorneys’,
accountants’, architects’, engineers’ and consultants’ fees) incurred by
Landlord, not to exceed Three Thousand and No/100 Dollars ($3,000.00) for a
Transfer in the ordinary course of business, within thirty (30) days after
written request by Landlord.

14.2 Landlord’s Consent. Landlord shall not unreasonably withhold its consent to
any proposed Transfer of the Subject Space to the Transferee on the terms
specified in the Transfer Notice, which consent shall be granted or withheld
within twenty (20) days of Landlord’s receipt of a complete Transfer Notice.
Without limitation as to other reasonable grounds for withholding consent, the
parties hereby agree that it shall be reasonable under this Lease and under any
applicable law for Landlord to withhold consent to any proposed Transfer where
one or more of the following apply:

14.2.1 The Transferee is of a character or reputation or engaged in a business
which is not consistent with the quality of the Building or the Project;

14.2.2 The Transferee intends to use the Subject Space for purposes which are
not permitted under this Lease;

14.2.3 The Transferee is either a governmental agency or instrumentality
thereof;

14.2.4 The Transferee is not a party of reasonable financial worth and/or
financial stability in light of the responsibilities to be undertaken in
connection with the Transfer on the date consent is requested;

14.2.5 The proposed Transfer would cause a violation of another lease for space
in the Project, or would give an occupant of the Project a right to cancel its
lease;

14.2.6 Either the proposed Transferee, or any person or entity which directly or
indirectly, controls, is controlled by, or is under common control with, the
proposed Transferee, (i) occupies space in the Project at the time of the
request for consent (provided, however, that Tenant may assign or sublease space
to an occupant of the Building to the extent Landlord cannot meet such
occupant’s space needs), or (ii) is negotiating or has, during the six (6) month
period immediately preceding the date of Landlord’s receipt of the Transfer
Notice, negotiated with Landlord to lease space in the Project, or
(iii) Landlord is currently meeting with (or has, during the six (6) month
period immediately preceding the date of Landlord’s receipt of the Transfer
Notice, previously met with) the proposed Transferee to tour space in the
Project;

 

    FOUR EMBARCADERO CENTER 607152.05/WLA     [Nighthawk Radiology Services,
LLC] E2621-081/1-8-07/kt/kt   -29-   [AMLGMN]



--------------------------------------------------------------------------------

14.2.7 In Landlord’s reasonable judgment, the use of the Premises by the
proposed Transferee would not be comparable to the types of office use by other
tenants in the Project, would entail any alterations which would lessen the
value of the tenant improvements in the Premises, would result in more than a
reasonable density of occupants per square foot of the Premises, would increase
the burden on elevators or other Building systems or equipment over the burden
thereon prior to the proposed Transfer, or would require increased services by
Landlord; or

14.2.8 The proposed Transfer would result in the existence of, in the aggregate,
more than two (2) subtenants occupying the Premises at any given time during the
Lease Term.

If Landlord consents to any Transfer pursuant to the terms of this Section 14.2
(and does not exercise any recapture rights Landlord may have under Section 14.4
of this Lease), Tenant may within six (6) months after Landlord’s consent, but
not later than the expiration of said six-month period, enter into such Transfer
of the Premises or portion thereof, upon substantially the same terms and
conditions as are set forth in the Transfer Notice furnished by Tenant to
Landlord pursuant to Section 14.1 of this Lease, provided that if there are any
changes in the terms and conditions from those specified in the Transfer Notice
(i) such that Landlord would initially have been entitled to refuse its consent
to such Transfer under this Section 14.2, or (ii) which would cause the proposed
Transfer to be more favorable to the Transferee than the terms set forth in
Tenant’s original Transfer Notice, Tenant shall again submit the Transfer to
Landlord for its approval and other action under this Article 14 (including
Landlord’s right of recapture, if any, under Section 14.4 of this Lease).
Notwithstanding anything to the contrary in this Lease, if Tenant or any
proposed Transferee claims that Landlord has unreasonably withheld or delayed
its consent under Section 14.2 or otherwise has breached or acted unreasonably
under this Article 14, their sole remedies shall be a suit for contract damages
(other than damages for injury to, or interference with, Tenant’s business
including, without limitation, loss of profits, however occurring) or a
declaratory judgment and an injunction for the relief sought, and Tenant hereby
waives the provisions of Section 1995.310 of the California Civil Code, or any
successor statute, and all other remedies, including, without limitation, any
right at law or equity to terminate this Lease, on its own behalf and, to the
extent permitted under all applicable laws, on behalf of the proposed
Transferee. Tenant shall indemnify, defend and hold harmless Landlord from any
and all liability, losses, claims, damages, costs, expenses, causes of action
and proceedings involving any third party or parties (including without
limitation Tenant’s proposed subtenant or assignee) who claim they were damaged
by Landlord’s wrongful withholding or conditioning of Landlord’s consent.

14.3 Transfer Premium. If Landlord consents to a Transfer, as a condition
thereto which the parties hereby agree is reasonable, Tenant shall pay to
Landlord one hundred percent (100%) of any “Transfer Premium,” as that term is
defined in this Section 14.3, received by Tenant from such Transferee. “Transfer
Premium” shall mean all rent, additional rent or other consideration payable by
such Transferee in connection with the Transfer in excess of the Rent and
Additional Rent payable by Tenant under this Lease during the term of the
Transfer on a per rentable square foot basis if less than all of the Premises is
transferred, after deducting the reasonable expenses incurred by Tenant for
(i) any changes, alterations and improvements to the Premises in connection with
the Transfer, (ii) any free base rent reasonably provided to the Transferee in
connection with the

 

    FOUR EMBARCADERO CENTER 607152.05/WLA     [Nighthawk Radiology Services,
LLC] E2621-081/1-8-07/kt/kt   -30-   [AMLGMN]



--------------------------------------------------------------------------------

Transfer (provided that such free rent shall be deducted only to the extent the
same is included in the calculation of total consideration payable by such
Transferee), and (iii) any brokerage commissions in connection with the Transfer
and (iv) legal fees reasonably incurred in connection with the Transfer
(collectively, “Tenant’s Subleasing Costs”). “Transfer Premium” shall also
include, but not be limited to, key money, bonus money or other cash
consideration paid by Transferee to Tenant in connection with such Transfer, and
any payment in excess of fair market value for services rendered by Tenant to
Transferee or for assets, fixtures, inventory, equipment, or furniture
transferred by Tenant to Transferee in connection with such Transfer. Landlord
shall make a determination of the amount of Landlord’s applicable share of the
Transfer Premium on a monthly basis as rent or other consideration is paid by
Transferee to Tenant under the Transfer. For purposes of calculating the
Transfer Premium on a monthly basis, Tenant’s Subleasing Costs shall be deemed
to be expended by Tenant in equal monthly amounts over the entire term of the
Transfer.

14.4 Landlord’s Option as to Subject Space. Notwithstanding anything to the
contrary contained in this Article 14, Landlord shall have the option, by giving
written notice to Tenant within twenty (20) days after receipt of any Transfer
Notice, to (i) recapture the Subject Space, or (ii) take an assignment or
sublease of the Subject Space from Tenant. Such recapture or sublease or
assignment notice, shall cancel and terminate this Lease, or create a sublease
or assignment, as the case may be, with respect to the Subject Space as of the
date stated in the Transfer Notice as the effective date of the proposed
Transfer. In the event of a recapture by Landlord, if this Lease shall be
canceled with respect to less than the entire Premises, then (i) the Rent
reserved herein shall be prorated on the basis of the number of rentable square
feet retained by Tenant in proportion to the number of rentable square feet
contained in the Premises; (ii) this Lease as so amended shall continue
thereafter in full force and effect, and upon request of either party, the
parties shall execute written confirmation of the same; and (iii) Landlord shall
construct or cause to be constructed a demising wall separating that portion of
the Premises recaptured by Landlord from that portion of the Premises retained
by Tenant; provided that, Tenant hereby agrees that, notwithstanding Tenant’s
occupancy of its retained portion of the Premises during the construction of
such demising wall by Landlord, Landlord shall be permitted to construct such
demising wall during normal business hours, without any obligation to pay
overtime or other premiums, and the construction of such demising wall by
Landlord shall in no way constitute a constructive eviction of Tenant nor
entitle Tenant to any abatement of Rent, and Landlord shall have no
responsibility or for any reason be liable to Tenant for any direct or indirect
injury to or interference with Tenant’s business arising from the construction
of such demising wall, nor shall Tenant be entitled to any compensation or
damages from Landlord for loss of the use of the whole or any part of its
retained portion of the Premises or of Tenant’s personal property or
improvements resulting from the construction of such demising wall, or for any
inconvenience or annoyance occasioned by the construction of such demising wall;
and provided further that, Tenant shall be responsible for, and shall pay to
Landlord promptly upon being billed therefor, fifty percent (50%) of all actual,
reasonable costs related to the construction of such demising wall, including
Landlord’s standard fee for its involvement with such demising wall. If Landlord
declines, or fails to elect in a timely manner, to recapture, sublease or take
an assignment of the Subject Space under this Section 14.4, then, provided
Landlord has consented to the proposed Transfer, Tenant shall be entitled to
proceed to transfer the Subject Space to the proposed Transferee, subject to
provisions of this Article 14.

14.5 Effect of Transfer. If Landlord consents to a Transfer, then (i) the terms
and conditions of this Lease shall in no way be deemed to have been waived or
modified; (ii) such

 

    FOUR EMBARCADERO CENTER 607152.05/WLA     [Nighthawk Radiology Services,
LLC] E2621-081/1-8-07/kt/kt   -31-   [AMLGMN]



--------------------------------------------------------------------------------

consent shall not be deemed consent to any further Transfer by either Tenant or
a Transferee; (iii) Tenant shall deliver to Landlord, promptly after execution,
an original executed copy of all documentation pertaining to the Transfer in
form and content reasonably acceptable to Landlord, including, without
limitation, at Landlord’s option, a “Transfer Agreement,” as that term is
defined in this Section 14.5, below; (iv) Tenant shall furnish upon Landlord’s
request a complete statement, certified by an independent certified public
accountant, or Tenant’s chief financial officer, setting forth in detail the
computation of any Transfer Premium Tenant has derived and shall derive from
such Transfer; and (v) no Transfer relating to this Lease or agreement entered
into with respect thereto, whether with or without Landlord’s consent, shall
relieve Tenant or any guarantor of the Lease from any liability under this
Lease, including, without limitation, in connection with the Subject Space, and,
in the event of a Transfer of Tenant’s entire interest in this Lease, the
liability of Tenant and such Transferee shall be joint and several. Landlord or
its authorized representatives shall have the right at all reasonable times to
audit the books, records and papers of Tenant relating to any Transfer, and
shall have the right to make copies thereof. If the Transfer Premium respecting
any Transfer shall be found understated, Tenant shall, within thirty (30) days
after demand, pay the deficiency, and if understated by more than two percent
(2%), Tenant shall pay Landlord’s costs of such audit. Notwithstanding anything
to the contrary contained in this Article 14, Landlord, at its option in its
sole and absolute discretion, may require, as a condition to the validity of any
Transfer, that both Tenant and such Transferee enter into a separate written
agreement directly with Landlord (a “Transfer Agreement”), which Transfer
Agreement, among other things, shall create privity of contract between Landlord
and such Transferee with respect to the provisions of this Article 14, and shall
contain such terms and provisions as Landlord may reasonably require, including,
without limitation, the following: (A) such Transferee’s agreement to be bound
by all the obligations of Tenant under this Lease (which, in the event of an
assignment of this Lease, shall include, but shall not be limited to, Tenant’s
obligation to pay Rent), provided that, in the event of a Transfer of less than
the entire Premises, the obligations to which such Transferee shall agree to be
so bound shall be prorated on a basis of the number of rentable square feet of
the Subject Space in proportion to the number of square feet in the Premises;
(B) such Transferee’s acknowledgment of, and agreement that such Transfer shall
be subordinate and subject to, Landlord’s rights under Section 19.3 of this
Lease; and (C) Tenant’s and such Transferee’s recognition of and agreement to be
bound by all the terms and provisions of this Article 14, including, but not
limited to, any such terms and provisions which Landlord, at its option,
requires to be expressly set forth in such Transfer Agreement.

14.6 Occurrence of Default. Any Transfer hereunder, whether or not such
Transferee shall have executed a Transfer Agreement, shall be subordinate and
subject to the provisions of this Lease, and if this Lease shall be terminated
during the term of any Transfer, then Landlord shall have all of the rights set
forth in Section 19.3 of this Lease with respect to such Transfer. In addition,
if Tenant shall be in default under this Lease, then Landlord is hereby
irrevocably authorized to direct any Transferee to make all payments under or in
connection with a Transfer directly to Landlord (which payments Landlord shall
apply towards Tenant’s obligations under this Lease) until such default is
cured. Such Transferee shall rely on any representation by Landlord that Tenant
is in default hereunder, without any need for confirmation thereof by Tenant.
Upon any assignment, the assignee shall assume in writing all obligations and
covenants of Tenant thereafter to be performed or observed under this Lease. No
collection or acceptance of rent by Landlord from any Transferee shall be deemed
a waiver of any provision of this Article 14 or the approval of any Transferee
or a release of Tenant from any obligation under this Lease, whether theretofore
or thereafter accruing. In no event shall Landlord’s enforcement of any
provision of this Lease against any Transferee be

 

    FOUR EMBARCADERO CENTER 607152.05/WLA     [Nighthawk Radiology Services,
LLC] E2621-081/1-8-07/kt/kt   -32-   [AMLGMN]



--------------------------------------------------------------------------------

deemed a waiver of Landlord’s right to enforce any term of this Lease against
Tenant or any other person. If Tenant’s obligations hereunder have been
guaranteed, Landlord’s consent to any Transfer shall not be effective unless the
guarantor also consents to such Transfer.

14.7 Additional Transfers. For purposes of this Lease, the term “Transfer” shall
also include (i) if Tenant is a partnership, the withdrawal or change,
voluntary, involuntary or by operation of law, of fifty percent (50%) or more of
the partners, or transfer of fifty percent (50%) or more of partnership
interests, within a twelve (12)-month period, or the dissolution of the
partnership without immediate reconstitution thereof, and (ii) if Tenant is a
closely held corporation (i.e., whose stock is not publicly held and not traded
through an exchange or over the counter), (A) the dissolution, merger,
consolidation or other reorganization of Tenant or (B) the sale or other
transfer of an aggregate of fifty percent (50%) or more of the voting shares of
Tenant (other than to immediate family members by reason of gift or death),
within a twelve (12)-month period, or (C) the sale, mortgage, hypothecation or
pledge of an aggregate of fifty percent (50%) or more of the value of the
unencumbered assets of Tenant within a twelve (12)-month period.

14.8 Non-Transfers. Notwithstanding anything to the contrary contained in this
Lease, (A) an assignment or subletting of all or a portion of the Premises to an
entity which is controlled by, controls, or is under common control with, Tenant
as of the date of this Lease (an “Affiliate”), (B) an assignment of the Premises
to an entity which acquires all or substantially all of the assets of Tenant, or
(C) an assignment of the Premises to an entity which is the resulting entity of
a merger or consolidation of Tenant during the Lease Term (any such assignee or
sublessee described in items (A) through (C) of this Section 14.8 hereinafter
referred to as a “Permitted Non-Transferee”), shall not be deemed a Transfer
under Article 14 of this Lease, provided that (i) Tenant notifies Landlord of
any such assignment or sublease and promptly supplies Landlord with any
documents or information reasonably requested by Landlord regarding such
transfer or transferee as set forth above, (ii) such assignment or sublease is
not a subterfuge by Tenant to avoid its obligations under this Lease, and
(iii) any transferee under this Section 14.8 shall be of a character and
reputation consistent with the quality of the Building. “Control,” as used in
this Section 14.8, shall mean the ownership, directly or indirectly, of at least
fifty-one percent (51%) of the voting securities of, or possession of the right
to vote, in the ordinary direction of its affairs, of at least fifty-one percent
(51%) of the voting interest in, any person or entity.

ARTICLE 15

SURRENDER OF PREMISES; OWNERSHIP AND

REMOVAL OF TRADE FIXTURES

15.1 Surrender of Premises. No act or thing done by Landlord or any agent or
employee of Landlord during the Lease Term shall be deemed to constitute an
acceptance by Landlord of a surrender of the Premises unless such intent is
specifically acknowledged in writing by Landlord. The delivery of keys to the
Premises to Landlord or any agent or employee of Landlord shall not constitute a
surrender of the Premises or effect a termination of this Lease, whether or not
the keys are thereafter retained by Landlord, and notwithstanding such delivery
Tenant shall be entitled to the return of such keys at any reasonable time upon
request until this Lease shall have been properly terminated. The voluntary or
other surrender of this Lease by Tenant, whether accepted by Landlord or not, or
a mutual termination hereof, shall not work a merger, and at the option of
Landlord shall operate as an assignment to Landlord of all subleases or
subtenancies affecting the Premises or terminate any or all such sublessees or
subtenancies.

 

    FOUR EMBARCADERO CENTER 607152.05/WLA     [Nighthawk Radiology Services,
LLC] E2621-081/1-8-07/kt/kt   -33-   [AMLGMN]



--------------------------------------------------------------------------------

15.2 Removal of Tenant Property by Tenant. Upon the expiration of the Lease
Term, or upon any earlier termination of this Lease, Tenant shall, subject to
the provisions of this Article 15, quit and surrender possession of the Premises
to Landlord in as good order and condition as when Tenant took possession and as
thereafter improved by Landlord and/or Tenant, reasonable wear and tear and
repairs which are specifically made the responsibility of Landlord hereunder
excepted. Upon such expiration or termination, Tenant shall, without expense to
Landlord, remove or cause to be removed from the Premises all debris and
rubbish, such items of furniture, equipment, business and trade fixtures,
free-standing cabinet work, movable partitions and other articles of personal
property owned by Tenant or installed or placed by Tenant at its expense in the
Premises, and such similar articles of any other persons claiming under Tenant,
as Landlord may, in its sole discretion, require to be removed, and Tenant shall
repair at its own expense all damage to the Premises and Building resulting from
such removal. Notwithstanding anything to the contrary contained in this Lease,
Landlord hereby acknowledges that Tenant shall have the right to remove or
caused to be removed from the Premises any articles of personal property owned
by Tenant, and Tenant shall repair at its own expense all damage to the Premises
and Building resulting from such removal.

ARTICLE 16

HOLDING OVER

If Tenant holds over after the expiration of the Lease Term or earlier
termination thereof, with the express or implied consent of Landlord, such
tenancy shall be from month-to-month only, and shall not constitute a renewal
hereof or an extension for any further term, and in such case Rent shall be
payable at a monthly rate equal to one hundred fifty percent (150%) of the Rent
applicable during the last rental period of the Lease Term under this Lease for
the first (1st) month of such holdover, and (ii) two hundred percent
(200%) thereafter. Such month-to-month tenancy shall be subject to every other
applicable term, covenant and agreement contained herein. Nothing contained in
this Article 16 shall be construed as consent by Landlord to any holding over by
Tenant, and Landlord expressly reserves the right to require Tenant to surrender
possession of the Premises to Landlord as provided in this Lease upon the
expiration or other termination of this Lease. The provisions of this Article 16
shall not be deemed to limit or constitute a waiver of any other rights or
remedies of Landlord provided herein or at law. If Tenant fails to surrender the
Premises upon the termination or expiration of this Lease, in addition to any
other liabilities to Landlord accruing therefrom, Tenant shall protect, defend,
indemnify and hold Landlord harmless from all loss, costs (including reasonable
attorneys’ fees) and liability resulting from such failure, including, without
limiting the generality of the foregoing, any claims made by any succeeding
tenant founded upon such failure to surrender and any lost profits to Landlord
resulting therefrom.

ARTICLE 17

ESTOPPEL CERTIFICATES

Within ten (10) business days following a request in writing by Landlord, Tenant
shall execute, acknowledge and deliver to Landlord an estoppel certificate,
which, as submitted by

 

    FOUR EMBARCADERO CENTER 607152.05/WLA     [Nighthawk Radiology Services,
LLC] E2621-081/1-8-07/kt/kt   -34-   [AMLGMN]



--------------------------------------------------------------------------------

Landlord, shall be substantially in the form of Exhibit E, attached hereto (or
such other commercially reasonable form as may be required by any prospective
mortgagee or purchaser of the Project, or any portion thereof), indicating
therein any exceptions thereto that may exist at that time, and shall also
contain any other information reasonably requested by Landlord or Landlord’s
mortgagee or prospective mortgagee. Any such certificate may be relied upon by
any prospective mortgagee or purchaser of all or any portion of the Project.
Tenant shall execute and deliver whatever other instruments may be reasonably
required for such purposes. At any time during the Lease Term, Landlord may
require Tenant to provide Landlord with a current financial statement and
financial statements of the two (2) years prior to the current financial
statement year. Such statements shall be prepared in accordance with generally
accepted accounting principles and, if such is the normal practice of Tenant,
shall be audited by an independent certified public accountant. Failure of
Tenant to timely execute, acknowledge and deliver such estoppel certificate or
other instruments shall constitute an acceptance of the Premises and an
acknowledgment by Tenant that statements included in the estoppel certificate
are true and correct, without exception.

ARTICLE 18

MORTGAGE OR GROUND LEASE

18.1 Subordination. This Lease shall be subject and subordinate to all present
and future ground or underlying leases of the Building or Project and to the
lien of any mortgage, trust deed or other encumbrances now or hereafter in force
against the Building or Project or any part thereof, if any, and to all
renewals, extensions, modifications, consolidations and replacements thereof,
and to all advances made or hereafter to be made upon the security of such
mortgages or trust deeds, unless the holders of such mortgages, trust deeds or
other encumbrances, or the lessors under such ground lease or underlying leases,
require in writing that this Lease be superior thereto. Tenant covenants and
agrees in the event any proceedings are brought for the foreclosure of any such
mortgage or deed in lieu thereof (or if any ground lease is terminated), to
attorn, without any deductions or set-offs whatsoever, to the lienholder or
purchaser or any successors thereto upon any such foreclosure sale or deed in
lieu thereof (or to the ground lessor), if so requested to do so by such
purchaser or lienholder or ground lessor, and to recognize such purchaser or
lienholder or ground lessor as the lessor under this Lease, provided such
lienholder or purchaser or ground lessor shall agree to accept this Lease and
not disturb Tenant’s occupancy, so long as Tenant timely pays the rent and
observes and performs the terms, covenants and conditions of this Lease to be
observed and performed by Tenant. Landlord’s interest herein may be assigned as
security at any time to any lienholder. Tenant shall, within ten (10) business
days of request by Landlord, execute such further commercially reasonable
instruments or assurances as Landlord may reasonably deem necessary to evidence
or confirm the subordination or superiority of this Lease to any such mortgages,
trust deeds, ground leases or underlying leases. Tenant waives the provisions of
any current or future statute, rule or law which may give or purport to give
Tenant any right or election to terminate or otherwise adversely affect this
Lease and the obligations of the Tenant hereunder in the event of any
foreclosure proceeding or sale.

18.2 Notice to Lienholder or Ground Lessor. Notwithstanding anything to the
contrary contained in Article 28, below, or elsewhere in this Lease, upon
receipt by Tenant of notice from any holder of a mortgage, trust deed or other
encumbrance in force against the Building or the Project or any part thereof
which includes the Premises or any lessor under a ground lease or underlying
lease

 

    FOUR EMBARCADERO CENTER 607152.05/WLA     [Nighthawk Radiology Services,
LLC] E2621-081/1-8-07/kt/kt   -35-   [AMLGMN]



--------------------------------------------------------------------------------

of the Building or the Project, or from Landlord, which notice sets forth the
address of such lienholder or ground lessor, no notice from Tenant to Landlord
shall be effective unless and until a copy of the same is given to such
lienholder or ground lessor at the appropriate address therefor (as specified in
the above-described notice or at such other places as may be designated from
time to time in a notice to Tenant in accordance with Article 28, below), and
the curing of any of Landlord’s defaults by such lienholder or ground lessor
within a reasonable period of time after such notice from Tenant (including a
reasonable period of time to obtain possession of the Building or the Project,
as the case may be, if such lienholder or ground lessor elects to do so) shall
be treated as performance by Landlord. For the purposes of this Article 18, the
term “mortgage” shall include a mortgage on a leasehold interest of Landlord
(but not a mortgage on Tenant’s leasehold interest hereunder).

18.3 Assignment of Rents. With reference to any assignment for security purposes
by Landlord of Landlord’s interest in this Lease, or the Rent payable to
Landlord hereunder, conditional in nature or otherwise, which assignment is made
to any holder of a mortgage, trust deed or other encumbrance in force against
the Building or the Project or any part thereof which includes the Premises or
to any lessor under a ground lease or underlying lease of the Building or the
Project, Tenant agrees as follows:

18.3.1 The execution of any such assignment by Landlord, and the acceptance
thereof by such lienholder or ground lessor, shall never be treated as an
assumption by such lienholder or ground lessor of any of the obligations of
Landlord under this Lease, unless such lienholder or ground lessor shall, by
notice to Tenant, specifically otherwise elect.

18.3.2 Notwithstanding delivery to Tenant of the notice required by
Section 18.3.1, above, such lienholder or ground lessor, respectively, shall be
treated as having assumed Landlord’s obligations under this Lease only upon such
lienholder’s foreclosure of any such mortgage, trust deed or other encumbrance,
or acceptance of a deed in lieu thereof, and taking of possession of the
Building or the Project or applicable portion thereof, or such ground lessor’s
termination of any such ground lease or underlying leases and assumption of
Landlord’s position hereunder, as the case may be. In no event shall such
lienholder, ground lessor or any other successor to Landlord’s interest in this
Lease, as the case may be, be liable for any security deposit paid by Tenant to
Landlord, unless and until such lienholder, ground lessor or other such
successor, respectively, actually has been credited with or has received for its
own account as landlord the amount of such security deposit or any portion
thereof (in which event the liability of such lienholder, ground lessor or other
such successor, as the case may be, shall be limited to the amount actually
credited or received).

ARTICLE 19

DEFAULTS; REMEDIES

19.1 Events of Default. The occurrence of any of the following shall constitute
a default of this Lease by Tenant:

19.1.1 Any failure by Tenant to pay any Rent or any other charge required to be
paid under this Lease, or any part thereof, when due; or

 

    FOUR EMBARCADERO CENTER 607152.05/WLA     [Nighthawk Radiology Services,
LLC] E2621-081/1-8-07/kt/kt   -36-   [AMLGMN]



--------------------------------------------------------------------------------

19.1.2 Except as otherwise specifically set forth in this Section 19.1, any
failure by Tenant to observe or perform any other provision, covenant or
condition of this Lease to be observed or performed by Tenant where such failure
continues for thirty (30) days after written notice thereof from Landlord to
Tenant; provided that if the nature of such default is such that the same cannot
reasonably be cured within a thirty (30) day period, Tenant shall not be deemed
to be in default if it diligently commences such cure within such period and
thereafter diligently proceeds to rectify and cure such default; or

19.1.3 Abandonment of the Premises by Tenant; or

19.1.4 The failure by Tenant to observe or perform according to the provisions
of Articles 5, 10, 14, 17 or 18 of this Lease, or any breach by Tenant of the
representations and warranties set forth in Section 29.34 of this Lease, or the
failure by Tenant to observe or perform any other provision, covenant or
condition of this Lease which failure, because of the character of such
provision, covenant or condition, would immediately jeopardize Landlord’s
interest, where such failure continues for more than three (3) business days
after notice from Landlord.

The notice periods provided in this Section 19.1 are in lieu of, and not in
addition to, any notice periods provided by law.

19.2 Remedies Upon Default. Upon the occurrence of any event of default by
Tenant, Landlord shall have, in addition to any other remedies available to
Landlord at law or in equity (all of which remedies shall be distinct, separate
and cumulative), the option to pursue any one or more of the following remedies,
each and all of which shall be cumulative and nonexclusive, without any notice
or demand whatsoever.

19.2.1 Terminate this Lease, in which event Tenant shall immediately surrender
the Premises to Landlord, and if Tenant fails to do so, Landlord may, without
prejudice to any other remedy which it may have for possession or arrearages in
rent, enter upon and take possession of the Premises and expel or remove Tenant
and any other person who may be occupying the Premises or any part thereof,
without being liable for prosecution or any claim or damages therefor; and
Landlord may recover from Tenant the following:

(i) The worth at the time of award of any unpaid rent which has been earned at
the time of such termination; plus

(ii) The worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

(iii) The worth at the time of award of the amount by which the unpaid rent for
the balance of the Lease Term after the time of award exceeds the amount of such
rental loss that Tenant proves could have been reasonably avoided; plus

(iv) Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, specifically including but not limited to, brokerage commissions and
advertising expenses incurred, expenses of remodeling the Premises or any
portion thereof for a new tenant, whether for the same or a different use, and
any special concessions made to obtain a new tenant; and

 

    FOUR EMBARCADERO CENTER 607152.05/WLA     [Nighthawk Radiology Services,
LLC] E2621-081/1-8-07/kt/kt   -37-   [AMLGMN]



--------------------------------------------------------------------------------

(v) At Landlord’s election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable law.

The term “rent” as used in this Section 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others. As used in Sections 19.2.1(i) and
19.2.1(ii), above, the “worth at the time of award” shall be computed by
allowing interest at the rate set forth in Article 25 of this Lease, but in no
case greater than the maximum amount of such interest permitted by law. As used
in Section 19.2.1(iii) above, the “worth at the time of award” shall be computed
by discounting such amount at the discount rate of the Federal Reserve Bank of
San Francisco at the time of award plus one percent (1%).

19.2.2 Landlord shall have the remedy described in California Civil Code
Section 1951.4 (lessor may continue lease in effect after lessee’s breach and
abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations). Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease, including the right to recover
all rent as it becomes due.

19.2.3 Landlord shall at all times have the rights and remedies (which shall be
cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 19.2.1 and 19.2.2, above, or any law or other
provision of this Lease), without prior demand or notice except as required by
applicable law, to seek any declaratory, injunctive or other equitable relief,
and specifically enforce this Lease, or restrain or enjoin a violation or breach
of any provision hereof.

19.3 Subleases of Tenant. If Landlord elects to terminate this Lease on account
of any default by Tenant, as set forth in this Article 19, then Landlord shall
have the right, at Landlord’s option in its sole discretion, (i) to terminate
any and all assignments, subleases, licenses, concessions or other consensual
arrangements for possession entered into by Tenant and affecting the Premises,
in which event Landlord shall have the right to repossess such affected portions
of the Premises by any lawful means, or (ii) to succeed to Tenant’s interest in
any or all such assignments, subleases, licenses, concessions or arrangements,
in which event Landlord may require any assignees, sublessees, licensees or
other parties thereunder to attorn to and recognize Landlord as its assignor,
sublessor, licensor, concessionaire or transferor thereunder. In the event of
Landlord’s election to succeed to Tenant’s interest in any such assignments,
subleases, licenses, concessions or arrangements, Tenant shall, as of the date
of notice by Landlord of such election, have no further right to or interest in
the rent or other consideration receivable thereunder.

19.4 Efforts to Relet. No re-entry or repossession, repairs, maintenance,
changes, alterations and additions, reletting, appointment of a receiver to
protect Landlord’s interests hereunder, or any other action or omission by
Landlord shall be construed as an election by Landlord to terminate this Lease
or Tenant’s right to possession, or to accept a surrender of the Premises, nor
shall same operate to release Tenant in whole or in part from any of Tenant’s
obligations hereunder, unless express written notice of such intention is sent
by Landlord to Tenant. Tenant hereby irrevocably waives any right otherwise
available under any law to redeem or reinstate this Lease.

 

    FOUR EMBARCADERO CENTER 607152.05/WLA     [Nighthawk Radiology Services,
LLC] E2621-081/1-8-07/kt/kt   -38-   [AMLGMN]



--------------------------------------------------------------------------------

ARTICLE 20

COVENANT OF QUIET ENJOYMENT

Landlord covenants that Tenant, on paying the Rent, charges for services and
other payments herein reserved and on keeping, observing and performing all the
other terms, covenants, conditions, provisions and agreements herein contained
on the part of Tenant to be kept, observed and performed, shall, during the
Lease Term, peaceably and quietly have, hold and enjoy the Premises subject to
the terms, covenants, conditions, provisions and agreements hereof without
interference by any persons lawfully claiming by or through Landlord. The
foregoing covenant is in lieu of any other covenant express or implied.

ARTICLE 21

LETTER OF CREDIT

21.1 Delivery of Letter of Credit. Not later than five (5) business days
following Tenant’s execution of this Lease (the “L-C Delivery Date”), Tenant
shall deliver to Landlord, as protection for the full and faithful performance
by Tenant of all of its obligations under this Lease and for all losses and
damages Landlord may suffer (or which Landlord reasonably estimates that it may
suffer) as a result of any breach or default by Tenant under this Lease, an
irrevocable and unconditional negotiable standby letter of credit (the “Letter
of Credit”), in the form attached hereto as Exhibit G and containing the terms
required herein, payable in the City of San Francisco, California, running in
favor of Landlord and issued by a solvent, nationally recognized money-center
bank (a bank which accepts deposits, maintains accounts, and whose deposits are
insured by the FDIC) which is acceptable to Landlord, under the supervision of
the Superintendent of Banks of the State of California, or a national banking
association, in the amount set forth in Section 8 of the Summary (the “Letter of
Credit Amount”). Landlord hereby approves Comerica Bank as the bank (the “Bank”)
issuing the Letter of Credit. The Letter of Credit shall (i) be “callable” at
sight, irrevocable and unconditional, (ii) be maintained in effect, whether
through renewal or extension, for the period from the Lease Commencement Date
and continuing until the date (the “LC Expiration Date”) that is one hundred
twenty (120) days after the expiration of the Lease Term, and Tenant shall
deliver a new Letter of Credit or certificate of renewal or extension to
Landlord at least sixty (60) days prior to the expiration of the Letter of
Credit then held by Landlord, without any action whatsoever on the part of
Landlord, (iii) be fully assignable by Landlord, its successors and assigns,
(iv) permit partial draws and multiple presentations and drawings, and (v) be
otherwise subject to the Uniform Customs and Practices for Documentary Credits
(1993-Rev), International Chamber of Commerce Publication #500, or the
International Standby Practices-ISP 98, International Chamber of Commerce
Publication #590. In addition to the foregoing, the form and terms of the Letter
of Credit shall be acceptable to Landlord, in Landlord’s sole discretion.
Landlord, or its then managing agent, shall have the right to draw down an
amount up to the face amount of the Letter of Credit if any of the following
shall have occurred or be applicable: (A) such amount is due to Landlord under
the terms and conditions of this Lease, or (B) Tenant has filed a voluntary
petition under the U. S. Bankruptcy Code or any state bankruptcy code
(collectively, “Bankruptcy Code”), or (C) an

 

    FOUR EMBARCADERO CENTER 607152.05/WLA     [Nighthawk Radiology Services,
LLC] E2621-081/1-8-07/kt/kt   -39-   [AMLGMN]



--------------------------------------------------------------------------------

involuntary petition has been filed against Tenant under the Bankruptcy Code, or
(D) the Bank has notified Landlord that the Letter of Credit will not be renewed
or extended through the LC Expiration Date. The Letter of Credit will be honored
by the Bank regardless of whether Tenant disputes Landlord’s right to draw upon
the Letter of Credit.

21.2 Transfer of Letter of Credit. The Letter of Credit shall also provide that
Landlord, its successors and assigns, may, at any time and without notice to
Tenant and without first obtaining Tenant’s consent thereto, transfer (one or
more times) all or any portion of its interest in and to the Letter of Credit to
another party, person or entity, regardless of whether or not such transfer is
separate from or as a part of the assignment by Landlord of its rights and
interests in and to this Lease. In the event of a transfer of Landlord’s
interest in the Building, Landlord shall transfer the Letter of Credit, in whole
or in part, to the transferee and thereupon Landlord shall, without any further
agreement between the parties, be released by Tenant from all liability
therefor, and it is agreed that the provisions hereof shall apply to every
transfer or assignment of the whole or any portion of said Letter of Credit to a
new landlord. In connection with any such transfer of the Letter of Credit by
Landlord, Tenant shall, at Tenant’s sole cost and expense, execute and submit to
the Bank such applications, documents and instruments as may be necessary to
effectuate such transfer, and Tenant shall be responsible for paying the Bank’s
transfer and processing fees in connection therewith.

21.3 In General. If, as a result of any drawing by Landlord on the Letter of
Credit, the amount of the Letter of Credit shall be less than the Letter of
Credit Amount, Tenant shall, within five (5) days thereafter, provide Landlord
with additional letter(s) of credit in an amount equal to the deficiency, and
any such additional letter(s) of credit shall comply with all of the provisions
of this Article 21, and if Tenant fails to comply with the foregoing,
notwithstanding anything to the contrary contained in Section 19.1 above, the
same shall constitute an incurable default by Tenant under this Lease (without
the need for any additional notice and/or cure period). Tenant further covenants
and warrants that it will neither assign nor encumber the Letter of Credit or
any part thereof and that neither Landlord nor its successors or assigns will be
bound by any such assignment, encumbrance, attempted assignment or attempted
encumbrance. Without limiting the generality of the foregoing, if the Letter of
Credit expires earlier than the LC Expiration Date, Landlord will accept a
renewal thereof (such renewal letter of credit to be in effect and delivered to
Landlord, as applicable, not later than sixty (60) days prior to the expiration
of the Letter of Credit), which shall be irrevocable and automatically renewable
as above provided through the LC Expiration Date upon the same terms as the
expiring Letter of Credit or such other terms as may be acceptable to Landlord
in its sole discretion. However, if the Letter of Credit is not timely renewed,
or if Tenant fails to maintain the Letter of Credit in the amount and in
accordance with the terms set forth in this Article 21, Landlord shall have the
right to present the Letter of Credit to the Bank in accordance with the terms
of this Article 21, and the proceeds of the Letter of Credit may be applied by
Landlord against any Rent payable by Tenant under this Lease that is not paid
when due and/or to pay for all losses and damages that Landlord has suffered or
that Landlord reasonably estimates that it will suffer as a result of any breach
or default by Tenant under this Lease. Any unused proceeds shall constitute the
property of Landlord and need not be segregated from Landlord’s other assets.
Landlord agrees to pay to Tenant within thirty (30) days after the LC Expiration
Date the amount of any proceeds of the Letter of Credit received by Landlord and
not applied against any Rent payable by Tenant under this Lease that was not
paid when due or used to pay for any losses and/or damages suffered by Landlord
(or reasonably estimated by Landlord that it will suffer) as a result of any
breach or default by

 

    FOUR EMBARCADERO CENTER 607152.05/WLA     [Nighthawk Radiology Services,
LLC] E2621-081/1-8-07/kt/kt   -40-   [AMLGMN]



--------------------------------------------------------------------------------

Tenant under this Lease; provided, however, that if prior to the LC Expiration
Date a voluntary petition is filed by Tenant, or an involuntary petition is
filed against Tenant by any of Tenant’s creditors, under the Bankruptcy Code,
then Landlord shall not be obligated to make such payment in the amount of the
unused Letter of Credit proceeds until either all preference issues relating to
payments under this Lease have been resolved in such bankruptcy or
reorganization case or such bankruptcy or reorganization case has been
dismissed.

21.4 Application of Letter of Credit. Tenant hereby acknowledges and agrees that
Landlord is entering into this Lease in material reliance upon the ability of
Landlord to draw upon the Letter of Credit upon the occurrence of any breach or
default on the part of Tenant under this Lease. If Tenant shall breach any
provision of this Lease or otherwise be in default hereunder, Landlord may, but
without obligation to do so, and without notice to Tenant, draw upon the Letter
of Credit, in part or in whole, to cure any breach or default of Tenant and/or
to compensate Landlord for any and all damages of any kind or nature sustained
or which Landlord reasonably estimates that it will sustain resulting from
Tenant’s breach or default. The use, application or retention of the Letter of
Credit, or any portion thereof, by Landlord shall not prevent Landlord from
exercising any other right or remedy provided by this Lease or by any applicable
law, it being intended that Landlord shall not first be required to proceed
against the Letter of Credit, and shall not operate as a limitation on any
recovery to which Landlord may otherwise be entitled. Tenant agrees not to
interfere in any way with payment to Landlord of the proceeds of the Letter of
Credit, either prior to or following a “draw” by Landlord of any portion of the
Letter of Credit, regardless of whether any dispute exists between Tenant and
Landlord as to Landlord’s right to draw upon the Letter of Credit. No condition
or term of this Lease shall be deemed to render the Letter of Credit conditional
to justify the issuer of the Letter of Credit in failing to honor a drawing upon
such Letter of Credit in a timely manner. Tenant agrees and acknowledges that
(i) the Letter of Credit constitutes a separate and independent contract between
Landlord and the Bank, (ii) Tenant is not a third party beneficiary of such
contract, (iii) Tenant has no property interest whatsoever in the Letter of
Credit or the proceeds thereof, and (iv) in the event Tenant becomes a debtor
under any chapter of the Bankruptcy Code, neither Tenant, any trustee, nor
Tenant’s bankruptcy estate shall have any right to restrict or limit Landlord’s
claim and/or rights to the Letter of Credit and/or the proceeds thereof by
application of Section 502(b)(6) of the U. S. Bankruptcy Code or otherwise.

21.5 Letter of Credit not a Security Deposit. Landlord and Tenant acknowledge
and agree that in no event or circumstance shall the Letter of Credit or any
renewal thereof or any proceeds thereof be (i) deemed to be or treated as a
“security deposit” within the meaning of California Civil Code Section 1950.7,
(ii) subject to the terms of such Section 1950.7, or (iii) intended to serve as
a “security deposit” within the meaning of such Section 1950.7. The parties
hereto (A) recite that the Letter of Credit is not intended to serve as a
security deposit and such Section 1950.7 and any and all other laws, rules and
regulations applicable to security deposits in the commercial context (“Security
Deposit Laws”) shall have no applicability or relevancy thereto and (B) waive
any and all rights, duties and obligations either party may now or, in the
future, will have relating to or arising from the Security Deposit Laws.

 

    FOUR EMBARCADERO CENTER 607152.05/WLA     [Nighthawk Radiology Services,
LLC] E2621-081/1-8-07/kt/kt   -41-   [AMLGMN]



--------------------------------------------------------------------------------

ARTICLE 22

SUBSTITUTION OF OTHER PREMISES

Landlord shall have the right, but not more than once during the Lease Term, to
relocate Tenant to other space (the “Relocation Space”) in the Project
comparable to the Premises (e.g. comparable views, comparable finishes,
comparable number of offices and conference rooms, comparable ceiling treatment,
doors and hardware), located on a floor served by the high rise elevator bank of
either the Building or One Embarcadero Center, and tenant improvements of equal
or greater quality than those then-existing in the Premises, and all terms
hereof shall apply to the Relocation Space with equal force and effect, except
as otherwise provided in this Article 22. To the extent Tenant request any
upgrades in the improvements located in such Relocation Space vis-à-vis the
improvements then existing in the Premises (e.g., specialty finishes such as
glass, ceiling treatments, specialty lighting, built-in or custom cabinetry),
Tenant shall pay to Landlord, promptly upon billing therefor, all costs and
expenses incurred by Landlord in connection with such upgraded improvements. In
such event, Landlord shall give Tenant not less than sixty (60) days prior
notice of Landlord’s election to so relocate Tenant, and shall move Tenant’s
effects to the Relocation Space at Landlord’s sole cost and expense, including
the cost to install new communications and computer lines, and the cost of
reasonable amounts of replacement stationery, at such time and in such manner as
to inconvenience Tenant as little as reasonably practicable. Simultaneously with
such relocation of the Premises, the parties shall immediately execute an
amendment to this Lease (or, if the Relocation Space is in a building of the
Project other than the Building, Tenant shall execute a new lease with the owner
of such building, which shall be on substantially the same terms and conditions
as this Lease, and Tenant and Landlord shall enter into a termination of this
Lease) stating the relocation of the Premises, and amending those Sections of
the Summary, and replacing Exhibit A to this Lease, as shall be necessary to
accurately describe the Relocation Space (including, without limitation, the
location and the rentable area of the Relocation Space). In the event Tenant is
relocated in accordance with this Article 22, and the rentable area of the
Relocation Space is not equal to the rentable area of the Premises, or any such
adjustment to the rentable area of the Premises and/or the Building, or if the
Relocation Space is in a building of the Project other than the Building and the
rentable area of such other building is not equal to the rentable area of the
Building, all amounts, percentages and figures appearing or referred to in this
Lease based upon such rentable area (including, without limitation, the amounts
of the “Rent” and the “Security Deposit,” as those terms are defined in
Article 4 and Article 21 of this Lease, respectively, and “Tenant’s Share,” as
that term is defined in Section 4.2.9 of this Lease) shall be modified
accordingly; provided, however, that notwithstanding the foregoing, Tenant’s
Base Rent shall not increase as a result of such relocation. Should Tenant
refuse to permit Landlord to move Tenant to the Relocation Space, Landlord shall
have the right to cancel and terminate this Lease effective sixty (60) days from
the date of Landlord’s election to relocate Tenant.

ARTICLE 23

SIGNS

23.1 Full Floors. Subject to Landlord’s prior written approval, in its sole
discretion, and provided all signs are in keeping with the quality, design and
style of the Building and Project, Tenant, if the Premises comprise an entire
floor of the Building, at its sole cost and expense, may install identification
signage anywhere in the Premises including in the elevator lobby of the
Premises, provided that such signs must not be visible from the exterior of the
Building.

 

    FOUR EMBARCADERO CENTER 607152.05/WLA     [Nighthawk Radiology Services,
LLC] E2621-081/1-8-07/kt/kt   -42-   [AMLGMN]



--------------------------------------------------------------------------------

23.2 Multi-Tenant Floors. If other tenants occupy space on the floor on which
the Premises is located, Tenant’s identifying signage shall be provided by
Landlord, at Tenant’s cost, and such signage shall be comparable to that used by
Landlord for other similar floors in the Building and shall comply with
Landlord’s then-current Building standard signage program.

23.3 Prohibited Signage and Other Items. Any signs, notices, logos, pictures,
names or advertisements which are installed and that have not been separately
approved by Landlord may be removed without notice by Landlord at the sole
expense of Tenant. Tenant may not install any signs on the exterior or roof of
the Project or the Common Areas. Any signs, window coverings, or blinds (even if
the same are located behind the Landlord-approved window coverings for the
Building), or other items visible from the exterior of the Premises or Building,
shall be subject to the prior approval of Landlord, in its sole discretion.

23.4 Building Directory. Tenant shall have the right, at no charge to Tenant, to
have Tenant’s name and the names of all of Tenant’s employees at the Premises
entered into Landlord’s electronic directory in the lobby of the Building.

ARTICLE 24

COMPLIANCE WITH LAW

Tenant shall not do anything or suffer anything to be done in or about the
Premises or the Project which will in any way conflict with any law, statute,
ordinance or other governmental rule, regulation or requirement now in force or
which may hereafter be enacted or promulgated (collectively, “Applicable Laws”).
At its sole cost and expense, Tenant shall promptly comply with any Applicable
Laws which relate to (i) Tenant’s use of the Premises, (ii) any Alterations made
by Tenant to the Premises, and any Tenant Improvements in the Premises, or
(iii) the Base Building, but as to the Base Building, only to the extent such
obligations are triggered by Alterations made by Tenant to the Premises to the
extent such Alterations are not normal and customary business office
improvements, or the Tenant Improvements to the extent such Tenant Improvements
are not normal and customary business office improvements, or Tenant’s use of
the Premises for non-general office use. Should any standard or regulation now
or hereafter be imposed on Tenant by a state, federal or local governmental body
charged with the establishment, regulation and enforcement of occupational,
health or safety standards for employers, employees, landlords or tenants, then
Tenant agrees, at its sole cost and expense, to comply promptly with such
standards or regulations and to cooperate with Landlord, including, without
limitation, by taking such actions as Landlord may reasonably require, in
Landlord’s efforts to comply with such standards or regulations. Tenant shall be
responsible, at its sole cost and expense, to make all alterations to the
Premises as are required to comply with all Applicable Laws described in this
Article 24. The judgment of any court of competent jurisdiction or the admission
of Tenant in any judicial action, regardless of whether Landlord is a party
thereto, that Tenant has violated any of said governmental measures, shall be
conclusive of that fact as between Landlord and Tenant. Tenant shall promptly
pay all fines, penalties and damages that may arise out of or be imposed because
of its failure to comply with the provisions of this Article 24. Landlord shall
comply with all Applicable Laws relating to the Base

 

    FOUR EMBARCADERO CENTER 607152.05/WLA     [Nighthawk Radiology Services,
LLC] E2621-081/1-8-07/kt/kt   -43-   [AMLGMN]



--------------------------------------------------------------------------------

Building, provided that compliance with such Applicable Laws is not the
responsibility of Tenant under this Lease, and provided further that Landlord’s
failure to comply therewith would prohibit Tenant from obtaining or maintaining
a certificate of occupancy for the Premises, or would unreasonably and
materially affect the safety of Tenant’s employees or create a significant
health hazard for Tenant’s employees, or would otherwise materially and
adversely affect Tenant’s use of or access to the Premises. Landlord shall be
permitted to include in Operating Expenses any costs or expenses incurred by
Landlord under this Article 24 to the extent not prohibited by the terms of
Section 4.2.7 above.

ARTICLE 25

LATE CHARGES

If any installment of Rent or any other sum due from Tenant shall not be
received by Landlord or Landlord’s designee (i) within five (5) days after said
amount is due, or (ii) upon the date said amount is due if any installment of
Rent or other sum due from Tenant has not been received by Landlord or
Landlord’s designee within five (5) days after the date due on two (2) or more
prior occasions during the immediately preceding twelve (12) month period, then
Tenant shall pay to Landlord a late charge equal to six percent (6%) of the
overdue amount plus any reasonable attorneys’ fees incurred by Landlord by
reason of Tenant’s failure to pay Rent and/or other charges when due hereunder.
The late charge shall be deemed Additional Rent and the right to require it
shall be in addition to all of Landlord’s other rights and remedies hereunder or
at law and shall not be construed as liquidated damages or as limiting
Landlord’s remedies in any manner. In addition to the late charge described
above, any Rent or other amounts owing hereunder which are not paid (A) within
five (5) days after the date they are due, or (B) upon the date they are due if
any Rent or other amounts owing hereunder have not been received by Landlord or
Landlord’s designee within five (5) days after the date due on two (2) or more
prior occasions during the immediately preceding twelve (12) month period, shall
bear interest from the date when due until paid at a rate per annum equal to the
lesser of (x) the annual “Bank Prime Loan” rate cited in the Federal Reserve
Statistical Release publication H.15(519), published weekly (or such other
comparable index as Landlord and Tenant shall reasonably agree upon if such rate
ceases to be published) plus four (4) percentage points, and (y) the highest
rate permitted by applicable law.

ARTICLE 26

LANDLORD’S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT

26.1 Landlord’s Cure. All covenants and agreements to be kept or performed by
Tenant under this Lease shall be performed by Tenant at Tenant’s sole cost and
expense and without any reduction of Rent, except to the extent, if any,
otherwise expressly provided herein. If Tenant shall fail to perform any
obligation under this Lease, and such failure shall continue in excess of the
time allowed under Section 19.1.2, above, unless a specific time period is
otherwise stated in this Lease, Landlord may, but shall not be obligated to,
make any such payment or perform any such act on Tenant’s part without waiving
its rights based upon any default of Tenant and without releasing Tenant from
any obligations hereunder.

 

    FOUR EMBARCADERO CENTER 607152.05/WLA     [Nighthawk Radiology Services,
LLC] E2621-081/1-8-07/kt/kt   -44-   [AMLGMN]



--------------------------------------------------------------------------------

26.2 Tenant’s Reimbursement. Except as may be specifically provided to the
contrary in this Lease, Tenant shall pay to Landlord the following sums (which
sums shall bear interest from the date accrued by Landlord until paid by Tenant
at a rate per annum equal to interest at the rate set forth in Article 25 of
this Lease, but in no case greater than the maximum amount of such interest
permitted by law), upon delivery by Landlord to Tenant of statements therefor
sums equal to expenditures reasonably made and obligations incurred by Landlord
in connection with the remedying by Landlord of Tenant’s defaults pursuant to
the provisions of Section 26.1. Tenant’s obligations under this Section 26.2
shall survive the expiration or sooner termination of the Lease Term.

ARTICLE 27

ENTRY BY LANDLORD

Landlord reserves the right at all reasonable times and upon not less than
twenty-four (24) hours prior notice to Tenant (which notice, notwithstanding
anything to the contrary contained in Article 28 of this Lease, may be oral, and
which notice shall not be required in the case of an emergency) to enter the
Premises to (i) inspect them; (ii) show the Premises to prospective purchasers,
or to current or prospective mortgagees, ground or underlying lessors or
insurers, or, during the last twelve (12) months of the Lease Term, to
prospective tenants; (iii) post notices of nonresponsibility; or (iv) alter,
improve or repair the Premises or the Building, or for structural alterations,
repairs or improvements to the Building or the Building’s systems and equipment.
Notwithstanding anything to the contrary contained in this Article 27, Landlord
may enter the Premises at any time to (A) perform services required of Landlord,
including janitorial service; (B) take possession due to any breach of this
Lease in the manner provided herein; and (C) perform any covenants of Tenant
which Tenant fails to perform. Landlord shall use commercially reasonable
efforts to minimize interference with the conduct of Tenant’s business in
connection with such entries into the Premises. Landlord may make any such
entries without the abatement of Rent and may take such reasonable steps as
required to accomplish the stated purposes. Tenant hereby waives any claims for
damages or for any injuries or inconvenience to or interference with Tenant’s
business and/or lost profits occasioned thereby, provided that the foregoing
shall not limit Landlord’s liability, if any, pursuant to applicable law for
personal injury and property damage to the extent caused by the negligence or
willful misconduct of Landlord, its agents, employees or contractors. Provided
that Landlord employs commercially reasonable efforts to minimize interference
with the conduct of Tenant’s business in connection with entries into the
Premises, Tenant hereby waives any claims for any loss of occupancy or quiet
enjoyment of the Premises in connection with such entries. For each of the above
purposes, Landlord shall at all times have a key with which to unlock all the
doors in the Premises, excluding Tenant’s vaults, safes and special security
areas designated in advance by Tenant. In an emergency, Landlord shall have the
right to use any means that Landlord may deem proper to open the doors in and to
the Premises. Any entry into the Premises by Landlord in the manner hereinbefore
described shall not be deemed to be a forcible or unlawful entry into, or a
detainer of, the Premises, or an actual or constructive eviction of Tenant from
any portion of the Premises. No provision of this Lease shall be construed as
obligating Landlord to perform any repairs, alterations or decorations except as
otherwise expressly agreed to be performed by Landlord herein.

 

    FOUR EMBARCADERO CENTER 607152.05/WLA     [Nighthawk Radiology Services,
LLC] E2621-081/1-8-07/kt/kt   -45-   [AMLGMN]



--------------------------------------------------------------------------------

ARTICLE 28

NOTICES

All notices, demands, designations, approvals or other communications
(collectively, “Notices”) given or required to be given by either party to the
other hereunder or by law shall be in writing, shall be (A) sent by United
States certified or registered mail, postage prepaid, return receipt requested
(“Mail”), (B) transmitted by telecopy, if such telecopy is promptly followed by
a Notice sent by Mail, (C) delivered by a nationally recognized overnight
courier, or (D) delivered personally. Any Notice shall be sent, transmitted, or
delivered, as the case may be, to Tenant at the appropriate address set forth in
Section 9 of the Summary, or to such other place as Tenant may from time to time
designate in a Notice to Landlord, or to Landlord at the addresses set forth
below, or to such other places as Landlord may from time to time designate in a
Notice to Tenant. Any Notice will be deemed given (i) three (3) days after the
date it is posted if sent by Mail, (ii) the date the telecopy is transmitted,
(iii) the date the overnight courier delivery is made, or (iv) the date personal
delivery is made. Any Notice given by an attorney on behalf of Tenant or
Landlord or by Landlord’s managing agent shall be considered as given by Tenant
or Landlord, as the case may be, and shall be fully effective. As of the date of
this Lease, any Notices to Landlord must be sent, transmitted, or delivered, as
the case may be, to the following addresses:

Boston Properties Limited Partnership

Four Embarcadero Center

Lobby Level, Suite One

San Francisco, California 94111

Attention: Mr. Bob Pester

and

Boston Properties, Inc.

Prudential Center

111 Huntington Avenue, Suite 300

Boston, Massachusetts 02199

Attention: General Counsel

and

Boston Properties Limited Partnership

Four Embarcadero Center

Lobby Level, Suite One

San Francisco, California 94111

Attention: Regional Counsel

and

Allen Matkins Leck Gamble Mallory & Natsis LLP

1901 Avenue of the Stars, Suite 1800

Los Angeles, California 90067

Attention: Anton N. Natsis, Esq.

 

    FOUR EMBARCADERO CENTER 607152.05/WLA     [Nighthawk Radiology Services,
LLC] E2621-081/1-8-07/kt/kt   -46-   [AMLGMN]



--------------------------------------------------------------------------------

ARTICLE 29

MISCELLANEOUS PROVISIONS

29.1 Terms; Captions. The words “Landlord” and “Tenant” as used herein shall
include the plural as well as the singular. The necessary grammatical changes
required to make the provisions hereof apply either to corporations or
partnerships or individuals, men or women, as the case may require, shall in all
cases be assumed as though in each case fully expressed. The captions of
Articles and Sections are for convenience only and shall not be deemed to limit,
construe, affect or alter the meaning of such Articles and Sections.

29.2 Binding Effect. Subject to all other provisions of this Lease, each of the
covenants, conditions and provisions of this Lease shall extend to and shall, as
the case may require, bind or inure to the benefit not only of Landlord and of
Tenant, but also of their respective heirs, personal representatives, successors
or assigns, provided this clause shall not permit any assignment by Tenant
contrary to the provisions of Article 14 of this Lease.

29.3 No Light, Air or View Rights. No rights to any view or to light or air over
any property, whether belonging to Landlord or any other person, are granted to
Tenant by this Lease. Under no circumstances whatsoever at any time during the
Lease Term shall any temporary darkening of any windows of the Premises or any
temporary obstruction of the light or view therefrom by reason of any repairs,
improvements, maintenance or cleaning in or about the Project, or any
diminution, impairment or obstruction (whether partial or total) of light, air
or view by any structure which may be erected on any land comprising a part of,
or located adjacent to or otherwise in the path of light, air or view to, the
Project, in any way impose any liability upon Landlord or in any way reduce or
diminish Tenant’s obligations under this Lease.

29.4 Modification of Lease. Should any current or prospective mortgagee or
ground lessor for the Building or Project require a modification of this Lease,
which modification will not cause an increased cost or expense to Tenant or in
any other way adversely change the rights and obligations of Tenant hereunder,
then and in such event, Tenant agrees that this Lease may be so modified and
agrees to execute whatever documents are reasonably required therefor and to
deliver the same to Landlord within ten (10) business days following a request
therefor. At the request of Landlord or any mortgagee or ground lessor, Tenant
agrees to execute a short form of Lease and deliver the same to Landlord within
ten (10) business days following the request therefor.

29.5 Transfer of Landlord’s Interest. Tenant acknowledges that Landlord has the
right to transfer all or any portion of its interest in the Project or Building
and in this Lease, and Tenant agrees that in the event of any such transfer,
Landlord shall automatically be released from all liability under this Lease and
Tenant agrees to look solely to such transferee for the performance of
Landlord’s obligations hereunder after the date of transfer, provided that the
transferee shall have fully assumed in writing and agreed to be liable for all
obligations of this Lease to be performed by Landlord, including the return of
any Security Deposit, following the date of transfer, and Tenant shall attorn to
such transferee.

 

    FOUR EMBARCADERO CENTER 607152.05/WLA     [Nighthawk Radiology Services,
LLC] E2621-081/1-8-07/kt/kt   -47-   [AMLGMN]



--------------------------------------------------------------------------------

29.6 Prohibition Against Recording. Except as provided in Section 29.4 of this
Lease, neither this Lease, nor any memorandum, affidavit or other writing with
respect thereto, shall be recorded by Tenant or by anyone acting through, under
or on behalf of Tenant.

29.7 Landlord’s Title. Landlord’s title is and always shall be paramount to the
title of Tenant. Nothing herein contained shall empower Tenant to do any act
which can, shall or may encumber the title of Landlord.

29.8 Relationship of Parties. Nothing contained in this Lease shall be deemed or
construed by the parties hereto or by any third party to create the relationship
of principal and agent, partnership, joint venturer or any association between
Landlord and Tenant.

29.9 Application of Payments. Landlord shall have the right to apply payments
received from Tenant pursuant to this Lease, regardless of Tenant’s designation
of such payments, to satisfy any obligations of Tenant hereunder, in such order
and amounts as Landlord, in its sole discretion, may elect.

29.10 Time of Essence. Time is of the essence with respect to the performance of
every provision of this Lease in which time of performance is a factor,
including, without limitation, the giving of any Notice required to be given
under this Lease or by law, the time periods for giving any such Notice and the
taking of any action with respect to any such Notice.

29.11 Partial Invalidity. If any term, provision or condition contained in this
Lease shall, to any extent, be invalid or unenforceable, the remainder of this
Lease, or the application of such term, provision or condition to persons or
circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.

29.12 No Warranty. In executing and delivering this Lease, Tenant has not relied
on any representations, including, but not limited to, any representation as to
the amount of any item comprising Additional Rent or the amount of the
Additional Rent in the aggregate or that Landlord is furnishing the same
services to other tenants, at all, on the same level or on the same basis, or
any warranty or any statement of Landlord which is not set forth herein or in
one or more of the exhibits attached hereto.

29.13 Landlord Exculpation. The liability of Landlord or the Landlord Parties to
Tenant for any default by Landlord under this Lease or arising in connection
herewith or with Landlord’s operation, management, leasing, repair, renovation,
alteration or any other matter relating to the Project or the Premises shall be
limited solely and exclusively to an amount which is equal to the interest of
Landlord in the Building and the rents, issues and profits thereof. Neither
Landlord, nor any of the Landlord Parties shall have any personal liability
therefor, and Tenant hereby expressly waives and releases such personal
liability on behalf of itself and all persons claiming by, through or under
Tenant. The limitations of liability contained in this Section 29.13 shall inure
to the benefit of Landlord’s and the Landlord Parties’ present and future
partners, beneficiaries, officers, directors, trustees, shareholders, agents and
employees, and their respective partners, heirs, successors and assigns. Under
no circumstances shall any present or future partner of Landlord (if Landlord is
a partnership), or trustee or beneficiary (if Landlord or any partner of
Landlord is a trust), have any

 

    FOUR EMBARCADERO CENTER 607152.05/WLA     [Nighthawk Radiology Services,
LLC] E2621-081/1-8-07/kt/kt   -48-   [AMLGMN]



--------------------------------------------------------------------------------

liability for the performance of Landlord’s obligations under this Lease.
Notwithstanding any contrary provision herein, neither Landlord nor the Landlord
Parties shall be liable under any circumstances for any indirect or
consequential damages or any injury or damage to, or interference with, Tenant’s
business, including but not limited to, loss of profits, loss of rents or other
revenues, loss of business opportunity, loss of goodwill or loss of use, in each
case, however occurring.

29.14 Entire Agreement. It is understood and acknowledged that there are no oral
agreements between the parties hereto affecting this Lease and this Lease
constitutes the parties’ entire agreement with respect to the leasing of the
Premises and supersedes and cancels any and all previous negotiations,
arrangements, brochures, agreements and understandings, if any, between the
parties hereto or displayed by Landlord to Tenant with respect to the subject
matter thereof, and none thereof shall be used to interpret or construe this
Lease. None of the terms, covenants, conditions or provisions of this Lease can
be modified, deleted or added to except in writing signed by the parties hereto.

29.15 Right to Lease. Landlord reserves the absolute right to effect such other
tenancies in the Project as Landlord in the exercise of its sole business
judgment shall determine to best promote the interests of the Building or
Project. Tenant does not rely on the fact, nor does Landlord represent, that any
specific tenant or type or number of tenants shall, during the Lease Term,
occupy any space in the Building or Project.

29.16 Force Majeure. Any prevention, delay or stoppage due to strikes, lockouts,
labor disputes, acts of God, inability to obtain services, labor, or materials
or reasonable substitutes therefor, governmental actions, civil commotions, fire
or other casualty, and other causes beyond the reasonable control of the party
obligated to perform, except with respect to the obligations imposed with regard
to Rent and other charges to be paid by Tenant pursuant to this Lease
(collectively, a “Force Majeure”), notwithstanding anything to the contrary
contained in this Lease, shall excuse the performance of such party for a period
equal to any such prevention, delay or stoppage and, therefore, if this Lease
specifies a time period for performance of an obligation of either party, that
time period shall be extended by the period of any delay in such party’s
performance caused by a Force Majeure.

29.17 Waiver of Redemption by Tenant. Tenant hereby waives, for Tenant and for
all those claiming under Tenant, any and all rights now or hereafter existing to
redeem by order or judgment of any court or by any legal process or writ,
Tenant’s right of occupancy of the Premises after any termination of this Lease.

29.18 Tenant Parking. Subject to availability, Tenant may rent, on a
month-to-month basis, non-transferable parking passes for unreserved parking
spaces in the Project parking facility directly from the Project parking
facility operator. Tenant shall pay to the parking facility operator or, at
Landlord’s option, directly to Landlord for automobile parking passes on a
monthly basis the prevailing rate charged from time to time at the location of
such parking passes. In addition, Tenant shall be responsible for the full
amount of any taxes imposed by any governmental authority in connection with the
renting of such parking passes by Tenant or the use of the parking facility by
Tenant. Tenant shall supply Landlord with an identification roster listing, for
each parking pass, the name of the employee and the make, color and registration
number of the vehicle to which such parking pass has been assigned, and shall
provide a revised roster to Landlord monthly indicating

 

    FOUR EMBARCADERO CENTER 607152.05/WLA     [Nighthawk Radiology Services,
LLC] E2621-081/1-8-07/kt/kt   -49-   [AMLGMN]



--------------------------------------------------------------------------------

changes thereto. Tenant’s continued right to use the parking passes is
conditioned upon Tenant abiding by all reasonable rules and regulations which
are prescribed from time to time for the orderly operation and use of the
parking facility where the parking passes are located, including any sticker or
other identification system established by Landlord, Tenant’s cooperation in
seeing that Tenant’s employees and visitors also comply with such rules and
regulations and Tenant not being in default under this Lease. Landlord
specifically reserves the right to change the size, configuration, design,
layout and all other aspects of the Project parking facility at any time and
Tenant acknowledges and agrees that Landlord may, without incurring any
liability to Tenant and without any abatement of Rent under this Lease, from
time to time, close-off or restrict access to the Project parking facility for
purposes of permitting or facilitating any such construction, alteration or
improvements. Landlord may delegate its responsibilities hereunder to a parking
operator in which case such parking operator shall have all the rights of
control attributed hereby to the Landlord. The parking passes rented by Tenant
pursuant to this Section 29.18 are provided to Tenant solely for use by Tenant’s
own personnel and such passes may not be transferred, assigned, subleased or
otherwise alienated by Tenant without Landlord’s prior approval. Tenant may
validate visitor parking by such method or methods as the Landlord may
establish, at the validation rate from time to time generally applicable to
visitor parking.

29.19 Joint and Several. If there is more than one Tenant, the obligations
imposed upon Tenant under this Lease shall be joint and several.

29.20 Authority. If Tenant is a corporation, trust or partnership, each
individual executing this Lease on behalf of Tenant hereby represents and
warrants that Tenant is a duly formed and existing entity qualified to do
business in California and that Tenant has full right and authority to execute
and deliver this Lease and that each person signing on behalf of Tenant is
authorized to do so. In such event, Tenant shall, within ten (10) days after
request by Landlord, deliver to Landlord satisfactory evidence of such authority
and, if a corporation, upon demand by Landlord, also deliver to Landlord
satisfactory evidence of (i) good standing in Tenant’s state of incorporation
and (ii) qualification to do business in California.

29.21 Attorneys’ Fees. In the event that either Landlord or Tenant should bring
suit for the possession of the Premises, for the recovery of any sum due under
this Lease, or because of the breach of any provision of this Lease or for any
other relief against the other, then all costs and expenses, including
reasonable attorneys’ fees, incurred by the prevailing party therein shall be
paid by the other party, which obligation on the part of the other party shall
be deemed to have accrued on the date of the commencement of such action and
shall be enforceable whether or not the action is prosecuted to judgment.

29.22 Governing Law; WAIVER OF TRIAL BY JURY. This Lease shall be construed and
enforced in accordance with the laws of the State of California. IN ANY ACTION
OR PROCEEDING ARISING HEREFROM, LANDLORD AND TENANT HEREBY CONSENT TO (I) THE
JURISDICTION OF ANY COMPETENT COURT WITHIN THE STATE OF CALIFORNIA, (II) SERVICE
OF PROCESS BY ANY MEANS AUTHORIZED BY CALIFORNIA LAW, AND (III) IN THE INTEREST
OF SAVING TIME AND EXPENSE, TRIAL WITHOUT A JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE OTHER OR THEIR
SUCCESSORS IN RESPECT OF ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS
LEASE,

 

    FOUR EMBARCADERO CENTER 607152.05/WLA     [Nighthawk Radiology Services,
LLC] E2621-081/1-8-07/kt/kt   -50-   [AMLGMN]



--------------------------------------------------------------------------------

THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE
PREMISES, AND/OR ANY CLAIM FOR INJURY OR DAMAGE, OR ANY EMERGENCY OR STATUTORY
REMEDY. IN THE EVENT LANDLORD COMMENCES ANY SUMMARY PROCEEDINGS OR ACTION FOR
NONPAYMENT OF BASE RENT OR ADDITIONAL RENT, TENANT SHALL NOT INTERPOSE ANY
COUNTERCLAIM OF ANY NATURE OR DESCRIPTION (UNLESS SUCH COUNTERCLAIM SHALL BE
MANDATORY) IN ANY SUCH PROCEEDING OR ACTION, BUT SHALL BE RELEGATED TO AN
INDEPENDENT ACTION AT LAW.

29.23 Submission of Lease. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of, option for or option
to lease, and it is not effective as a lease or otherwise until execution and
delivery by both Landlord and Tenant.

29.24 Brokers. Landlord and Tenant hereby warrant to each other that they have
had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting only the real estate brokers or agents
specified in Section 11 of the Summary (the “Brokers”), and that they know of no
other real estate broker or agent who is entitled to a commission in connection
with this Lease. Each party agrees to indemnify and defend the other party
against and hold the other party harmless from any and all claims, demands,
losses, liabilities, lawsuits, judgments, costs and expenses (including without
limitation reasonable attorneys’ fees) with respect to any leasing commission or
equivalent compensation alleged to be owing on account of any dealings with any
real estate broker or agent, other than the Brokers, occurring by, through, or
under the indemnifying party. Landlord shall pay all fees due the Brokers
pursuant to the terms of a separate written agreement between Landlord and the
Brokers.

29.25 Independent Covenants. This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent
and Tenant hereby expressly waives the benefit of any statute to the contrary
and agrees that if Landlord fails to perform its obligations set forth herein,
Tenant shall not be entitled to make any repairs or perform any acts hereunder
at Landlord’s expense or to any setoff of the Rent or other amounts owing
hereunder against Landlord.

29.26 Project or Building Name and Signage. Landlord shall have the right at any
time to change the name of the Project or Building and to install, affix and
maintain any and all signs on the exterior and on the interior of the Project or
Building as Landlord may, in Landlord’s sole discretion, desire. Tenant shall
not use the words “Embarcadero Center” or the name of the Project or Building or
use pictures or illustrations of the Project or Building in advertising or other
publicity or for any purpose other than as the address of the business to be
conducted by Tenant in the Premises, without the prior written consent of
Landlord.

29.27 Counterparts. This Lease may be executed in counterparts with the same
effect as if both parties hereto had executed the same document. Both
counterparts shall be construed together and shall constitute a single lease.

29.28 Confidentiality. Tenant acknowledges that the content of this Lease and
any related documents are confidential information. Tenant shall keep such
confidential information strictly confidential and shall not disclose such
confidential information to any person or entity other than (a) to Tenant’s
financial, legal, and space planning consultants, insurers, lenders and actual
and prospective Transferees, or (b) as otherwise required by applicable law.

 

    FOUR EMBARCADERO CENTER 607152.05/WLA     [Nighthawk Radiology Services,
LLC] E2621-081/1-8-07/kt/kt   -51-   [AMLGMN]



--------------------------------------------------------------------------------

29.29 Development of the Project.

29.29.1 Subdivision. Landlord reserves the right to further subdivide all or a
portion of the Project. Tenant agrees to execute and deliver, upon demand by
Landlord and in the form requested by Landlord, any additional documents needed
to conform this Lease to the circumstances resulting from such subdivision.

29.29.2 The Other Improvements. If portions of the Project or property adjacent
to the Project (collectively, the “Other Improvements”) are owned by an entity
other than Landlord, Landlord, at its option, may enter into an agreement with
the owner or owners of any or all of the Other Improvements to provide (i) for
reciprocal rights of access and/or use of the Project and the Other
Improvements, (ii) for the common management, operation, maintenance,
improvement and/or repair of all or any portion of the Project and the Other
Improvements, (iii) for the allocation of a portion of the Direct Expenses to
the Other Improvements and the operating expenses and taxes for the Other
Improvements to the Project, and (iv) for the use or improvement of the Other
Improvements and/or the Project in connection with the improvement,
construction, and/or excavation of the Other Improvements and/or the Project.
Nothing contained herein shall be deemed or construed to limit or otherwise
affect Landlord’s right to convey all or any portion of the Project or any other
of Landlord’s rights described in this Lease.

29.29.3 Construction of Project and Other Improvements. Tenant acknowledges that
portions of the Project and/or the Other Improvements may be under construction
following Tenant’s occupancy of the Premises, and that such construction may
result in levels of noise, dust, odor, obstruction of access, etc. which are in
excess of that present in a fully constructed project. Tenant hereby waives any
and all rent offsets. Furthermore, provided that Landlord employs commercially
reasonable efforts to minimize interference with the conduct of Tenant’s
business, Tenant hereby waives any claims of constructive eviction which may
arise in connection with such construction.

29.30 Building Renovations. It is specifically understood and agreed that
Landlord has no obligation and has made no promises to alter, remodel, improve,
renovate, repair or decorate the Premises, Building, or any part thereof and
that no representations respecting the condition of the Premises or the Building
have been made by Landlord to Tenant except as specifically set forth herein or
in the Tenant Work Letter. However, Tenant hereby acknowledges that Landlord is
currently renovating or may during the Lease Term renovate, improve, alter, or
modify (collectively, the “Renovations”) the Project, the Building and/or the
Premises. Landlord shall use commercially reasonable efforts to complete any
Renovations in a manner which does not materially, adversely affect Tenant’s use
of or access to the Premises. Notwithstanding the foregoing, Tenant hereby
agrees that such Renovations shall in no way constitute a constructive eviction
of Tenant nor entitle Tenant to any abatement of Rent. Landlord shall have no
responsibility and shall not be liable to Tenant for any injury to or
interference with Tenant’s business arising from the Renovations, nor shall
Tenant be entitled to any compensation or damages from Landlord for loss of the
use of the whole or any part of the Premises or of Tenant’s personal property or
improvements resulting from the Renovations, or for any inconvenience or
annoyance occasioned by such Renovations.

 

    FOUR EMBARCADERO CENTER 607152.05/WLA     [Nighthawk Radiology Services,
LLC] E2621-081/1-8-07/kt/kt   -52-   [AMLGMN]



--------------------------------------------------------------------------------

29.31 No Violation. Tenant hereby warrants and represents that neither its
execution of nor performance under this Lease shall cause Tenant to be in
violation of any agreement, instrument, contract, law, rule or regulation by
which Tenant is bound, and Tenant shall protect, defend, indemnify and hold
Landlord harmless against any claims, demands, losses, damages, liabilities,
costs and expenses, including, without limitation, reasonable attorneys’ fees
and costs, arising from Tenant’s breach of this warranty and representation.

29.32 Communications and Computer Lines. Tenant may install, maintain, replace,
remove or use any electrical, communications or computer wires and cables
(collectively, the “Lines”) at the Project in or serving solely the Premises,
provided that (i) Tenant shall obtain Landlord’s prior written consent, use an
experienced and qualified contractor approved in writing by Landlord, and comply
with all of the other provisions of Articles 7 and 8 of this Lease, (ii) an
acceptable number of spare Lines and space for additional Lines shall be
maintained for existing and future occupants of the Project, as determined in
Landlord’s reasonable opinion, (iii) the Lines therefor (including riser cables)
shall be appropriately insulated to prevent excessive electromagnetic fields or
radiation, and shall be surrounded by a protective conduit reasonably acceptable
to Landlord, (iv) any new or existing Lines servicing the Premises shall comply
with all applicable governmental laws and regulations, (v) as a condition to
permitting the installation of new Lines, Landlord may require that Tenant
remove existing Lines located in or serving the Premises and repair any damage
in connection with such removal, and (vi) Tenant shall pay all costs in
connection therewith. Landlord reserves the right to require that Tenant remove
any Lines located in or serving the Premises which are installed in violation of
these provisions, or which are at any time in violation of any laws or represent
a dangerous or potentially dangerous condition. Landlord further reserves the
right to require that Tenant remove any and all Lines located in or serving the
Premises upon the expiration of the Lease Term or upon any earlier termination
of this Lease.

29.33 No Discrimination. There shall be no discrimination against, or
segregation of, any person or persons on account of sex, marital status, race,
color, religion, creed, national origin or ancestry in the Transfer of the
Premises, or any portion thereof, nor shall the Tenant itself, or any person
claiming under or through it, establish or permit any such practice or practices
of discrimination or segregation with reference to the selection, location,
number, use or occupancy of tenants, lessees, subtenants, sublessees, or vendees
of the Premises, or any portion thereof.

29.34 Patriot Act and Executive Order 13224. As an inducement to Landlord to
enter into this Lease, Tenant hereby represents and warrants that: (i) Tenant is
not, nor is it owned or controlled directly or indirectly by, any person, group,
entity or nation named on any list issued by the Office of Foreign Assets
Control of the United States Department of the Treasury (“OFAC”) pursuant to
Executive Order 13224 or any similar list or any law, order, rule or regulation
or any Executive Order of the President of the United States as a terrorist,
“Specially Designated National and Blocked Person” or other banned or blocked
person (any such person, group, entity or nation being hereinafter referred to
as a “Prohibited Person”); (ii) Tenant is not (nor is it owned or controlled,
directly or indirectly, by any person, group, entity or nation which is) acting
directly or indirectly for or on behalf of any Prohibited Person; and
(iii) neither Tenant (nor any person, group, entity or nation which owns or
controls Tenant, directly or indirectly) has conducted or will conduct business
or has engaged or will engage in any transaction or dealing with any Prohibited
Person, including without limitation any assignment of this Lease or any
subletting of all or any portion of the Premises or the making or receiving of
any contribution of funds, goods or services to or for the

 

    FOUR EMBARCADERO CENTER 607152.05/WLA     [Nighthawk Radiology Services,
LLC] E2621-081/1-8-07/kt/kt   -53-   [AMLGMN]



--------------------------------------------------------------------------------

benefit of a Prohibited Person. In connection with the foregoing, it is
expressly understood and agreed that (x) any breach by Tenant of the foregoing
representations and warranties shall be deemed a default by Tenant under
Section 19.1.4 of this Lease and shall be covered by the indemnity provisions of
Section 10.1 above, and (y) the representations and warranties contained in this
subsection shall be continuing in nature and shall survive the expiration or
earlier termination of this Lease.

29.35 Asbestos Disclosures. Landlord has advised Tenant that there is
asbestos-containing material (“ACM”) in the Building. Attached hereto as
Exhibit F is a disclosure statement regarding ACM in the Building. Tenant
acknowledges that such notice complies with the requirements of Section 25915
et. seq. and Section 25359.7 of the California Health and Safety Code.

[signatures on next page]

 

    FOUR EMBARCADERO CENTER 607152.05/WLA     [Nighthawk Radiology Services,
LLC] E2621-081/1-8-07/kt/kt   -54-   [AMLGMN]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

 

“Landlord”:

FOUR EMBARCADERO CENTER VENTURE,

a California general partnership

By:   Boston Properties LLC,  

a Delaware limited liability company,

its managing general partner

  By:   Boston Properties Limited Partnership,    

a Delaware limited partnership,

its managing member

    By:  

Boston Properties, Inc.,

a Delaware corporation,

its general partner

      By:  

/s/ Bob Pester

      Name:  

 

      Title:   Senior Vice President “Tenant”:

NIGHTHAWK RADIOLOGY SERVICES, LLC,

an Idaho limited liability company

By:  

/s/ Paul E. Berger

Name:  

 

Title:   President & Chief Executive Officer By:  

/s/ Paul E. Cartee

Name:  

 

Title:   Vice President, General Counsel and Secretary

 

    FOUR EMBARCADERO CENTER 607152.05/WLA     [Nighthawk Radiology Services,
LLC] E2621-081/1-8-07/kt/kt   -55-   [AMLGMN]



--------------------------------------------------------------------------------

PLEASE NOTE: THIS LEASE MUST BE EXECUTED BY EITHER (I) BOTH (A) THE CHAIRMAN OF
THE BOARD, THE PRESIDENT OR ANY VICE PRESIDENT OF TENANT, AND (B) THE SECRETARY,
ANY ASSISTANT SECRETARY, THE CHIEF FINANCIAL OFFICER, OR ANY ASSISTANT TREASURER
OF TENANT; OR (II) AN AUTHORIZED SIGNATORY OF TENANT PURSUANT TO A CERTIFIED
CORPORATE RESOLUTION, A COPY OF WHICH SHOULD BE DELIVERED WITH THE EXECUTED
ORIGINALS.

 

    FOUR EMBARCADERO CENTER 607152.05/WLA     [Nighthawk Radiology Services,
LLC] E2621-081/1-8-07/kt/kt   -56-   [AMLGMN]



--------------------------------------------------------------------------------

EXHIBIT A

FOUR EMBARCADERO CENTER

OUTLINE OF PREMISES

LOGO [g71680img001.jpg]

 

--------------------------------------------------------------------------------

 

    FOUR EMBARCADERO CENTER 607152.05/WLA   EXHIBIT A   [Nighthawk Radiology
Services, LLC] E2621-081/1-8-07/kt/kt   -1-   [AMLGMN]



--------------------------------------------------------------------------------

EXHIBIT B

FOUR EMBARCADERO CENTER

TENANT WORK LETTER

This Tenant Work Letter shall set forth the terms and conditions relating to the
construction of the tenant improvements in the Premises. This Tenant Work Letter
is essentially organized chronologically and addresses the issues of the
construction of the Premises, in sequence, as such issues will arise during the
actual construction of the Premises. All references in this Tenant Work Letter
to Articles or Sections of “this Lease” shall mean the relevant portion of
Articles 1 through 29 of the Office Lease to which this Tenant Work Letter is
attached as Exhibit B and of which this Tenant Work Letter forms a part, and all
references in this Tenant Work Letter to Sections of “this Tenant Work Letter”
shall mean the relevant portion of Sections 1 through 6 of this Tenant Work
Letter.

SECTION 1

LANDLORD’S INITIAL CONSTRUCTION IN THE PREMISES

Landlord has constructed, at its sole cost and expense, the base, shell, and
core (i) of the Premises and (ii) of the floor of the Building on which the
Premises is located (collectively, the “Base, Shell, and Core”). The Base, Shell
and Core shall consist of the following elements: (A) base Building systems
located in the vertical risers, raceways, and shafts (including elevator shafts
and equipment, the telecom riser exclusive of equipment owned by third parties,
electrical rooms, stair shafts and mechanical shafts) up to but not including
the point of demarcation of such systems with the horizontal point of connection
on a particular floor; (B) in the case of the sprinkler system, it shall
additionally include the valve at the riser and the main sprinkler loop, but
shall exclude branch pipes; (C) the concrete floor at each floor level; and
(D) the Building’s steel and concrete superstructure. Notwithstanding anything
set forth in this Tenant Work Letter to the contrary, Tenant shall accept the
Base, Shell and Core from Landlord in their presently existing, “as-is”
condition.

SECTION 2

TENANT IMPROVEMENTS

2.1 Tenant Improvement Allowance. Tenant shall be entitled to a one-time tenant
improvement allowance (the “Tenant Improvement Allowance”), in the amount set
forth in Section 12 of the Summary, for the costs relating to the initial design
and construction of Tenant’s improvements which are permanently affixed
(including furniture, equipment and equipment attached to the walls, ceiling or
slab) to the Premises (the “Tenant Improvements”). In no event shall Landlord be
obligated to make disbursements pursuant to this Tenant Work Letter in a total
amount which exceeds the Tenant Improvement Allowance. In the event that the
Tenant Improvement Allowance is not fully utilized by Tenant by the first
(1st) anniversary of the Lease Commencement Date, then such unused amounts shall
revert to Landlord, and Tenant shall have no further rights with respect
thereto. Any Tenant Improvements that require the use of Building risers,

 

    FOUR EMBARCADERO CENTER 607152.05/WLA   EXHIBIT B   [Nighthawk Radiology
Services, LLC] E2621-081/1-8-07/kt/kt   -1-   [AMLGMN]



--------------------------------------------------------------------------------

raceways, shafts and/or conduits, shall be subject to Landlord’s reasonable
rules, regulations, and restrictions, including the requirement that any cabling
vendor must be selected from a list provided by Landlord, and that the amount
and location of any such cabling must be approved by Landlord. All Tenant
Improvements for which the Tenant Improvement Allowance has been made available
shall be deemed Landlord’s property under the terms of the Lease; provided,
however, Landlord may, by written notice to Tenant prior to the end of the Lease
Term, or given following any earlier termination of this Lease, require Tenant,
at Tenant’s expense, to remove any Tenant Improvements and to repair any damage
to the Premises and Building caused by such removal and return the affected
portion of the Premises to their condition existing prior to the installment of
such Tenant Improvements; provided, however, that, notwithstanding the
foregoing, upon request by Tenant at the time of Tenant’s request for Landlord’s
approval of the “Final Working Drawings,” as that term is defined in Section 3.3
of this Tenant Work Letter, Landlord shall notify Tenant whether the Tenant
Improvements will be required to be removed pursuant to the terms of this
Section 2.1.

2.2 Disbursement of the Tenant Improvement Allowance. Except as otherwise set
forth in this Tenant Work Letter, the Tenant Improvement Allowance shall be
disbursed by Landlord (each of which disbursements shall be made pursuant to
Landlord’s disbursement process) only for the following items and costs
(collectively, the “Tenant Improvement Allowance Items”):

2.2.1 Payment of the fees of the “Architect” and the “Engineers,” as those terms
are defined in Section 3.1 of this Tenant Work Letter, which fees shall,
notwithstanding anything to the contrary contained in this Tenant Work Letter,
not exceed an aggregate amount equal to $3.00 per rentable square foot of the
Premises, and payment of the fees incurred by, and the cost of documents and
materials supplied by, Landlord and Landlord’s consultants in connection with
the preparation and review of the “Construction Drawings,” as that term is
defined in Section 3.1 of this Tenant Work Letter;

2.2.2 The payment of plan check, permit and license fees relating to
construction of the Tenant Improvements;

2.2.3 The cost of construction of the Tenant Improvements, including, without
limitation, testing and inspection costs, freight elevator usage, hoisting and
trash removal costs, and contractors’ fees and general conditions;

2.2.4 The cost of any changes in the Base, Shell and Core when such changes are
required by the Construction Drawings (including if such changes are due to the
fact that such work is prepared on an unoccupied basis), such cost to include
all direct architectural and/or engineering fees and expenses incurred in
connection therewith;

2.2.5 The cost of any changes to the Construction Drawings or Tenant
Improvements required by all applicable building codes (the “Code”);

2.2.6 The cost of connection of the Premises to the Building’s energy management
systems;

2.2.7 The cost of the “Landlord Supervision Fee,” as that term is defined in
Section 4.3.2 of this Tenant Work Letter;

 

    FOUR EMBARCADERO CENTER 607152.05/WLA   EXHIBIT B   [Nighthawk Radiology
Services, LLC] E2621-081/1-8-07/kt/kt   -2-   [AMLGMN]



--------------------------------------------------------------------------------

2.2.8 Sales and use taxes and Title 24 fees; and

2.2.9 All other costs to be expended by Landlord in connection with the
construction of the Tenant Improvements.

2.3 Standard Tenant Improvement Package. Landlord has established specifications
(the “Specifications”) for the Building standard components to be used in the
construction of the Tenant Improvements in the Premises (collectively, the
“Standard Improvement Package”), which Specifications shall be supplied to
Tenant by Landlord. The quality of the Tenant Improvements shall be equal to or
of greater quality than the quality of the Specifications, provided that
Landlord may, at Landlord’s option, require the Tenant Improvements to comply
with certain Specifications. Landlord may make changes to the Specifications for
the Standard Improvement Package from time to time.

SECTION 3

CONSTRUCTION DRAWINGS

3.1 Selection of Architect/Construction Drawings. Tenant shall retain Brereton
Architects as the architect/space planner (the “Architect”) to prepare the
“Construction Drawings,” as that term is defined in this Section 3.1; provided,
however, at Landlord’s option, Landlord may submit such Construction Drawings to
a third-party architect and/or engineer, selected by Landlord, for their review,
at Tenant’s sole cost and expense. Tenant shall retain the engineering
consultants designated by Landlord (the “Engineers”) to prepare all plans and
engineering working drawings relating to the structural, mechanical, electrical,
plumbing, HVAC, lifesafety, and sprinkler work of the Tenant Improvements. The
plans and drawings to be prepared by Architect and the Engineers hereunder shall
be known collectively as the “Construction Drawings.” Tenant shall be required
to include in its contracts with the Architect and the Engineers a provision
which requires ownership of all Construction Drawings to be transferred to
Tenant upon the Substantial Completion of the Tenant Improvements and Tenant
hereby grants to Landlord a non-exclusive right to use such Construction
Drawings, including, without limitation, a right to make copies thereof. All
Construction Drawings shall comply with the drawing format and specifications as
determined by Landlord, and shall be subject to Landlord’s approval. Tenant and
Architect shall verify, in the field, the dimensions and conditions as shown on
the relevant portions of the base Building plans, and Tenant and Architect shall
be solely responsible for the same, and Landlord shall have no responsibility in
connection therewith. Landlord’s review of the Construction Drawings as set
forth in this Section 3, shall be for its sole purpose and shall not imply
Landlord’s review of the same, or obligate Landlord to review the same, for
quality, design, Code compliance or other like matters. Accordingly,
notwithstanding that any Construction Drawings are reviewed by Landlord or its
space planner, architect, engineers and consultants, and notwithstanding any
advice or assistance which may be rendered to Tenant by Landlord or Landlord’s
space planner, architect, engineers, and consultants, Landlord shall have no
liability whatsoever in connection therewith and shall not be responsible for
any omissions or errors contained in the Construction Drawings, and Tenant’s
waiver and indemnity set forth in this Lease shall specifically apply to the
Construction Drawings.

 

    FOUR EMBARCADERO CENTER 607152.05/WLA   EXHIBIT B   [Nighthawk Radiology
Services, LLC] E2621-081/1-8-07/kt/kt   -3-   [AMLGMN]



--------------------------------------------------------------------------------

3.2 Final Space Plan. Tenant has delivered to Landlord the final space plan
attached hereto as Schedule 2 to Exhibit B for the Tenant Improvements in the
Premises (the “Final Space Plan”) for Landlord’s approval.

3.3 Final Working Drawings. On or before the date set forth in Schedule 1,
Tenant, the Architect and the Engineers shall complete the architectural and
engineering drawings for the Premises, and the final architectural working
drawings in a form which is complete to allow subcontractors to bid on the work
and to obtain all applicable permits (collectively, the “Final Working
Drawings”) and shall submit two (2) copies signed by Tenant of the same to
Landlord for Landlord’s approval, which approval shall be granted or withheld by
Landlord within five (5) business days after Landlord’s receipt of the same.

3.4 Permits. The Final Working Drawings shall be approved by Landlord (the
“Approved Working Drawings”) prior to the commencement of the construction of
the Tenant Improvements. Tenant shall immediately submit the Approved Working
Drawings to the appropriate municipal authorities for all applicable building
permits necessary to allow “Contractor,” as that term is defined in Section 4.1,
below, to commence and fully complete the construction of the Tenant
Improvements (the “Permits”), and, in connection therewith, Tenant shall
coordinate with Landlord in order to allow Landlord, at its option, to take part
in all phases of the permitting process and shall supply Landlord, as soon as
possible, with all plan check numbers and dates of submittal and obtain the
Permits on or before the date set forth in Schedule 1. Notwithstanding anything
to the contrary set forth in this Section 3.4, Tenant hereby agrees that neither
Landlord nor Landlord’s consultants shall be responsible for obtaining any
building permit or certificate of occupancy for the Premises and that the
obtaining of the same shall be Tenant’s responsibility; provided however that
Landlord shall, in any event, cooperate with Tenant in executing permit
applications and performing other ministerial acts reasonably necessary to
enable Tenant to obtain any such permit or certificate of occupancy. No changes,
modifications or alterations in the Approved Working Drawings may be made
without the prior written consent of Landlord, provided that Landlord may
withhold its consent, in its sole discretion, to any change in the Approved
Working Drawings if such change would directly or indirectly delay the
Substantial Completion of the Premises.

3.5 Time Deadlines. Landlord and Tenant shall each use their respective best,
good faith, efforts and all due diligence to cooperate with the Architect, the
Engineers, and each other to complete all phases of the Construction Drawings
and the permitting process and to receive the permits, and with Contractor for
approval of the “Cost Proposal,” as that term is defined in Section 4.2 of this
Tenant Work Letter, as soon as possible after the execution of the Lease, and,
in that regard, Landlord and Tenant shall meet with each other on a regularly
scheduled basis to be reasonably determined by both Landlord and Tenant, to
discuss progress in connection with the same. Each party agrees to comply with
the applicable dates for submission and approval of items, plans and drawings as
described in this Section 3, Section 4, below, and in this Tenant Work Letter,
including the applicable dates set forth in Schedule 1 (collectively, the “Time
Deadlines”), attached hereto.

 

    FOUR EMBARCADERO CENTER 607152.05/WLA   EXHIBIT B   [Nighthawk Radiology
Services, LLC] E2621-081/1-8-07/kt/kt   -4-   [AMLGMN]



--------------------------------------------------------------------------------

SECTION 4

CONSTRUCTION OF THE TENANT IMPROVEMENTS

4.1 Contractor. A contractor selected by Tenant in accordance with the
procedures set forth in this Section 4.1 (“Contractor”) shall construct the
Tenant Improvements. Following approval of the Approved Working Drawings, Tenant
shall select three (3) qualified, licensed and reputable general contractors
from a list of general contractors supplied by Landlord (each a “Bidding
Contractor,” and, collectively, the “Bidding Contractors”), that shall bid on
the construction of the Tenant Improvements. Each of the Bidding Contractors
shall be notified in the bidding package, which shall be prepared by Landlord,
of (i) the time schedule for construction of the Tenant Improvements, and
(ii) the requirement that, unless Landlord otherwise requires, the selected
Bidding Contractor shall use the fire, lifesafety subcontractor designated by
Landlord. Tenant shall, within three (3) business days following the date upon
which Landlord delivers such bids to Tenant, select the Contractor from among
the Bidding Contractors that (a) submitted qualified bids which were consistent
with the bid assumptions and directions, and (b) have committed to Landlord’s
time schedule for construction of the Tenant Improvements.

4.2 Cost Proposal. Following Tenant’s selection of the Contractor, Landlord
shall provide Tenant with a cost proposal in accordance with the Approved
Working Drawings, which cost proposal shall include, as nearly as possible, the
cost of all Tenant Improvement Allowance Items to be incurred by Tenant in
connection with the design and construction of the Tenant Improvements (the
“Cost Proposal”). Tenant shall approve and deliver the Cost Proposal to Landlord
within five (5) business days of the receipt of the same, and upon receipt of
the same by Landlord, Landlord shall be released by Tenant to purchase the items
set forth in the Cost Proposal and to commence the construction relating to such
items. The date by which Tenant must approve and deliver the Cost Proposal to
Landlord shall be known hereafter as the “Cost Proposal Delivery Date”.

4.3 Construction of Tenant Improvements by Contractor under the Supervision of
Landlord.

4.3.1 Over-Allowance Amount. On the Cost Proposal Delivery Date, Tenant shall
deliver to Landlord cash in an amount (the “Over-Allowance Amount”) equal to the
difference between (i) the amount of the Cost Proposal and (ii) the amount of
the Tenant Improvement Allowance. The Over-Allowance Amount shall be disbursed
by Landlord prior to the disbursement of any then remaining portion of the
Tenant Improvement Allowance, and such disbursement shall be pursuant to the
same procedure as the Tenant Improvement Allowance. In the event that, after the
Cost Proposal Delivery Date, any revisions, changes, or substitutions shall be
made to the Construction Drawings or the Tenant Improvements, any additional
costs which arise in connection with such revisions, changes or substitutions or
any other additional costs shall be paid by Tenant to Landlord immediately upon
Landlord’s request as an addition to the Over-Allowance Amount.

4.3.2 Landlord’s Retention of Contractor. Landlord shall independently retain
Contractor, on behalf of Tenant, to construct the Tenant Improvements in a good,
and workmanlike manner and otherwise in accordance with the Approved Working
Drawings (subject to the following sentence) and the Cost Proposal and Landlord
shall supervise the construction by Contractor, and

 

    FOUR EMBARCADERO CENTER 607152.05/WLA   EXHIBIT B   [Nighthawk Radiology
Services, LLC] E2621-081/1-8-07/kt/kt   -5-   [AMLGMN]



--------------------------------------------------------------------------------

Tenant shall pay a construction supervision and management fee (the “Landlord
Supervision Fee”) to Landlord in an amount equal to five percent (5%) of the
“hard” costs of constructing the Tenant Improvements (i.e., the cost of
constructing the Tenant Improvements less the Landlord Supervision Fee and all
architectural and engineering fees incurred in connection with the preparation
of the Construction Drawings, and all permit fees incurred in connection with
the construction of the Tenant Improvements). In the event of a conflict between
the Approved Working Drawings and Landlord’s construction rules and regulations,
Landlord, in its sole and absolute discretion, shall determine which shall
prevail; provided, however, that, upon request by Tenant at the time of Tenant’s
request for Landlord’s approval of the Final Working Drawings, Landlord shall
notify Tenant whether there are any conflicts between the Approved Working
Drawings and the Landlord’s construction rules and regulations to the extent
Landlord knows of any such conflicts at the time of Tenant’s request.
Notwithstanding anything set forth in this Tenant Work Letter to the contrary,
construction of the Tenant Improvements shall not commence until (a) Landlord
has a fully executed and delivered contract with Contractor for the construction
of the Tenant Improvements, (b) Tenant has procured and delivered to Landlord a
copy of all Permits, and (c) Tenant has delivered to Landlord the Over-Allowance
Amount.

4.3.3 Contractor’s Warranties and Guaranties. Landlord hereby assigns to Tenant
all warranties and guaranties by Contractor relating to the Tenant Improvements,
and Tenant hereby waives all claims against Landlord relating to, or arising out
of the construction of, the Tenant Improvements.

4.3.4 Tenant’s Covenants. Tenant hereby indemnifies Landlord for any loss,
claims, damages or delays arising from the actions of Architect on the Premises
or in the Building. Within ten (10) days after completion of construction of the
Tenant Improvements, Tenant shall cause Contractor and Architect to cause a
Notice of Completion to be recorded in the office of the County Recorder of the
county in which the Building is located in accordance with Section 3093 of the
Civil Code of the State of California or any successor statute and furnish a
copy thereof to Landlord upon recordation, failing which, Landlord may itself
execute and file the same on behalf of Tenant as Tenant’s agent for such
purpose. In addition, within thirty (30) days following the Lease Commencement
Date, Tenant shall have prepared and delivered to the Building two (2) copies
signed by Tenant of the “as built” plans and specifications (including all
working drawings) for the Tenant Improvements.

SECTION 5

COMPLETION OF THE TENANT IMPROVEMENTS;

LEASE COMMENCEMENT DATE

5.1 Ready for Occupancy. The Premises shall be deemed “Ready for Occupancy” upon
the Substantial Completion of the Premises. For purposes of this Lease,
“Substantial Completion” of the Premises shall occur upon the completion of
construction of the Tenant Improvements in the Premises pursuant to the Approved
Working Drawings, with the exception of any punch list items and any tenant
fixtures, work-stations, built-in furniture, or equipment to be installed by
Tenant or under the supervision of Contractor.

 

    FOUR EMBARCADERO CENTER 607152.05/WLA   EXHIBIT B   [Nighthawk Radiology
Services, LLC] E2621-081/1-8-07/kt/kt   -6-   [AMLGMN]



--------------------------------------------------------------------------------

5.2 Delay of the Substantial Completion of the Premises. Except as provided in
this Section 5.2, the Lease Commencement Date shall occur as set forth in the
Lease and Section 5.1, above. If there shall be a delay or there are delays in
the Substantial Completion of the Premises or in the occurrence of any of the
other conditions precedent to the Lease Commencement Date, as set forth in the
Lease, as a direct, indirect, partial, or total result of:

5.2.1 Tenant’s failure to comply with the Time Deadlines;

5.2.2 Tenant’s failure to timely approve any matter requiring Tenant’s approval;

5.2.3 A breach by Tenant of the terms of this Tenant Work Letter or the Lease;

5.2.4 Changes in any of the Construction Drawings after disapproval of the same
by Landlord or because the same do not comply with Code or other applicable
laws;

5.2.5 Tenant’s request for changes in the Approved Working Drawings;

5.2.6 Tenant’s requirement for materials, components, finishes or improvements
which are not available in a commercially reasonable time given the anticipated
date of Substantial Completion of the Premises, as set forth in the Lease, or
which are different from, or not included in, the Standard Improvement Package;

5.2.7 Changes to the Base, Shell and Core required by the Approved Working
Drawings;

5.2.8 Any other acts or omissions of Tenant, or its agents, or employees; or

5.2.9 Tenant’s failure to deliver the Letter of Credit to Landlord on or before
the “L-C Delivery Date,” as that term is defined in Section 21.1 of the Lease;

(collectively, “Tenant Delay”) then, notwithstanding anything to the contrary
set forth in the Lease or this Tenant Work Letter and regardless of the actual
date of the Substantial Completion of the Premises, the date of the Substantial
Completion of the Premises shall be deemed to be the date the Substantial
Completion of the Premises would have occurred if no Tenant delay or delays, as
set forth above, had occurred. With respect to any delays pursuant to
Sections 5.2.2, 5.2.3, 5.2.6, 5.2.7 and 5.2.8, Landlord shall provide Tenant
with notice of such delay and the same shall not constitute a Tenant Delay
unless Tenant fails to cure such delay within one (1) business day after receipt
of such delay notice from Landlord.

SECTION 6

MISCELLANEOUS

6.1 Tenant’s Entry Into the Premises Prior to Lease Commencement Date. Provided
that Tenant and its agents do not interfere with Contractor’s work in the
Building and the Premises, Contractor shall allow Tenant access to the Premises
prior to the Lease Commencement Date of the Premises for the purpose of Tenant
installing overstandard equipment or fixtures (including Tenant’s data and
telephone equipment) in the Premises. Prior to Tenant’s entry into the Premises
as

 

    FOUR EMBARCADERO CENTER 607152.05/WLA   EXHIBIT B   [Nighthawk Radiology
Services, LLC] E2621-081/1-8-07/kt/kt   -7-   [AMLGMN]



--------------------------------------------------------------------------------

permitted by the terms of this Section 6.1, Tenant shall submit a schedule to
Landlord and Contractor, for their approval, which schedule shall detail the
timing and purpose of Tenant’s entry. Tenant shall hold Landlord harmless from
and indemnify, protect and defend Landlord against any loss or damage to the
Building or Premises and against injury to any persons caused by Tenant’s
actions pursuant to this Section 6.1.

6.2 Freight Elevators. Landlord shall, consistent with its obligations to other
tenants of the Building, make the freight elevator reasonably available to
Tenant in connection with initial decorating, furnishing and moving into the
Premises.

6.3 Tenant’s Representative. Tenant has designated Britta Gooding as its sole
representative with respect to the matters set forth in this Tenant Work Letter,
who, until further notice to Landlord, shall have full authority and
responsibility to act on behalf of the Tenant as required in this Tenant Work
Letter.

6.4 Landlord’s Representative. Landlord has designated Mr. Peter Back as its
sole representative with respect to the matters set forth in this Tenant Work
Letter, who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of the Landlord as required in this Tenant Work
Letter.

6.5 Tenant’s Agents. All contractors, subcontractors, laborers, materialmen, and
suppliers retained directly by Tenant shall be from a list of supplied by
Landlord and shall all be union labor in compliance with the then existing
master labor agreements.

6.6 Time of the Essence in This Tenant Work Letter. Unless otherwise indicated,
all references herein to a “number of days” shall mean and refer to calendar
days. In all instances where Tenant is required to approve or deliver an item,
if no written notice of approval is given or the item is not delivered within
the stated time period, at Landlord’s sole option, at the end of such period the
item shall automatically be deemed approved or delivered by Tenant and the next
succeeding time period shall commence.

6.7 Tenant’s Lease Default. Notwithstanding any provision to the contrary
contained in this Lease, if an event of default as described in the Lease, or a
default by Tenant under this Tenant Work Letter, has occurred at any time on or
before the Substantial Completion of the Premises , then (i) in addition to all
other rights and remedies granted to Landlord pursuant to the Lease, Landlord
shall have the right to withhold payment of all or any portion of the Tenant
Improvement Allowance and/or Landlord may cause Contractor to cease the
construction of the Premises (in which case, Tenant shall be responsible for any
delay in the Substantial Completion of the Premises caused by such work stoppage
as set forth in Section 5 of this Tenant Work Letter), and (ii) all other
obligations of Landlord under the terms of this Tenant Work Letter shall be
forgiven until such time as such default is cured pursuant to the terms of the
Lease.

 

    FOUR EMBARCADERO CENTER 607152.05/WLA   EXHIBIT B   [Nighthawk Radiology
Services, LLC] E2621-081/1-8-07/kt/kt   -8-   [AMLGMN]



--------------------------------------------------------------------------------

SCHEDULE 1 TO EXHIBIT B

TIME DEADLINES

 

    

Dates

    

Actions to be Performed

A.    Delivered      Final Space Plan completed by Tenant and delivered to
Landlord. B.    December 20, 2006      Tenant to deliver Final Working Drawings
to Landlord. C.    January 22, 2007      Tenant to deliver Permits to
Contractor. D.    Five (5) business days after the receipt of the Cost Proposal
by Tenant.      Tenant to approve Cost Proposal and deliver Cost Proposal to
Landlord.

 

    FOUR EMBARCADERO CENTER 607152.05/WLA     [Nighthawk Radiology Services,
LLC] E2621-081/1-8-07/kt/kt     [AMLGMN]



--------------------------------------------------------------------------------

SCHEDULE 2 TO EXHIBIT B

FINAL SPACE PLAN

LOGO [g71680img002.jpg]

 

  SCHEDULE 2 TO   FOUR EMBARCADERO CENTER 607152.05/WLA   EXHIBIT B   [Nighthawk
Radiology Services, LLC] E2621-081/1-8-07/kt/kt   -1-   [AMLGMN]



--------------------------------------------------------------------------------

EXHIBIT C

FOUR EMBARCADERO CENTER

FORM OF NOTICE OF LEASE TERM DATES

Certified Mail:

 

Date:                

To:

          Copy                    to:                                         
     

Re:

               

Dated:

               

Between:

  FOUR EMBARCADERO CENTER VENTURE, a California general partnership, Lessor or
Landlord, and                     , a                     , Lessee or Tenant

In accordance with the subject document we wish to advise you and/or confirm
your tenancy of:

Suite Number                     , on the                      floor of FOUR
EMBARCADERO CENTER, San Francisco, CA 94111 and that the following terms and
conditions are accurate and in full force and effect:

 

Net rentable square feet

      

 

      Lease term     

 

  

Lease commencement date

      

 

      Lease expiration date     

 

  

Base rent schedule

 

From

    

To:

      Monthly Rent          

 

    

 

      $        

 

Rent checks are

Payable to:

[APPROPRIATE ENTITY]

  

Mailed to:

[APPROPRIATE ADDRESS]

   All other inquiries to:
Boston Properties
Four Embarcadero Center
Lobby Level, Suite One
San Francisco, CA 94111       Telephone: 415-772-0700
Fax: 415-982-1780

If the Lease Commencement Date is other than the first day of the month, the
first billing will contain a pro rata adjustment. Each billing thereafter, with
the exception of the final billing, shall be for the full amount of the monthly
installment as provided for in the Lease.

Pursuant to Article 2 of the above referenced document, we request that you sign
this letter where indicated below, confirming the information provided above,
and return it to our representative below within 5 days of receipt. Per the
lease language, however, failure to execute and return such notice within such
time shall be conclusive that the information set forth is correct. A second
letter is enclosed for your files.

    FOUR EMBARCADERO CENTER 607152.05/WLA     [Nighthawk Radiology Services,
LLC] E2621-081/1-8-07/kt/kt     [AMLGMN]



--------------------------------------------------------------------------------

Boston Properties, L.P.

    

 

               Agreed to and Accepted:     

 

    

 

    

 

    

 

By: Lease Administrator’s name

     Date      By:  

 

     Date

Lease Administration

         

Its:

    

 

    FOUR EMBARCADERO CENTER 607152.05/WLA   EXHIBIT C   [Nighthawk Radiology
Services, LLC] E2621-081/1-8-07/kt/kt   -2-   [AMLGMN]



--------------------------------------------------------------------------------

EXHIBIT D

FOUR EMBARCADERO CENTER

RULES AND REGULATIONS

Tenant shall faithfully observe and comply with the following Rules and
Regulations. Landlord shall not be responsible to Tenant for the nonperformance
of any of said Rules and Regulations by or otherwise with respect to the acts or
omissions of any other tenants or occupants of the Project. In the event of any
conflict between the Rules and Regulations and the other provisions of this
Lease, the latter shall control.

1. Tenant shall not alter any lock or install any new or additional locks or
bolts on any doors or windows of the Premises without obtaining Landlord’s prior
written consent. Tenant shall bear the cost of any lock changes or repairs
required by Tenant. Two keys will be furnished by Landlord for the Premises, and
any additional keys required by Tenant must be obtained from Landlord at a
reasonable cost to be established by Landlord. Upon the termination of this
Lease, Tenant shall restore to Landlord all keys of stores, offices, and toilet
rooms, either furnished to, or otherwise procured by, Tenant and in the event of
the loss of keys so furnished, Tenant shall pay to Landlord the cost of
replacing same or of changing the lock or locks opened by such lost key if
Landlord shall deem it necessary to make such changes.

2. All doors opening to public corridors shall be kept closed at all times
except for normal ingress and egress to the Premises.

3. Landlord reserves the right to close and keep locked all entrance and exit
doors of the Building during such hours as are customary for comparable
buildings in the vicinity of the Project. Tenant, its employees and agents must
be sure that the doors to the Premises are securely closed and locked when
leaving the Premises if it is after the normal hours of business for the
Building. Any tenant, its employees, agents or any other persons entering or
leaving the Building at any time when it is so locked, or any time when it is
considered to be after normal business hours for the Building, may be required
to sign or card access the Building register. Access to the Building may be
refused unless the person seeking access has proper identification or has a
previously arranged pass for access to the Building. Landlord will furnish, at
Tenant’s sole cost and expense, passes to persons for whom Tenant requests same
in writing. Tenant shall be charged Landlord’s standard fee for the replacement
of lost access cards. Tenant shall be responsible for all persons for whom
Tenant requests passes and shall be liable to Landlord for all acts of such
persons. The Landlord and his agents shall in no case be liable for damages for
any error with regard to the admission to or exclusion from the Building of any
person. In case of invasion, mob, riot, public excitement, or other commotion,
Landlord reserves the right to prevent access to the Building or the Project
during the continuance thereof by any means it deems appropriate for the safety
and protection of life and property.

4. No furniture, freight or equipment of any kind shall be brought into the
Building without prior notice to Landlord. All moving activity into or out of
the Building shall be scheduled with Landlord and done only at such time and in
such manner as Landlord designates. Landlord shall have the right to prescribe
the weight, size and position of all safes and other heavy property

 

    FOUR EMBARCADERO CENTER 607152.05/WLA     [Nighthawk Radiology Services,
LLC] E2621-081/1-8-07/kt/kt     [AMLGMN]



--------------------------------------------------------------------------------

brought into the Building and also the times and manner of moving the same in
and out of the Building. Safes and other heavy objects shall, if considered
necessary by Landlord, stand on supports of such thickness as is necessary to
properly distribute the weight. Landlord will not be responsible for loss of or
damage to any such safe or property in any case. Any damage to any part of the
Building, its contents, occupants or visitors by moving or maintaining any such
safe or other property shall be the sole responsibility and expense of Tenant.

5. No furniture, packages, supplies, equipment or merchandise will be received
in the Building or carried up or down in the elevators, except between such
hours, in such specific elevator and by such personnel as shall be designated by
Landlord.

6. The requirements of Tenant will be attended to only upon application at the
management office for the Project or at such office location designated by
Landlord. Employees of Landlord shall not perform any work or do anything
outside their regular duties unless under special instructions from Landlord.

7. No sign, advertisement, notice or handbill shall be exhibited, distributed,
painted or affixed by Tenant on any part of the Premises or the Building without
the prior written consent of the Landlord. Tenant shall not disturb, solicit,
peddle, or canvass any occupant of the Project and shall cooperate with Landlord
and its agents of Landlord to prevent same.

8. The toilet rooms, urinals, wash bowls and other apparatus shall not be used
for any purpose other than that for which they were constructed, and no foreign
substance of any kind whatsoever shall be thrown therein. The expense of any
breakage, stoppage or damage resulting from the violation of this rule shall be
borne by the tenant who, or whose servants, employees, agents, visitors or
licensees shall have caused same.

9. Tenant shall not overload the floor of the Premises beyond the Building
standard floor loading specifications, nor mark, drive nails or screws, or drill
into the partitions, woodwork or drywall or in any way deface the Premises or
any part thereof without Landlord’s prior written consent. Tenant shall not
purchase spring water, ice, towel, linen, maintenance or other like services
from any person or persons not approved by Landlord.

10. Except for vending machines intended for the sole use of Tenant’s employees
and invitees, no vending machine or machines other than fractional horsepower
office machines shall be installed, maintained or operated upon the Premises
without the written consent of Landlord.

11. Tenant shall not use or keep in or on the Premises, the Building, or the
Project any kerosene, gasoline or other inflammable or combustible fluid,
chemical, substance or material that is considered hazardous.

12. Tenant shall not without the prior written consent of Landlord use any
method of heating or air conditioning other than that supplied by Landlord.

13. Tenant shall not use, keep or permit to be used or kept, any foul or noxious
gas or substance in or on the Premises, or permit or allow the Premises to be
occupied or used in a manner offensive or objectionable to Landlord or other
occupants of the Project by reason of noise, odors, vibrations or electronic
disruption, or interfere with other tenants or those having business therein,
whether by the use of any musical instrument, radio, phonograph, or in any other
way. Tenant shall not throw anything out of doors, windows or skylights or down
passageways.

 

    FOUR EMBARCADERO CENTER 607152.05/WLA   EXHIBIT D   [Nighthawk Radiology
Services, LLC] E2621-081/1-8-07/kt/kt   -2-   [AMLGMN]



--------------------------------------------------------------------------------

14. Tenant shall not bring into or keep within the Project, the Building or the
Premises any animals, birds, aquariums, or, except in areas designated by
Landlord, bicycles or other vehicles.

15. No cooking shall be done or permitted on the Premises, nor shall the
Premises be used for the storage of merchandise, for lodging or for any
improper, objectionable or immoral purposes. Notwithstanding the foregoing,
Underwriters’ laboratory-approved equipment and microwave ovens may be used in
the Premises for heating food and brewing coffee, tea, hot chocolate and similar
beverages for employees and visitors, provided that such use is in accordance
with all applicable federal, state, county and city laws, codes, ordinances,
rules and regulations.

16. The Premises shall not be used for manufacturing or for the storage of
merchandise except as such storage may be incidental to the use of the Premises
provided for in the Summary. Tenant shall not occupy or permit any portion of
the Premises to be occupied as an office for a messenger-type operation or
dispatch office, public stenographer or typist, or for the manufacture or sale
of liquor, narcotics, or tobacco in any form, or as a medical office, or as a
barber or manicure shop, or as an employment bureau without the express prior
written consent of Landlord. Tenant shall not engage or pay any employees on the
Premises except those actually working for such tenant on the Premises nor
advertise for laborers giving an address at the Premises.

17. Landlord reserves the right to exclude or expel from the Project any person
who, in the judgment of Landlord, is intoxicated or under the influence of
liquor or drugs, or who shall in any manner do any act in violation of any of
these Rules and Regulations.

18. Tenant, its employees and agents shall not loiter in or on the entrances,
corridors, sidewalks, lobbies, courts, halls, stairways, elevators, vestibules
or any Common Areas for the purpose of smoking tobacco products or for any other
purpose, nor in any way obstruct such areas, and shall use them only as a means
of ingress and egress for the Premises.

19. Tenant shall not waste electricity, water or air conditioning and agrees to
cooperate fully with Landlord to ensure the most effective operation of the
Building’s heating and air conditioning system, and shall refrain from
attempting to adjust any controls.

20. Tenant shall store all its trash and garbage within the interior of the
Premises. No material shall be placed in the trash boxes or receptacles if such
material is of such nature that it may not be disposed of in the ordinary and
customary manner of removing and disposing of trash and garbage in the city in
which the Project is located without violation of any law or ordinance governing
such disposal. All trash, garbage and refuse disposal shall be made only through
entry-ways and elevators provided for such purposes at such times as Landlord
shall designate.

21. Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.

22. Any persons employed by Tenant to do janitorial work shall be subject to the
prior written approval of Landlord, and while in the Building and outside of the
Premises, shall be subject to and under the control and direction of the
Building manager (but not as an agent or servant of such manager or of
Landlord), and Tenant shall be responsible for all acts of such persons.

 

    FOUR EMBARCADERO CENTER 607152.05/WLA   EXHIBIT D   [Nighthawk Radiology
Services, LLC] E2621-081/1-8-07/kt/kt   -3-   [AMLGMN]



--------------------------------------------------------------------------------

23. No awnings or other projection shall be attached to the outside walls of the
Building without the prior written consent of Landlord, and no curtains, blinds,
shades or screens shall be attached to or hung in, or used in connection with,
any window or door of the Premises other than Landlord standard drapes. All
electrical ceiling fixtures hung in the Premises or spaces along the perimeter
of the Building must be fluorescent and/or of a quality, type, design and a warm
white bulb color approved in advance in writing by Landlord. Neither the
interior nor exterior of any windows shall be coated or otherwise sunscreened
without the prior written consent of Landlord. Tenant shall abide by Landlord’s
regulations concerning the opening and closing of window coverings which are
attached to the windows in the Premises, if any, which have a view of any
interior portion of the Building or Building Common Areas.

24. The sashes, sash doors, skylights, windows, and doors that reflect or admit
light and air into the halls, passageways or other public places in the Building
shall not be covered or obstructed by Tenant, nor shall any bottles, parcels or
other articles be placed on the windowsills.

25. Tenant must comply with requests by the Landlord concerning the informing of
their employees of items of importance to the Landlord.

26. Tenant must comply with the State of California “No-Smoking” law set forth
in California Labor Code Section 6404.5, and any local “No-Smoking” ordinance
which may be in effect from time to time and which is not superseded by such
State law.

27. Tenant hereby acknowledges that Landlord shall have no obligation to provide
guard service or other security measures for the benefit of the Premises, the
Building or the Project. Tenant hereby assumes all responsibility for the
protection of Tenant and its agents, employees, contractors, invitees and
guests, and the property thereof, from acts of third parties, including keeping
doors locked and other means of entry to the Premises closed, whether or not
Landlord, at its option, elects to provide security protection for the Project
or any portion thereof. Tenant further assumes the risk that any safety and
security devices, services and programs which Landlord elects, in its sole
discretion, to provide may not be effective, or may malfunction or be
circumvented by an unauthorized third party, and Tenant shall, in addition to
its other insurance obligations under this Lease, obtain its own insurance
coverage to the extent Tenant desires protection against losses related to such
occurrences. Tenant shall cooperate in any reasonable safety or security program
developed by Landlord or required by law.

28. All office equipment of any electrical or mechanical nature shall be placed
by Tenant in the Premises in settings approved by Landlord, to absorb or prevent
any vibration, noise and annoyance.

29. Tenant shall not use in any space or in the public halls of the Building,
any hand trucks except those equipped with rubber tires and rubber side guards.

30. No auction, liquidation, fire sale, going-out-of-business or bankruptcy sale
shall be conducted in the Premises without the prior written consent of
Landlord.

 

    FOUR EMBARCADERO CENTER 607152.05/WLA   EXHIBIT D   [Nighthawk Radiology
Services, LLC] E2621-081/1-8-07/kt/kt   -4-   [AMLGMN]



--------------------------------------------------------------------------------

31. No tenant shall use or permit the use of any portion of the Premises for
living quarters, sleeping apartments or lodging rooms.

Landlord reserves the right at any time to change or rescind any one or more of
these Rules and Regulations, or to make such other and further reasonable Rules
and Regulations as in Landlord’s judgment may from time to time be necessary for
the management, safety, care and cleanliness of the Premises, Building, the
Common Areas and the Project, and for the preservation of good order therein, as
well as for the convenience of other occupants and tenants therein. Landlord may
waive any one or more of these Rules and Regulations for the benefit of any
particular tenants, but no such waiver by Landlord shall be construed as a
waiver of such Rules and Regulations in favor of any other tenant, nor prevent
Landlord from thereafter enforcing any such Rules or Regulations against any or
all tenants of the Project. Tenant shall be deemed to have read these Rules and
Regulations and to have agreed to abide by them as a condition of its occupancy
of the Premises.

 

    FOUR EMBARCADERO CENTER 607152.05/WLA   EXHIBIT D   [Nighthawk Radiology
Services, LLC] E2621-081/1-8-07/kt/kt   -5-   [AMLGMN]



--------------------------------------------------------------------------------

EXHIBIT E

FOUR EMBARCADERO CENTER

FORM OF TENANT’S ESTOPPEL CERTIFICATE

The undersigned, as Tenant under that certain Office Lease (the “Lease”) made
and entered into as of                     , 200     by and between
                    , as Landlord, and the undersigned, as Tenant, for Premises
on the                      floor(s) of the office building located at
                    , certifies as follows:

1. Attached hereto as Exhibit A is a true and correct copy of the Lease and all
amendments and modifications thereto. The documents contained in Exhibit A
represent the entire agreement between the parties as to the Premises.

2. The undersigned currently occupies the Premises described in the Lease, the
Lease Term commenced on                     , and the Lease Term expires on
                    , and the undersigned has no option to terminate or cancel
the Lease or to purchase all or any part of the Premises, the Building and/or
the Project.

3. Base Rent became payable on                     .

4. The Lease is in full force and effect and has not been modified, supplemented
or amended in any way except as provided in Exhibit A.

5. Tenant has not transferred, assigned, or sublet any portion of the Premises
nor entered into any license or concession agreements with respect thereto
except as follows:

6. All monthly installments of Base Rent, all Additional Rent and all monthly
installments of estimated Additional Rent have been paid when due through
                    . The current monthly installment of Base Rent is
$                    .

7. All conditions of the Lease to be performed by Landlord necessary to the
enforceability of the Lease have been satisfied and Landlord is not in default
thereunder. In addition, the undersigned has not delivered any notice to
Landlord regarding a default by Landlord thereunder.

9. No rental has been paid more than thirty (30) days in advance and no security
has been deposited with Landlord except the Security Deposit in the amount of
$                     as provided in the Lease.

 

    FOUR EMBARCADERO CENTER 607152.05/WLA     [Nighthawk Radiology Services,
LLC] E2621-081/1-8-07/kt/kt     [AMLGMN]



--------------------------------------------------------------------------------

10. As of the date hereof, there are no existing defenses or offsets, or, to the
undersigned’s knowledge, claims or any basis for a claim, that the undersigned
has against Landlord.

11. If Tenant is a corporation, limited liability company, partnership or
limited liability partnership, each individual executing this Estoppel
Certificate on behalf of Tenant hereby represents and warrants that Tenant is a
duly formed and existing entity qualified to do business in California and that
Tenant has full right and authority to execute and deliver this Estoppel
Certificate and that each person signing on behalf of Tenant is authorized to do
so.

12. There are no actions pending against the undersigned under the bankruptcy or
similar laws of the United States or any state.

13. Other than in compliance with all applicable laws and incidental to the
ordinary course of the use of the Premises, the undersigned has not used or
stored any hazardous substances in the Premises.

14. All tenant improvement work to be performed by Landlord under the Lease has
been completed in accordance with the Lease and has been accepted by the
undersigned and all reimbursements and allowances due to the undersigned under
the Lease in connection with any tenant improvement work have been paid in full.

The undersigned acknowledges that this Estoppel Certificate may be delivered to
Landlord or to a prospective mortgagee or prospective purchaser, and
acknowledges that said prospective mortgagee or prospective purchaser will be
relying upon the statements contained herein in making the loan or acquiring the
property of which the Premises are a part and that receipt by it of this
certificate is a condition of making such loan or acquiring such property.

Executed at                      on the      day of                     ,
200    .

“Tenant”:  

 

  , a      

By:

 

 

   

Its:

     

By:

 

 

   

Its:

     

 

    FOUR EMBARCADERO CENTER 607152.05/WLA   EXHIBIT E   [Nighthawk Radiology
Services, LLC] E2621-081/1-8-07/kt/kt   -2-   [AMLGMN]



--------------------------------------------------------------------------------

EXHIBIT F

FOUR EMBARCADERO CENTER

CALIFORNIA ASBESTOS NOTICE

In 1988, California enacted legislation (specifically, Chapter 10.4 of the
Health and Safety Code, Section 25915 et seq.) requiring landlords and tenants
of commercial buildings constructed prior to 1979 to notify certain people,
including each other and their respective employees working within such
building, of any knowledge they may have regarding any asbestos-containing
materials (“ACM”) in the Building.

On July 13, 1995, Title 29, Code of Federal Regulations, Section 1910.1001 and
1926.1101 defined Presumed Asbestos Containing Material (“PACM”) as thermal
system insulation (“TSI”) and surfacing material found in buildings constructed
no later than 1980. The federal standard requires the building and/or facility
owner to notify contractors and tenants of the presence of ACM/PACM. On May 3,
1996, Cal/OSHA adopted the same notification requirements for PACM in Title 8
CCR 5208 & 1529.

This notification is being given to provide the information required under this
Legislation in order to help you avoid any unintentional contact with the
ACM/PACM, to assure that appropriate precautionary measures are taken before
disturbing any ACM/PACM, and to assist you in making appropriate disclosures to
your employees and others.

We have engaged qualified asbestos consultants to survey the Building for
asbestos and to assist in implementing an asbestos management plan that
includes, among other things, periodic reinspection and surveillance, air
monitoring as necessary, information and training programs for building
engineering and other measures to minimize potential fiber releases. A
description of the current Operations and Maintenance Program prepared for the
Building (the “O&M Program”) is set forth on Schedule A attached hereto. Our
asbestos consultant has provided us with the O&M Program, which in its qualified
professional opinion, fully complies with the disclosure requirements of Health
and Safety Code Section 25915.1.

We have no reason to believe, based upon the O&M Program, that the ACM/PACM in
the Building is currently in a condition to release asbestos fibers that would
pose a significant health hazard to the Building’s occupants. This should remain
so if such ACM/PACM is properly handled and remains undisturbed. You should take
into consideration that our knowledge as to the absence of health risks is based
solely upon general information and the information contained in the O&M
Program, and that we have no special knowledge concerning potential health risks
resulting from exposure to asbestos in the Building. We are therefore required
by the above-mentioned legislation to encourage you to contact local or state
public agencies if you wish to obtain a better understanding of the potential
impacts resulting from exposure to asbestos.

 

    FOUR EMBARCADERO CENTER 607152.05/WLA     [Nighthawk Radiology Services,
LLC] E2621-081/1-8-07/kt/kt     [AMLGMN]



--------------------------------------------------------------------------------

Because any tenant alterations or other work at the Building could disturb
ACM/PACM and possibly release asbestos fibers into the air, we must require that
you obtain our written approval prior to beginning such projects. This includes
major alterations, but might also include such activities as drilling or boring
holes, installing electrical, telecommunications or computer lines, sanding
floors, removing ceiling tiles or other work which disturbs ACM/PACM. In many
cases, such activities will not affect ACM/PACM, but you must check with the
property manager in advance, just in case. You should check with the property
manager at the address set forth on Schedule A. The property manager will make
available such instruction as may be required. An individual or contractor who
is not qualified to handle ACM/PACM should not attempt any such work. In the
areas specified in Schedule A, you should avoid touching or disturbing the
ACM/PACM in any way. If you observe any activity that has the potential to
disturb the ACM/PACM, please report the same to the property manager
immediately.

Further information concerning asbestos handling procedures in general can be
found in the Building’s O & M Program, located in the Building office at the
address set forth on Schedule A. We also encourage you to contact local, state
or federal public health agencies if you wish to obtain further information
regarding asbestos containing materials.

In connection with the foregoing, we have adopted the following policies (which
shall be considered rules under tenant leases):

 

  (1) the owner, and representatives of the owner, including, without
limitation, the owner’s ACM/PACM consultant, are entitled to enter into the
premises of any tenant to inspect for ACM/PACM, perform air tests and abatement;
and

 

  (2) any tenant, contractor, or other party must obtain our prior written
approval before performing any alterations on any tenant space, or performing
any other work at the property that might disturb ACM/PACM or involve exposure
to asbestos fibers as described above.

California law also requires persons in the course of doing business whose
activities may result in exposures to asbestos and other substances regulated
under the Safe Drinking Water and Toxic Enforcement Act of 1986, commonly
referred to as Proposition 65, to provide a clear and reasonable warning.
Accordingly, you are advised as follows:

WARNING: The areas within the Building that are described in Schedule A below
contain a substance known to the State of California to cause cancer.

 

    FOUR EMBARCADERO CENTER 607152.05/WLA     [Nighthawk Radiology Services,
LLC] E2621-081/1-8-07/kt/kt   -2-   [AMLGMN]



--------------------------------------------------------------------------------

SCHEDULE A

TO

NOTICE CONCERNING ASBESTOS

 

BUILDING:   Four Embarcadero Center PROPERTY MANAGER:   Bonnie Pybus ADDRESS OF
BUILDING OFFICE:  

Boston Properties

Four Embarcadero Center

Lobby Level, Suite One

San Francisco, CA 94111

Telephone: (415) 772-0553

 

I. EXISTING OPERATIONS AND MAINTENANCE PROGRAM (“O&M PROGRAM”) AND ASBESTOS
SURVEYS WHICH DESCRIBE THE EXISTENCE, LOCATION AND CONDITION OF ACM

 

  The O&M Programs that have been prepared for the Building since September 1989
are generally described as follows:

 

  A. O&M PROGRAM

 

    

DATE

  

DESCRIPTION

1.

  

July 1999

  

O&M Program prepared by Law Engineering and Environmental Services, Inc.

2.

  

September 1989

  

Draft O&M Plan prepared by Galson Technical Services

 

  B. SURVEYS

 

    

DESCRIPTION

  

BY COMPANY

   DATE

1.

   Asbestos Survey at the Embarcadero Center Complex, San Francisco, CA   
EAL Corporation    02/83

2.

   Survey for Asbestos Containing Materials at Four Embarcadero Center, San
Francisco, California    Galson Technical Services    10/86

3.

   Results of Fireproofing Sampling for Asbestos, Four Embarcadero Center   
Galson Technical Services    03/92

4.

   Semi-Annual Environmental Monitoring Survey, Embarcadero Center Complex (SCA
#BI-424, 514 & 520)    SCA Environmental, Inc.    07/92

 

    FOUR EMBARCADERO CENTER 607152.05/WLA   SCHEDULE A   [Nighthawk Radiology
Services, LLC] E2621-081/1-8-07/kt/kt   -1-   [AMLGMN]



--------------------------------------------------------------------------------

    

DESCRIPTION

  

BY COMPANY

   DATE

5.

   Semi-Annual Air Monitoring Survey for Asbestos Fiber at Embarcadero Complex
(SCA #BI-633)    SCA Environmental, Inc.    01/93

6.

   Semi-Annual Air Monitoring Survey for Asbestos Fiber at Embarcadero Complex
(SCA #BI-713.00)    SCA Environmental, Inc.    06/93

7.

   Semi-Annual Environmental Monitoring Survey, Embarcadero Center Complex (SCA
#BI-821.00)    SCA Environmental, Inc.    11/93

8.

   Semi-Annual Environmental Monitoring Survey, Embarcadero Center Complex (SCA
#BI-950.00)    SCA Environmental, Inc.    06/94

9.

   Semi-Annual Air Monitoring Survey for Asbestos Fiber at Embarcadero Complex
(SCA #F-1479)    SCA Environmental, Inc.    02/96

10.

   Semi-Annual Air Monitoring Survey for Asbestos Fiber at Embarcadero Complex
(SCA #F-1642)    SCA Environmental, Inc.    07/96

11.

   Semi-Annual Environmental Monitoring Survey, Embarcadero Center Complex (SCA
#F-1874)    SCA Environmental, Inc.    01/97

12.

   Asbestos Abatement Summary Report for 4EC, 16th Floor    Hygienetics
Environmental    4/7/97

13.

   Asbestos Abatement Summary Report for 4EC, 16th Floor    Hygienetics
Environmental    6/4/97

14.

   Semi-Annual Environmental Monitoring Survey, Embarcadero Center Complex (SCA
#F-2133)    SCA Environmental, Inc.    06/97

15.

   Letter-Report – Asbestos Abatement Summary Report, 4EC, 17th Floor   
Hygienetics Environmental    8/20/97

16.

   Environmental Site Assessment, Four Embarcadero Center, San Francisco,
California    ENSR Corporation    10/97

 

    FOUR EMBARCADERO CENTER 607152.05/WLA   SCHEDULE A   [Nighthawk Radiology
Services, LLC] E2621-081/1-8-07/kt/kt   -2-   [AMLGMN]



--------------------------------------------------------------------------------

    

DESCRIPTION

  

BY COMPANY

   DATE 17.    Letter-Report – Asbestos Abatement Summary Report, 4EC, 17th
Floor    Hygienetics Environmental    10/20-
21/97 18.    Environmental Site Assessment, Four Embarcadero Center, San
Francisco, California    ENSR Corporation    1998 19.    Semi-Annual
Environmental Monitoring Survey, Embarcadero Center Complex (SCA #F2422)    SCA
Environmental, Inc.    02/98 20.    Letter-Report – Asbestos Abatement Summary
Report, 4EC, 39th Floor Southeast Corner Suite    Hygienetics Environmental   
3/11/98 21.    Bulk Asbestos Sample Results, Embarcadero Center Three – 4th,
10th, 12th, and 13th floors    Hygienetics Environmental    04/98 22.    Report
of Phase I Environmental Site Assessment and Limited Asbestos Survey    Law
Engineering and Environmental Services, Inc.    07/98 23.    Semi-Annual
Environmental Monitoring Survey, Embarcadero Center Complex (SCA #F-2807)    SCA
Environmental, Inc.    08/98 24.    Misc. Correspondence – Asbestos Abatement
for 4EC 36th Floor VFT & Mastics [Job #91022.008]    Hygienetics Environmental
   5/14/99 25.    Misc. Correspondence re: 4EC Promenade Asbestos Abatement   
Hygienetics Environmental    5/17-
18/99 26.    Letter-Report – Asbestos Abatement 12 x 12 VFT and Associated
Asbestos-Containing Mastics, 4EC, Suite 3620, San Francisco, CA [Job #91022.013]
   Hygienetics Environmental    1/13/00 27.    Indoor Air Quality Investigations
for the Embarcadero Center Complex, San Francisco, CA (SCA #B-4825)    SCA
Environmental, Inc.    8/03/01

 

    FOUR EMBARCADERO CENTER 607152.05/WLA   SCHEDULE A   [Nighthawk Radiology
Services, LLC] E2621-081/1-8-07/kt/kt   -3-   [AMLGMN]



--------------------------------------------------------------------------------

    

DESCRIPTION

  

BY COMPANY

   DATE 28.    Indoor Air Quality Investigations for the Embarcadero Center
Complex, San Francisco, CA (SCA #B-5633)    SCA Environmental, Inc.    8/22/02
29.    Environmental Monitoring: Asbestos-Containing Mastics & Lead Sheeting
Removal, 4EC, 37th & 38th Floor    Hygienetics Environmental    10/8/02 30.   
Asbestos Abatement, 4EC, 19th Floor Vinyl Flooring & Mastics – Genstar, Common
Area & Vacant Suite    Hygienetics Environmental    11/1/02 31.    Final Report:
Vinyl Floor Tile Mastic Abatement Activities, Four Embarcadero Center, 6th Floor
Kitchen, Suite 600, San Francisco, CA (SCA #B-5922)    SCA Environmental, Inc.
   1/31/03 32.    Final Report: Vinyl Floor Tile Mastic Abatement Activities,
Four Embarcadero Center, 6th Floor Stairway, Suite 600, San Francisco, CA (SCA
#B-5922.AS)    SCA Environmental, Inc.    3/18/03 33.    Indoor Air Quality
Investigations for the Embarcadero Center Complex, San Francisco, CA (SCA
#B-6244)    SCA Environmental, Inc.    8/12/03 34.    Letter-Report – Asbestos
Survey for 4EC 20th Floor VCT and Mastics (SCA #B-6407)    SCA Environmental,
Inc.    10/2/03 35.    Final Report: Floor Mastic Abatement Activities, Four
Embarcadero Center, 20th Floor Central Elevator Lobby, San Francisco, CA (SCA
#B-6407)    SCA Environmental, Inc.    10/21/03 36.    Letter-Report – Asbestos
Survey for 4EC Vent Room Floor VCT and Mastics (SCA #B-6583)    SCA
Environmental, Inc.    2/19/04 37.    Letter-Report – Partial Asbestos Survey
for 4EC 31st Floor VCT and Mastics (SCA #B-6728)    SCA Environmental, Inc.   
5/17/04

 

    FOUR EMBARCADERO CENTER 607152.05/WLA   SCHEDULE A   [Nighthawk Radiology
Services, LLC] E2621-081/1-8-07/kt/kt   -4-   [AMLGMN]



--------------------------------------------------------------------------------

    

DESCRIPTION

  

BY COMPANY

   DATE 38.    Final Report: Vinyl Floor Tile & Mastic Abatement Activities,
4EC, 31st Floor 9SCA #B-6728)    SCA Environmental, Inc.    7/8/04 39.    Indoor
Air Quality Investigations for the Embarcadero Center Complex, San Francisco, CA
(SCA #B-6803)    SCA Environmental, Inc.    8/15/04 40.    Letter-Report –
Partial Asbestos Survey for 4EC 24th Floor VCT and Mastics (SCA #B-6728)    SCA
Environmental, Inc.    6/24/05 41.    Indoor Air Quality Investigations for the
Embarcadero Center Complex, San Francisco, CA (SCA #B-7336)    SCA
Environmental, Inc.    8/22/05 42.    Letter-Report – Partial Asbestos Survey
for 4EC Former Foot Locker Flooring Mastics (SCA #B-7303.06)    SCA
Environmental, Inc.    9/23/05 43.    Letter-Report – Partial Asbestos Survey
for 4EC Lobby Level Former Harbor Village Restaurant Flooring Mastics (SCA
#B-7500)    SCA Environmental, Inc.    10/25/05 44.    Letter-Report – Partial
Asbestos Survey for 4EC 7th Floor South Flooring Mastics (SCA #B-7502)    SCA
Environmental, Inc.    10/25/05 45.    Final Report: Floor Mastic Abatement
Activities, 4EC, 7th Floor South (SCA #B-7502)    SCA Environmental, Inc.   
11/14/05 46.    Letter-Report – Partial Asbestos Survey for 4EC 7th Floor
Northwest VAT & Mastics (SCA #B-7543)    SCA Environmental, Inc.    11/29/05 47.
   Final Report: Floor Mastic Abatement Activities, 4EC, former Harbor Village
Restaurant (SCA #B-7500)    SCA Environmental, Inc.    11/29/05 48.   
Letter-Report – Partial Asbestos Survey for 4EC 34th Floor Flooring (SCA
#B-7840)    SCA Environmental, Inc.    5/23/06

 

    FOUR EMBARCADERO CENTER 607152.05/WLA   SCHEDULE A   [Nighthawk Radiology
Services, LLC] E2621-081/1-8-07/kt/kt   -5-   [AMLGMN]



--------------------------------------------------------------------------------

    

DESCRIPTION

  

BY COMPANY

   DATE 49.    Letter-Report – Partial Asbestos Survey for 4EC 37th Floor
Flooring (SCA #B-7850)    SCA Environmental, Inc.    5/23/06 50.    Final
Report: Floor Mastic Abatement Activities, 4EC, 34th Floor (SCA #B-7840)    SCA
Environmental, Inc.    8/16/06 51.    Indoor Air Quality Investigations for the
Embarcadero Center Complex, San Francisco, CA (SCA #B-7882)    SCA
Environmental, Inc.    8/25/06

 

II. CONTENTS OF O&M PROGRAM

The Table of Contents of the O&M Program contains the following sections:

 

Section Page

     I.    INTRODUCTION    1-1 II.    ASBESTOS BACKGROUND    2-1 III.   
ABATEMENT ALTERNATIVES    3-1 IV.    SUPERVISORY STRUCTURE    4-1 V.   
NOTIFICATION LETTERS AND AWARENESS PROGRAM    5-1 VI.    MEDICAL SURVEILLANCE
PROGRAM    6-1 VII.    MAINTENANCE PROCEDURES    7-1 VIII.    EMPLOYEE TRAINING
PROGRAMS    8-1 IX.    INSPECTION PLAN    9-1 X.    DOCUMENTATION AND
RECORDKEEPING    10-1 XI.    EMERGENCY OPERATING PROCEDURES    11-1 XII.   
EQUIPMENT LIST AND SUGGESTED MANUFACTURERS    12-1

 

    FOUR EMBARCADERO CENTER 607152.05/WLA   SCHEDULE A   [Nighthawk Radiology
Services, LLC] E2621-081/1-8-07/kt/kt   -6-   [AMLGMN]



--------------------------------------------------------------------------------

III. SPECIFIC LOCATIONS WHERE ACM IS PRESENT IN ANY QUANTITY

 

Material

  

Asbestos Quantity

   Location    Report Roof Flashing Materials    3% Chrysotile    Roof    1997
ENSR Floor Tile    8-12% Chrysotile    Street Level - Vent Room    1997 ENSR
Floor Tiles & Mastics   

1-5% Chrysotile in tiles and

5-10% Chrysotile in mastics

   Street Level – Vent Room    2004 SCA Black mastics    5-10% Chrysotile   
24th Floor Elevator Lobby
and Northwest Core Areas    2005-SCA Black mastics    10-20% Chrysotile    7th
Floor Northwest Kitchen
& Offices    2005-SCA Blonde hardwood flooring overlaying plywood with dark
brown mastics over concrete substrates    5-10% Chrysotile in the black mastics
   4EC 34th Floor Kitchen,
Receptionist & Conference
Rooms    2006 SCA Planked oak hardwood flooring with yellow mastics over plywood
underlayment with dark brown mastics over concrete    5-10% Chrysotile in the
black mastics    4EC 34th Floor Northeast
Office    2006 SCA 12-inch square beige vinyl composite floor tiles with
cream-colored streaks and yellow mastics over concrete    1-5% Chrysotile in the
tiles Only    4EC 34th Floor Storage
Room    2006 SCA

THE O&M PROGRAM DESCRIBED ABOVE, INCLUDING SAMPLING PROCEDURES AND THE ASBESTOS
SURVEYS, ARE AVAILABLE FOR REVIEW DURING NORMAL BUSINESS HOURS IN THE BUILDING
OFFICE, AT THE ABOVE ADDRESS, MONDAY THROUGH FRIDAY EXCEPT LEGAL HOLIDAYS. NO
REPRESENTATIONS OR WARRANTIES WHATSOEVER ARE MADE REGARDING THE O&M PROGRAM, THE
REPORTS CONCERNING SUCH O&M PROGRAM OR THE SURVEYS (INCLUDING WITHOUT
LIMITATION, THE CONTENTS OR ACCURACY THEREOF), OR THE PRESENCE OR ABSENCE OF
TOXIC OR HAZARDOUS MATERIALS IN, AT, OR UNDER ANY PREMISES, BUILDING, OR THE
PROJECT.

 

    FOUR EMBARCADERO CENTER 607152.05/WLA   SCHEDULE A   [Nighthawk Radiology
Services, LLC] E2621-081/1-8-07/kt/kt   -7-   [AMLGMN]



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF LETTER OF CREDIT

(Letterhead of a money center bank

acceptable to the Landlord)

Beneficiary:

Four Embarcadero Center Venture

A California general partnership

(address)

Gentlemen:

We hereby establish our Irrevocable standby Letter of Credit No.
                     in your favor, for the account of Nighthawk             ,
in the amount of USD              available by your draft drawn at sight on us
and accompanied by the following document:

 

  1. the original letter of credit and amendments, if any;

 

  2. any one of the following beneficiary’s statement, purportedly signed by an
authorized representative, as follows:

“The undersigned hereby certifies that the amount of this drawing for
USD              under              Bank letter of credit no.              is
due and owing to the undersigned beneficiary by Nighthawk Radiology Services.”

Or

“The undersigned hereby certifies that beneficiary has been notified that
             Bank’s letter of credit no.                       will not be
automatically renewed beyond the current expiration date and applicant has not
delivered an acceptable replacement letter of credit at least 30 days prior to
the current expiration date.”

It is a condition of this letter of credit that it shall be deemed automatically
extended without amendment for one year periods from the present or any future
expiration date hereof, but nor beyond              (final expiration date)
unless at least sixty (60) days prior to any such expiration date we notify you
by overnight courier at the above address or any different address as stated in
an amendment to this letter of credit, that we elect not to consider this letter
of credit renewed for any such additional period.

This Letter of Credit is transferable successively in its entirety only up to
the then available amount in favor of a nominated transferee that is the
successor in interest to the named beneficiary or is the new owner of certain
stated property (“transferee”), assuming such transfer to such transferee is in
compliance with all U.S. Dept. of Commerce and U.S. Treasury Dept. regulation.
The transfer must be effected by Comerica Bank. At the time of transfer, the
original letter of credit and original amendments, if any, must be surrendered
to us together with our enclosed transfer form (Schedule “A”) which forms an
integral part of this letter of credit, duly signed by the beneficiary, and the
payment of our customary transfer fees.

 

  607152.05/WLA   E2621-081/1-8-07/kt/kt  



--------------------------------------------------------------------------------

We hereby agree with you that if drafts and documents are presented to either
Comerica Bank, 100 NE Third Ave., Suite 600, Fort Lauderdale, Fl 33301 prior to
11:00 A.M. eastern time or to Comerica Bank, 2 Embarcadero Center, 3rd floor,
San Francisco, CA 94111 prior to 11:00 A.M. pacific time on a business day, and
provided that such drafts and documents presented strictly conform to the terms
and conditions of this Letter of Credit, payment shall be initiated by us in
immediately available funds by our close of business on the succeeding business
day. If drafts and documents are presented to Comerica Bank, 100 NE Third Ave.,
Suite 600, Fort Lauderdale, Fl 33301 after 11:00 A.M. eastern time or to
Comerica Bank, 2 Embarcadero Center, 3rd floor, San Francisco, CA 94111 after 11
A.M. pacific time on a business day, and provided that such drafts and documents
strictly conform to the terms and conditions of this Letter of Credit, payment
shall be initiated by us in immediately available funds by our close of business
on the second succeeding business day. As used in this Letter of Credit,
“business day” shall mean any day other than a Saturday, Sunday or a day on
which banking institutions in the states of Florida or California are authorized
or required by law to close. If the expiration date for this Letter of Credit
shall ever fall on a day which is not a business day then such expiration date
shall automatically be extended to the date which is the next business day.

We agree to notify you in writing by courier service of any change of our above
mentioned addresses.

Presentation of a drawing under this Letter of Credit may be made on or prior to
the then current expiration date hereof by hand delivery, courier service,
overnight mail, or facsimile. Presentation by facsimile transmission shall be by
transmission of the above required document and your sight draft drawn on us
together with this original Letter of Credit to either facsimile number:
(            )              for Florida or (            )              for
California, attention: the manager, standby letter of credit department, with
telephonic confirmation of our receipt of such facsimile transmission at our
telephone number (            )              for Florida or
(            )                          for California or to such other
facsimile or telephone numbers, as to which you have received written notice
from us as being the applicable such number). We agree to notify you in writing
by courier service of any change in such direction. Any facsimile presentation
pursuant to this paragraph shall also state thereon that the original of such
document, sight draft and Original Letter of Credit are being remitted, for
delivery on the next business day, to Comerica Bank at the applicable address
for presentment pursuant to the paragraph preceding this one.

This Letter of Credit shall expire on                      or any automatically
extended date.

This Letter of Credit is governed by the Uniform Customs and Practice for
Documentary Credits (1993 Revision), International Chamber of Commerce
Publication 500.

SPECIMEN WORDING ONLY

 

    607152.05/WLA     E2621-081/1-8-07/kt/kt   -2-  



--------------------------------------------------------------------------------

SCHEDULE A

TRANSFER FORM ANNEX “A”

WHICH FORMS AN INTEGRAL PART TO COMERICA BANK STANDBY LETTER OF CREDIT
NO.                     

 

TO:

   COMERICA BANK       100 NE THIRD AVE., SUITE 600       FORT LAUDERDALE, FL
33301    DATE:                     

FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY HEREBY IRREVOCABLY TRANSFERS ALL
RIGHTS UNDER THE ABOVE MENTIONED LETTER OF CREDIT TO:

                                                                               
                                        
                                        
                                        
                                                            

(NAME OF TRANSFEREE)

                                                                               
                                        
                                        
                                        
                                                            

(ADDRESS OF TRANSFEREE)

WE HEREBY CERTIFY THAT THE TRANSFEREE IS (CHECK ONE):

 

¨ THE SUCCESSOR IN INTEREST TO THE BENEFICIARY;

 

¨ THE NEW OWNER OF A CERTAIN STATED BUILDING LOCATED AT
                                        
                                        

                                                                               
                                        
                                        
                                        
                                                            

BY THIS TRANSFER, ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY IN COMERICA BANK
LETTER OF CREDIT NO.                      ARE TRANSFERRED IN ITS ENTIRETY TO THE
TRANSFEREE AND THE TRANSFEREE SHALL HAVE THE SOLE RIGHTS AS BENEFICIARY THEREOF,
INCLUDING SOLE RIGHTS RELATING TO ANY AMENDMENTS, WHETHER NOW EXISTING OR
HEREAFTER MADE. ALL AMENDMENTS ARE TO BE ADVISED DIRECTLY TO THE TRANSFEREE
WITHOUT NECESSITY OF ANY CONSENT OF OR NOTICE TO THE UNDERSIGNED BENEFICIARY.

THE ORIGINAL LETTER OF CREDIT NO.                      PLUS ALL ORIGINAL
AMENDMENTS, IF ANY, ARE ENCLOSED HERETO AND WE ASK YOU TO ENTER THE TRANSFER ON
THE REVERSE SIDE OF THE ORIGINAL LEFT ER OF CREDIT AND FORWARD IT TOGETHER WITH
THE AMENDMENTS, IF ANY, DIRECTLY TO THE TRANSFEREE WITH YOUR CUSTOMARY NOTICE OF
TRANSFER.

 

      VERY TRULY YOURS,

SIGNATURE AUTHENTICATED

     

 

     

 

(NAME OF BANK)

      SIGNATURE OF BENEFICIARY

--------------------------------------------------------------------------------

      BENEFICIARY’S NAME:                                                      

(AUTHORIZED SIGNATURE)

     

 

 

    607152.05/WLA     E2621-081/1-8-07/kt/kt   -1-  